Exhibit 10.1
 
 
 
EXECUTION VERSION
 
 
AGREEMENT AND PLAN OF MERGER
 
by and among
 
BROADPOINT SECURITIES GROUP, INC.,
 
MAGNOLIA ADVISORY LLC,
 
GLEACHER PARTNERS INC.,
 
CERTAIN STOCKHOLDERS OF GLEACHER PARTNERS INC.,
 
and
 
EACH OF THE HOLDERS OF INTERESTS IN GLEACHER HOLDINGS LLC
 
Dated as of March 2, 2009
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I  DEFINITIONS AND DEFINED TERMS
2
   
Section 1.1
Definitions and Defined Terms
2
Section 1.2
Rules of Construction
11
     
ARTICLE II  THE MERGER
12
   
Section 2.1
The Merger
12
Section 2.2
Effective Time
12
Section 2.3
Effects
12
Section 2.4
Certificate of Formation and Limited Liability Company Agreement
12
Section 2.5
Managers
12
Section 2.6
Officers
12
Section 2.7
Effect on Limited Liability Company Interests and Company Common Stock
13
Section 2.8
Exchange of Company Common Stock and Purchase of Interests
13
Section 2.9
Escrow
15
Section 2.10
Post-Closing Purchase Price Adjustment
15
Section 2.11
Alternative Merger Structure
16
Section 2.12
Withholding Rights
17
Section 2.13
Written Consent of the Stockholders
17
     
ARTICLE III  CLOSING
17
   
Section 3.1
Closing
17
Section 3.2
Deliveries of the Company at Closing
17
Section 3.3
Selling Parties Deliveries at Closing
18
Section 3.4
Parent Deliveries at Closing
18
     
ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLING
PARTIES
19
   
Section 4.1
Organization and Good Standing; Charter Documents
19
Section 4.2
Authorization and Effect of Agreement
19
Section 4.3
Consents and Approvals; No Violations
20
Section 4.4
Permits; Compliance with Law
20
Section 4.5
Capitalization of the Company; Accredited Investors
21
Section 4.6
No Subsidiaries
22
Section 4.7
Minutes; Books and Records
23
Section 4.8
Litigation
23
Section 4.9
Assets Necessary to the Company
23
Section 4.10
Financial Statements
23
Section 4.11
Bank Accounts
25



 
 
i

--------------------------------------------------------------------------------


 
 
 
 
Section 4.12
Debt
25
Section 4.13
Absence of Certain Changes
25
Section 4.14
Transactions with Affiliates
25
Section 4.15
Contracts
26
Section 4.16
Labor
28
Section 4.17
Insurance
28
Section 4.18
Intentionally Omitted
28
Section 4.19
Absence of Certain Business Practices
29
Section 4.20
Real Property; Title; Valid Leasehold Interests
29
Section 4.21
Environmental
29
Section 4.22
Employee Benefits
29
Section 4.23
Employees
31
Section 4.24
Taxes and Tax Returns
32
Section 4.25
Intellectual Property Rights
35
Section 4.26
Information Technology; Security & Privacy
36
Section 4.27
State Takeover Statutes
36
Section 4.28
No Broker
36
Section 4.29
Regulatory Matters
36
Section 4.30
Significant Clients
38
Section 4.31
Absence of Undisclosed Liabilities
38
Section 4.32
Investment Advisory Activities
38
Section 4.33
Information Supplied
38
     
ARTICLE V  REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES
38
   
Section 5.1
Ownership of the Company Shares or Interests
38
Section 5.2
Acquisition of Parent Stock
39
Section 5.3
Authorization and Effect of Agreement
40
Section 5.4
Consents and Approvals; No Violations
41
Section 5.5
Litigation
42
Section 5.6
Selling Party Agreements
42
Section 5.7
Selling Party’s Affiliates
42
Section 5.8
Short Sales and Confidentiality Prior to the Date Hereof
42
Section 5.9
Released Matters
42
Section 5.10
Information Supplied
43
     
ARTICLE VI  REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
43
   
Section 6.1
Organization and Good Standing
43
Section 6.2
Authorization and Effect of Agreement
43
Section 6.3
Consents and Approvals; No Violations
44
Section 6.4
Litigation
44
Section 6.5
Sufficiency of Funds
45
Section 6.6
Parent Common Stock
45
Section 6.7
Regulatory Compliance
45


 
 
ii

--------------------------------------------------------------------------------


 
 
 
 
 
Section 6.8
Capitalization of Parent
47
Section 6.9
Permits; Compliance with Law
48
Section 6.10
Absence of Certain Changes
49
Section 6.11
Intentionally Omitted
49
Section 6.12
Taxes and Tax Returns
49
Section 6.13
Listing and Maintenance Requirements
50
Section 6.14
No Broker
50
Section 6.15
Information Supplied
50
     
ARTICLE VII  COVENANTS
50
   
Section 7.1
Operation of the Company Pending the Closing
50
Section 7.2
Access
53
Section 7.3
Notification
53
Section 7.4
Reasonable Best Efforts
54
Section 7.5
Parent Information Statement
55
Section 7.6
Further Assurances
56
Section 7.7
Confidentiality
56
Section 7.8
Consents
57
Section 7.9
Tax Matters
57
Section 7.10
Employee Benefits
59
Section 7.11
No Solicitation
60
Section 7.12
Appointment of Eric Gleacher to Parent Board
60
Section 7.13
Lock-up
61
Section 7.14
Private Offering
61
Section 7.15
Certain Actions of Parent Pending Closing
61
Section 7.16
Standstill
61
Section 7.17
Termination of Certain Agreements
62
     
ARTICLE VIII  CONDITIONS TO CLOSING
63
   
Section 8.1
Conditions to Each Party’s Obligations
63
Section 8.2
Conditions Precedent to Obligations of Parent and Merger Sub
63
Section 8.3
Conditions Precedent to Obligations of the Company and the Selling Parties
64
     
ARTICLE IX  TERMINATION
65
   
Section 9.1
Termination
65
Section 9.2
Procedure and Effect of Termination
66
     
ARTICLE X  SURVIVAL; INDEMNIFICATION
67
   
Section 10.1
Survival of Indemnification Rights
68
Section 10.2
Indemnification Obligations
68
Section 10.3
Indemnification Procedure
70
Section 10.4
Calculation of Indemnity Payments
71
Section 10.5
Relation of Indemnity to Post-Closing Payments and Escrow Fund
72


 
 
iii

--------------------------------------------------------------------------------


 
 
 
 
 
Section 10.6
Indemnification Amounts
72
Section 10.7
Exclusive Remedy
73
Section 10.8
Authorization of the Selling Parties’ Representative
73
Section 10.9
Compensation; Exculpation
75
     
ARTICLE XI  MISCELLANEOUS PROVISIONS
76
   
Section 11.1
Notices
76
Section 11.2
Expenses
77
Section 11.3
Successors and Assigns
77
Section 11.4
Extension; Waiver
78
Section 11.5
Entire Agreement
78
Section 11.6
Amendments, Supplements, Etc
78
Section 11.7
Applicable Law; Waiver of Jury Trial
78
Section 11.8
Execution in Counterparts
79
Section 11.9
Invalid Provisions
79
Section 11.10
Publicity
79
Section 11.11
Specific Performance; Equitable Remedies
80
Section 11.12
SELLING PARTY RELEASE
80

 
Exhibits
 
Exhibit A – Stockholder Ownership of Company Common Stock and Holder Interests
in Holdings
A-1
Exhibit B – Forms of Employment Agreements and Non-Competition Agreements
B-1
Exhibit C – Employees of Gleacher Partners Inc.
C-1
Exhibit D – Form of Non-Competition Agreement
D-1
Exhibit E – Form of Registration Rights Agreement
E-1
Exhibit F – Form of Trademark Agreement
F-1
Exhibit G – Form of Escrow Agreement
G-1

 
 
 
iv

--------------------------------------------------------------------------------



 
AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of March 2, 2009 by and among Broadpoint Securities Group, Inc., a New York
corporation (“Parent”), Magnolia Advisory LLC, a Delaware limited liability
company (“Merger Sub” and together with Parent, the “Buying Parties”), Gleacher
Partners Inc., a Delaware corporation (the “Company”), certain stockholders (the
“Signing Stockholders”) of the Company signatory hereto, and each of the holders
of interests in Gleacher Holdings LLC, a Delaware limited liability company
(“Holdings”), signatory hereto (each such holder, other than the Company, a
“Holder”, and collectively the “Holders”, and together with the Signing
Stockholders, the “Selling Parties”).
 
RECITALS
 
WHEREAS, (a) the stockholders of the Company (each, a “Stockholder” and
collectively the “Stockholders”) own all of the issued and outstanding shares of
common stock (the “Company Shares”), par value $.01 per share of the Company
(“Company Common Stock”), as set forth in Exhibit A hereto, and (b) the Holders
own all the issued and outstanding membership interests in Holdings that are not
owned by the Company (the “Interests”), in each case as set forth in Exhibit A
hereto;
 
WHEREAS each of the respective Boards of Directors of Parent and the Company,
and Parent, as sole member of Merger Sub, have approved the merger (the
“Merger”) of the Company with and into Merger Sub on the terms and subject to
the conditions set forth in this Agreement, whereby each issued and outstanding
share of Company Common Stock shall be converted into the right to receive
shares of common stock, par value $.01 per share, of Parent (“Parent Common
Stock”) or cash, or a combination thereof, as provided in Section 2.7(c) hereof;
 
WHEREAS, for U.S. federal income tax purposes it is intended that (i) the Merger
will be treated as a “reorganization” within the meaning of Section 368(a) of
the Internal Revenue Code of 1986, as amended (the “Code”); (ii) this Agreement
shall be, and hereby is, adopted as a “plan of reorganization” for purposes of
Sections 354 and 361 of the Code; and (iii) Parent and the Company will each be
a party to a reorganization within the meaning of Section 368 of the Code;
 
WHEREAS, concurrently with the execution of this Agreement, each of Eric
Gleacher, Jeffrey Tepper and Kenneth Ryan (collectively, the “Principal
Stockholders”) are entering into an Employment Agreement and a Non-Competition
and Non-Solicitation Agreement, each in the form attached hereto as Exhibit B
(collectively, the “Employment and Non-Competition Agreements”);
 
WHEREAS, concurrently with the execution of this Agreement, each of the
employees of the Company set forth on Exhibit C hereto is entering into a
Non-Competition Agreement in the form set forth in Exhibit D (the
“Non-Competition Agreements”);
 
WHEREAS, concurrently with the execution of this Agreement, MatlinPatterson FA
Acquisition LLC (the “Parent Principal Stockholder”) is executing a written
consent (the
 
 
 

--------------------------------------------------------------------------------


 
 
“Stockholders Consent”) approving (i) an amendment, to become effective at the
time of Closing (as defined below), to the Amended and Restated Certificate of
Incorporation of Parent (as amended to the date hereof, the “Parent Charter”) to
increase the number of authorized shares of Parent Common Stock and to change
the name of Parent to Broadpoint Gleacher Securities Group, Inc. (the “Charter
Amendment”) and (ii) the issuance of Parent Common Stock pursuant to the Merger
(the “Share Issuance”) as required by the rules of the NASDAQ Global Market;
 
WHEREAS, it is contemplated that, after the Closing (as defined below), the
employees and assets of the Company and its Subsidiaries will be transferred to
Broadpoint Capital, Inc., and Broadpoint Capital, Inc. will be renamed
Broadpoint Gleacher Capital, Inc.; and
 
WHEREAS, Parent, Merger Sub, the Company and the Selling Parties desire to make
certain representations, warranties, covenants and agreements in connection with
the Merger.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND DEFINED TERMS
 
Section 1.1 Definitions and Defined Terms.
 
(a)           Unless the context otherwise requires or as otherwise defined
herein, capitalized terms used in this Agreement shall have the meanings set
forth below:
 
“Accounts Receivable” shall mean:  (i) all trade accounts receivable and other
rights to payment from customers of the business of the Company and its
Subsidiaries and the full benefit of all security for such accounts or rights to
payment, including all trade accounts receivable representing amounts receivable
in respect of goods shipped or products sold or services rendered to customers
of the Company or its Subsidiaries; (ii) all other accounts or notes receivable
of the Company and its Subsidiaries and the full benefit of all security for
such accounts or notes; and (iii) any claim, remedy or other right related to
any of the foregoing.
 
“Affiliate” shall mean with respect to any Person, any other Person who,
directly or indirectly, controls, is controlled by or is under common control
with that Person.  For purposes of this definition, a Person has control of
another Person if it has the direct or indirect ability or power to direct or
cause the direction of management policies of such other Person or otherwise
direct the affairs of such other Person, whether through ownership of more than
fifty percent (50%) of the voting securities of such other Person, by Contract
or otherwise.
 
“Alternative Proposal” shall mean any inquiry or proposal relating to a sale of
stock, merger, consolidation, share exchange, business combination, partnership,
joint venture, disposition of assets (or any interest therein) or other similar
transaction involving the Stockholders or the Company or its Subsidiaries.
 
“Ancillary Agreements” shall mean the Employment and Non-Competition Agreements,
the Non-Competition Agreements, the Registration Rights Agreement, the Escrow
Agreement
 
 
 
2

--------------------------------------------------------------------------------


 
 
 
and the Trademark Agreement, provided, that, solely for purposes of Article X
(Indemnification) the term “Ancillary Agreements” shall not include the
Employment and Non-Competition Agreements and the Non-Competition Agreements.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.
 
“Company Charter Documents” shall mean the organizational documents including,
as applicable, the certificate of incorporation or formation, the by-laws or the
limited liability company agreement of each of the Company and its Subsidiaries.
 
“Company Intellectual Property” shall mean all Intellectual Property that is
owned or held by or on behalf of the Company or its Subsidiaries or that is
being used by or in the Company business as it is currently conducted by the
Company and its Subsidiaries.
 
“Consent” shall mean any consent, approval, waiver or authorization of, notice
to, permit, or designation, registration, declaration or filing with, any
Person.
 
“Contract” shall mean, whether written or oral, any note, bond, mortgage,
indenture, contract, agreement, permit, license, lease, purchase order, sales
order, arrangement or other commitment, obligation or understanding (including,
without limitation, any understanding with respect to pricing) to which a Person
is a party or by which a Person or its assets or properties are bound.
 
“Debt” shall mean any credit facilities, notes, trade liabilities, other
indebtedness (excluding, however, capital leases other than currently due
payments of arrearages) and deferred compensation arrangements of the Company
and its Subsidiaries.
 
“Disclosure Schedule” shall mean the disclosure schedule delivered by the
Selling Parties to Parent or by Parent to the Selling Parties’ Representative,
as the case may be, concurrently with the execution of this Agreement.
 
“Employee Stock Incentive Plans” means Parent’s:  (i) 1989 Stock Incentive Plan,
(ii) 1999 Long-Term Incentive Plan (Amended and Restated Through April 27, 2004,
as amended), (iii) 2001 Long-Term Incentive Plan, as amended, (iv) Restricted
Stock Inducement Plan for Descap Employees, as amended, (v) 2003 Directors’
Stock Plan, as amended, (vi) 2007 Incentive Compensation Plan and (vii) any
amendments, replacements or new plans, in each case, approved by the Parent
Board or any duly authorized committee thereof, including, without limitation,
any employee stock purchase plans; provided that, all shares of Parent Common
Stock (or options, warrants or other rights to purchase such shares of Common
Stock) issued pursuant to such amendments, replacements or new plans are either
exempt from, or issued in compliance with the requirements of Section 409A of
the Code and the guidance thereunder.
 
“Employee Stock Options” means any stock options granted pursuant to any
Employee Stock Incentive Plan.
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
“Environmental Law” shall mean any Law relating to the environment, natural
resources, or safety or health of humans or other living organisms, including
the manufacture, distribution in commerce and use or Release of any Hazardous
Substance.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules and
regulations of the SEC thereunder.
 
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“GAAP” shall mean United States generally accepted accounting principles.
 
“Governmental Authority” shall mean any federal, state, local or foreign
government or any subdivision, agency, instrumentality, authority (including any
regulatory, administrative, and self-regulatory authority), department,
commission, board or bureau thereof or any federal, state, local or foreign
court, arbitrator or tribunal.
 
“Hazardous Substance” shall mean any pollutant, contaminant, hazardous
substance, hazardous waste, medical waste, special waste, toxic substance,
petroleum or petroleum-derived substance, waste or additive, asbestos, PCBs,
radioactive material, or other compound, element, material or substance in any
form whatsoever (including products) regulated, restricted or addressed by or
under any applicable Environmental Law.
 
“Intellectual Property” shall mean:  (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereon,
and all patents, patent applications and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, reissues, extensions
and re-examinations thereof; (ii) all trademarks whether registered or
unregistered, service marks, domain names, corporate names and all combinations
thereof, and all applications, registrations and renewals in connection
therewith, including all goodwill associated therewith; (iii) all copyrights
whether registered or unregistered, and all applications, registrations and
renewals in connection therewith; (iv) all Trade Secrets; (v) all Software;
(vi) all datasets, databases and related documentation; and (vii) all other
intellectual property and proprietary rights.
 
“Interests Purchase Consideration” shall mean the amount of cash and Parent
Common Stock payable to each Holder in connection with the Interests Purchase as
set forth in Exhibit A.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Knowledge of the Buying Parties” and “Knowledge of Parent”, including other
similar phrases or uses, shall each mean the actual knowledge, after reasonable
inquiry, of the individuals set forth on Section 1.1(a) of the Disclosure
Schedule delivered by the Buying Parties.  An individual’s inclusion on such
schedule shall not imply any personal liability on the part of such individual.
 
“Knowledge of the Company”, including other similar phrases or uses, shall mean
the actual knowledge, after reasonable inquiry, of the individuals set forth on
Section 1.1(a) of the Disclosure Schedule delivered by the Selling Parties.  An
individual’s inclusion on such schedule
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
shall not imply any personal liability on the part of such individual other than
such liability as such individual may already have as specifically provided in
this Agreement.
 
“Knowledge of the Selling Parties”, including other similar phrases or uses,
shall mean the actual knowledge of the Selling Parties.
 
“Laws” shall mean all federal, state, local or foreign laws, judgments, orders,
writs, injunctions, decrees, ordinances, awards, stipulations, treaties,
statutes, judicial or administrative doctrines, rules or regulations enacted,
promulgated, issued or entered by a Governmental Authority or any legally
binding agreement with a Governmental Authority.
 
“Liens” shall mean all title defects or objections, mortgages, liens, claims,
charges, pledges or other encumbrances of any nature whatsoever, including,
without limitation, licenses, leases, chattel or other mortgages, collateral
security arrangements, pledges, title imperfections, defect or objection liens,
liens for Taxes, security interests, conditional and installment sales
agreements, easements, encroachments or restrictions, of any kind and other
title or interest retention arrangements, reservations or limitations of any
nature.
 
“Losses” shall mean all losses, liabilities, demands, claims, actions or causes
of action, costs, damages, judgments, debts, settlements, assessments,
deficiencies, Taxes, penalties, fines or expenses, and any diminution in value
of the Company and its Subsidiaries, whether or not arising out of any claims by
or on behalf of a third party, including, without limitation, interest,
penalties, reasonable attorneys’ fees and expenses and all reasonable amounts
paid in investigation, defense or settlement of any of the foregoing, in all
cases other than exemplary damages or punitive damages (except to the extent
included as part of any award against any of the Indemnified Parties in a claim
made or brought by an unaffiliated third party).
 
“Mast Preferred Stock Purchase Agreement” shall mean that certain Preferred
Stock Purchase Agreement dated June 27, 2008, between Broadpoint Securities
Group, Inc. and Mast Credit Opportunities I Master Fund Limited.
 
“Material Adverse Effect” shall mean, with respect to Parent or the Company, as
the case may be, a material adverse effect on (i) the financial condition,
results of operations or business of such party and its Subsidiaries, taken as a
whole, or (ii) the timely consummation of the Transactions, other than, in the
case of clause (i), any change, effect, event, circumstance, occurrence or state
of facts relating to (A) the U.S. or global economy or the financial, debt,
credit or securities markets in general, including changes in interest or
exchange rates, (B) the industry in which such party and its Subsidiaries
operate in general, (C) acts of war, outbreak of hostilities, sabotage or
terrorist attacks, or the escalation or worsening of any such acts of war,
sabotage or terrorism, (D) the announcement of this Agreement or the
Transactions, including the impact thereof on relationships, contractual or
otherwise with customers, suppliers, lenders, investors, partners or employees,
(E) changes in applicable laws or regulations after the date hereof, (F) changes
or proposed changes in GAAP or regulatory accounting principles after the date
hereof, (G) earthquakes, hurricanes or other natural disasters, (H) in the case
of Parent, declines in the trading prices of Parent Common Stock, in and of
itself, but not including the underlying causes thereof, or (I) those resulting
from actions or omissions of such party or any of its Subsidiaries which the
other party has requested in writing that are not otherwise required by
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
this Agreement (except, in the cases of (A), (B), (C), (E), (F) and (G), to the
extent such party and its Subsidiaries are disproportionately adversely affected
relative to other companies in its industry).
 
“Net Tangible Book Value” shall mean total consolidated assets, minus
consolidated intangible assets, and minus consolidated liabilities.
 
“Outstanding Claim” shall mean any good faith claim for indemnification that is
the subject of a Claims Notice that at any time in question is (i) not resolved
or disposed of pursuant to this Agreement or (ii) not determined by a court of
competent jurisdiction, such determination not being appealable, to be not
payable to the Indemnified Party.
 
“Owned Company Intellectual Property” shall mean all Company Intellectual
Property that is owned or purported to be owned by the Company or any of its
Subsidiaries.
 
“Ownership Percentage” shall mean the percentage set forth across from such
Stockholder’s (or Holder’s) name on Exhibit A.  To the extent the Selling
Parties are required to make any payment hereunder in proportion to their
Ownership Percentages, for purposes of such payments the Ownership Percentages
shall be deemed proportionately increased to cover the Ownership Percentages of
the Stockholders that are not Signing Stockholders.
 
“Permits” shall mean all permits, licenses, approvals, franchises,
registrations, accreditations and written authorizations issued by any
Governmental Authority that are used or held for use in, necessary or otherwise
relate to the ownership, operation or other use of any of a party’s or any of
its Subsidiaries’ business.
 
“Permitted Liens” shall mean (i) mechanics’, carriers’, workmen’s, repairmen’s
or other like Liens arising or incurred in the ordinary course of business for
amounts which are not material and not yet due and payable and which secure an
obligation of the Company, (ii) Liens arising under Contracts with third parties
entered into in the ordinary course of business in respect of amounts still
owing, which Liens are disclosed in the Financial Statements, (iii) Liens for
Taxes not yet due and payable or delinquent and for which there are adequate
reserves in the Financial Statements, (iv) any other Liens disclosed in the
Financial Statements, and (v) such easements, rights of way, imperfections or
irregularities of title, or such other Liens as do not materially affect the use
of the properties or assets subject thereto or affected thereby or otherwise
materially impair business operations at such properties.
 
“Person” shall mean any individual, partnership, limited liability company,
association, joint venture, corporation, trust, unincorporated organization,
Governmental Authority or other entity.
 
“Personal Information” shall mean any personally identifying information
(including name, address, telephone number, email address, account and/or policy
information) of any Person and any and all other “nonpublic personal
information” (as such term is defined in the Gramm-Leach-Bliley Act of 1999 and
implementing regulations, both as may be amended from time to time).
 
 
 
6

--------------------------------------------------------------------------------


 
 
 
“Pre-Closing Tax Period” shall mean any Tax period ending on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period ending on the Closing Date.
 
“Release” shall mean any release, pumping, pouring, emptying, injecting,
escaping, leaching, migrating, dumping, seepage, spill, leak, flow, discharge,
disposal or emission.
 
“Registration Rights Agreement” shall mean a Registration Rights Agreement in
the form of Exhibit E hereto.
 
“Rights Agreement” means the Rights Agreement dated as of March 30, 1998 between
Parent and American Stock Transfer & Trust Company, as Rights Agent, as amended.
 
“RSU” means a unit representing a right to purchase Restricted Stock that is
subject to an RSU Award.
 
“RSU Award” means an award granted under an Employee Stock Incentive Plan in the
form of RSUs.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Parties’ Representative” shall mean Eric Gleacher.
 
“Software” shall mean all computer software programs and related documentation
and materials (including Internet Web sites and Intranet sites), including, but
not limited to programs, tools, operating system programs, application software,
system software, firmware and middleware, including the source and object code
versions thereof, in any and all forms and media, and all documentation, user
manuals, training materials and development materials related to the foregoing.
 
“Straddle Period” shall mean any taxable period beginning on or prior to the
Closing Date and ending after the Closing Date.
 
“Subsidiary” and “Subsidiaries” shall mean, with respect to any Person, any
other Person in which such Person (i) owns, directly or indirectly, fifty
percent (50%) or more of the outstanding voting securities, equity securities,
profits interest or capital interest, (ii) is entitled to elect at least a
majority of the board of directors or similar governing body or (iii) in the
case of a limited partnership or limited liability company, is a general partner
or managing member, respectively.
 
“Tax Return” shall mean any report, return, election, notice, estimate,
declaration, information statement, claim for refund, amendment or other form or
document (including all schedules, exhibits and other attachments thereto)
relating to and filed or required to be filed with a Taxing Authority in
connection with any Tax.
 
 
 
7

--------------------------------------------------------------------------------


 
 
 
“Taxes” shall mean any and all federal, national, provincial, state, local and
foreign taxes, assessments and other governmental charges, duties, impositions,
levies and liabilities (including taxes based upon or measured by gross
receipts, income, profits, sales, use and occupation, and value added,
ad valorem, transfer, gains, franchise, estimated, withholding, payroll,
recapture, employment, excise, unemployment, insurance, social security,
business license, occupation, business organization, stamp, environmental and
property taxes), together with all interest, penalties and additions imposed
with respect to such amounts.
 
“Taxing Authority” shall mean any federal, national, provincial, foreign, state
or local government, or any subdivision, agency, commission or authority thereof
exercising Tax regulatory, enforcement, collection or other authority.
 
“Trade Secrets” shall mean any and all trade secrets, including any non-public
and confidential information, technology, information, know-how, proprietary
processes, formulae, algorithms, models or methodologies constituting trade
secrets, customer lists, and all rights in and to the same.
 
“Trademark Agreement” shall mean a Trademark Agreement in the form of Exhibit F
hereto.
 
“Transfer” shall mean any transfer, sale, gift, assignment, distribution,
conveyance, pledge, hypothecation, encumbrance or other voluntary or involuntary
transfer of title or beneficial interest, whether or not for value, including,
without limitation, any disposition by operation of Law or any grant of a
derivative or economic interest therein.
 
“Transfer Restrictions” shall mean, with regard to any share or shares of Parent
Common Stock, that such share or shares may not be Transferred to any Person
under any circumstances except, (1) with the written consent of Parent (it being
understood that Parent shall not unreasonably withhold its consent to any
Transfer made for purposes of estate administration or tax planning to the
spouse, children or grandchildren of the applicable Selling Party, or a trust
for the benefit of any such person), (2) pursuant to a tender or exchange offer
within the meaning of the Exchange Act for any or all of the Parent Common
Stock, (3) in connection with any plan of reorganization, restructuring,
bankruptcy, insolvency, merger or consolidation, reclassification,
recapitalization, or, in each case, similar corporate event of Parent, or
(4) through an involuntary transfer pursuant to operation of Law, including
pursuant to the laws of descent and distribution following the death of such
Selling Party or any permitted transferee.
 
“Treasury Regulations” shall mean the regulations, including temporary
regulations, promulgated under the Code, as the same may be amended hereafter
from time to time (including corresponding provisions of succeeding
regulations).
 
Each of the following terms is defined in the Section set forth opposite such
term:
 
Term
Section
Actual Net Tangible Book Value
Section 2.10(a)
Affected Employee
Section 7.10(a)
Agreement
Preamble



 
 
8

--------------------------------------------------------------------------------


 
 
 
Term
Section
Alternative Structure
Section 2.11
Audited Financial Statements
Section 4.10(a)
Balance Sheet Date
Section 4.10(a)
Benefit Plan
Section 4.22(a)
Benefits Continuation Period
Section 7.10(a)
Broadpoint Capital FINRA Notice
Section 7.4(b)
Buying Parties
Preamble
Certificate of Merger
Section 2.2
Charter Amendment
Recitals
Claims Notice
Section 10.1(a)
Closing
Section 3.1
Closing Date
Section 3.1
Closing Date Balance Sheet
Section 2.10(b)
Code
Recitals
Company
Preamble
Company Board
Section 3.2(a)
Company Common Stock
Recitals
Company Contracts
Section 4.15(a)
Company IT Systems
Section 4.26(a)
Company Leases
Section 4.20(b)
Company Shares
Recitals
Company Tax Returns
Section 4.24(a)
Confidential Information
Section 7.7
Confidentiality Agreement
Section 7.2
Deductible
Section 10.6(a)
DGCL
Section 2.1
Dispute Notice
Section 2.10(c)
DLLCA
Section 2.1
DOJ
Section 7.4(b)
Effective Time
Section 2.2
Employment and Non-Competition Agreements
Recitals
ERISA
Section 4.22(a)
ERISA Affiliate
Section 4.22(d)
Escrow Agent
Section 2.9
Escrow Agreement
Section 2.9
Escrow Fund
Section 2.9
Escrowed Shares
Section 2.9
Financial Statements
Section 4.10(a)
FINRA Notice
Section 7.4(b)
FTC
Section 7.4(b)
Holder(s)
Preamble
Holdings
Preamble
HSR Act
Section 4.3
Indemnification Cap
Section 10.6(a)
Indemnified Parties
Section 10.3(a)


 
 
9

--------------------------------------------------------------------------------


 
 
 
Term
Section
Indemnifying Party
Section 10.3(a)
Information Statement
Section 7.5(a)
Intended Tax Treatment
Section 7.9(g)
Interests
Recitals
Interests Purchase
Section 2.8(e)
Merger
Recitals
Merger Consideration
Section 2.7(c)
Merger Corp
Section 2.11
Merger Sub
Preamble
Most Recent Financial Statements
Section 4.10(a)
New Plans
Section 7.10(b)
Non-Competition Agreements
Recitals
Old Plans
Section 7.10(b)
Options
Section 4.5(c)
Orders
Section 4.8
Parent
Preamble
Parent Board
Section 3.4(c)
Parent Charter
Recitals
Parent Common Stock
Recitals
Parent Indemnified Parties
Section 10.2(a)
Parent Principal Stockholder
Recitals
Parent SEC Reports
Section 6.7(a)
Partners
Section 4.5(b)
Partners FINRA Notice
Section 7.4(b)
Pension Plan
Section 4.22(a)
Permitted Holders
Section 7.16
Personnel
Section 4.13
Principal Stockholders
Recitals
Proceedings
Section 4.8
Prohibited Transaction
Section 5.8
Related Party
Section 4.14
Released Matter(s)
Section 11.12
Released Party
Section 11.12
Representatives
Section 7.1
Reviewing Accountants
Section 2.10(c)
Selling Party(ies)
Preamble
Selling Parties Indemnified Parties
Section 10.2(b)
Share Issuance
Recitals
Signing Stockholders
Preamble
Standstill Period
Section 7.16
Stockholder(s)
Recitals
Stockholders Consent
Recitals
Surviving Company
Section 2.1
Target Amount
Section 2.10(a)
Transactions
Section 2.1


 
 
10

--------------------------------------------------------------------------------


 
 
 
Term
Section
Voting Company Debt
Section 4.5(c)
Welfare Plan
Section 4.22(a)


 
Section 1.2 Rules of Construction.
 
(a) All article, section, schedule and exhibit references used in this Agreement
are to articles, sections, schedules and exhibits to this Agreement unless
otherwise specified.  The schedules and exhibits attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes.
 
(b) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a
verb).  Terms defined in the singular have the corresponding meanings in the
plural, and vice versa.  Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa.  The term “includes” or “including” shall mean
“including without limitation.”  The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear unless otherwise specified.  The phrase “the
date of this Agreement,” “date hereof” and terms of similar import, unless the
context otherwise requires, shall be deemed to refer to the date set forth in
the preamble of this Agreement.
 
(c) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.  Whenever any action must
be taken hereunder on or by a day that is not a Business Day, then such action
may be validly taken on or by the next day that is a Business Day.
 
(d) The parties hereto acknowledge that each party hereto has reviewed, and has
had an opportunity to have its attorney review, this Agreement and that any rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party, or any similar rule operating against the drafter of an
agreement, shall not be applicable to the construction or interpretation of this
Agreement.  Any controversy over construction of this Agreement shall be decided
without regard to events of authorship or negotiation.
 
(e) Titles and headings to sections herein are inserted for convenience of
reference only, and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
(f) All references to currency herein shall be to, and all payments required
hereunder shall be paid in United States dollars.
 
(g) Any disclosure set forth in any section of the Disclosure Schedules shall be
deemed set forth for purposes of any other section of the Disclosure Schedules
to which such disclosure is relevant, to the extent and only to the extent that
there is an express cross reference to such disclosure in such other section.
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
(h) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.
 
ARTICLE II
 
THE MERGER
 
Section 2.1 The Merger.  On the terms and subject to the conditions set forth in
this Agreement, and in accordance with the Delaware General Corporation Law (the
“DGCL”) and the Delaware Limited Liability Company Act (the “DLLCA”), the
Company shall be merged with and into Merger Sub at the Effective Time (as
defined below).  At the Effective Time, the separate corporate existence of the
Company shall cease and Merger Sub shall continue as the surviving company (the
“Surviving Company”).  The Merger, the Share Issuance, the payment by Parent of
cash in connection with the Merger and the other transactions contemplated by
this Agreement are referred to collectively as the “Transactions”.
 
Section 2.2 Effective Time.  On the Closing Date (as defined below), Parent
shall file with the Secretary of State of the State of Delaware a certificate of
merger or other appropriate documents (in any such case, the “Certificate of
Merger”) executed in accordance with the relevant provisions of the DGCL and the
DLLCA and shall make all other filings or recordings required under the DGCL and
the DLLCA.  The Merger shall become effective at such time as the Certificate of
Merger is duly filed with such Secretary of State, or at such other time as
Parent and the Company shall agree and specify in the Certificate of Merger (the
time the Merger becomes effective being the “Effective Time”).
 
Section 2.3 Effects.  The Merger shall have the effects set forth in
Section 18-209 of the DLLCA.
 
Section 2.4 Certificate of Formation and Limited Liability Company Agreement.
 
(a) The Certificate of Formation of the Surviving Company shall be the
Certificate of Formation of Merger Sub.
 
(b) The limited liability company agreement of the Surviving Company shall be
the limited liability company agreement of Merger Sub.
 
Section 2.5 Managers.  The managers of Merger Sub immediately prior to the
Effective Time shall be the managers of the Surviving Company, until the earlier
of their resignation or removal or until their respective successors are duly
elected or appointed and qualified, as the case may be.
 
Section 2.6 Officers.  The officers of Merger Sub immediately prior to the
Effective Time shall be the officers of the Surviving Company, until the earlier
of their resignation or removal or until their successors are duly elected or
appointed and qualified, as the case may be.
 
 
 
12

--------------------------------------------------------------------------------


 
 
 
Section 2.7 Effect on Limited Liability Company Interests and Company Common
Stock.  At the Effective Time, by virtue of the Merger and without any action on
the part of any Stockholder or the holder of any limited liability company
interests of Merger Sub:
 
(a) Each issued and outstanding limited liability company interest of Merger Sub
shall remain outstanding.
 
(b) Subject to Section 2.8(c) and 2.10, all the issued Company Shares shall be
converted into the right to receive in the aggregate:  (i) at the Closing,
23,000,000 shares of Parent Common Stock reduced by the number of shares of
Parent Common Stock included in the Interests Purchase Consideration; (ii) at
the Closing, $10 million in cash reduced by 50% of the cash included in the
Interests Purchase Consideration; and (iii) on the day that is five years
following the Closing Date, $10 million in cash reduced by 50% of the cash
included in the Interests Purchase Consideration, subject to earlier payment to
a Stockholder as specified on Schedule I attached hereto, in each case allocated
to the Stockholders in accordance with Exhibit A.
 
(c) The shares of Parent Common Stock to be issued and the cash to be payable
upon the conversion of Company Shares pursuant to Section 2.7(b) and 2.8(c) are
referred to collectively as the “Merger Consideration”.  As of the Effective
Time, all such Company Shares (whether physically certificated or
uncertificated) shall no longer be outstanding and shall automatically be
canceled and retired and shall cease to exist, and each Stockholder shall cease
to have any rights with respect thereto, except the right to receive the Merger
Consideration, without interest.
 
Section 2.8 Exchange of Company Common Stock and Purchase of Interests.
 
(a) At the Closing, subject to Section 2.9, Parent shall (i) pay the amount of
cash to which the Stockholders are entitled to receive on the Closing Date in
accordance with Section 2.7 by either (x) one or more bank checks made to the
order of the parties designated by the Selling Parties’ Representative in
writing no later than two (2) Business Days prior to the Closing delivered to
the Selling Parties’ Representative or (y) wire transfer to one or more accounts
designated by the Selling Parties’ Representative in writing no later than two
(2) Business Days prior to the Closing, and (ii) deliver to the Selling Parties’
Representative certificates representing the number of whole shares of Parent
Common Stock into which each Stockholder’s Company Shares shall have been
converted in accordance with Section 2.7.  With respect to any payment required
to be made hereunder after the Closing, on the applicable payment date Parent
shall pay by wire transfer to one or more accounts designated by the Selling
Parties’ Representative in writing no later than five (5) Business Days prior to
such date or by check payable to the Stockholder entitled thereto and delivered
by reputable courier to any address designated by such Stockholder in writing no
less than five (5) Business Days prior to such anniversary (or, if no such
address is so designated, to the address reflected in the Company’s books and
records) the amount of cash to which the Stockholder(s) are entitled to receive
on such date in accordance with Section 2.7.
 
(b) The Merger Consideration issued and paid in accordance with the terms of
this Article II upon conversion of any Company Shares shall be deemed to have
been issued and
 
 
 
13

--------------------------------------------------------------------------------


 
 
 
paid in full satisfaction of all rights pertaining to such Company Shares, and
after the Effective Time, there shall be no further registration of transfers on
the transfer books of the Company of Company Shares that were outstanding prior
to the Effective Time.
 
(c) No certificate or scrip representing fractional shares of Parent Common
Stock shall be issued upon the conversion of Company Common Stock.  For purposes
of this paragraph (c), all fractional shares to which a single record holder
would be entitled shall be aggregated.  In lieu of any such fractional shares,
each Stockholder who would otherwise be entitled to such fractional shares shall
be entitled to an amount in cash, without interest, rounded to the nearest cent,
equal to the product of (A) the amount of the fractional share interest in a
share of Parent Common Stock to which such holder is entitled and (B) the last
closing price per share of Parent Common Stock prior to the date on which the
payment became due.
 
(d) All cash to be paid or shares to be delivered hereunder as part of the
Merger Consideration, including shares to be delivered to the Escrow Agent (as
defined below) pursuant to Section 2.9 and any shares to be delivered to the
Stockholders by the Escrow Agent pursuant to Section 10.5, shall be allocated
among and paid to the Stockholders as set forth on Exhibit A.
 
(e) Subject to Section 2.9, immediately prior to the Effective Time, Merger Sub
shall purchase (and Parent shall cause Merger Sub to purchase) (the “Interests
Purchase”) from the Holders set forth on Exhibit A, and each such Holder shall
sell, convey, transfer, assign and deliver, and cause to be sold, conveyed,
transferred, assigned and delivered to Merger Sub, on the Closing Date and upon
the Closing, the Interests set forth on Exhibit A opposite such Holder’s name,
free and clear of any Liens, and Merger Sub shall pay (and Parent shall cause
Merger Sub to pay) to each Holder the Interests Purchase Consideration.  Parent
shall (i) pay the cash portion of the Interests Purchase Consideration to which
the Holders set forth on Exhibit A are entitled to receive on the Closing Date
either by (x) one or more bank checks made to the order of the parties
designated by the Selling Parties’ Representative in writing no later than two
(2) Business Days prior to the Closing delivered to the Selling Parties’
Representative or (y) by wire transfer to one or more accounts designated by the
Selling Parties’ Representative in writing no later than two (2) Business Days
prior to the Closing, and (ii) deliver to the Selling Parties’ Representative
certificates representing the stock portion of the Interests Purchase
Consideration to which the Holders set forth on Exhibit A are entitled to
receive on the Closing Date.
 
(f) Parent shall use its reasonable best efforts to cause all of the shares of
Parent Common Stock issued in the Merger or delivered pursuant to the Interests
Purchase to be listed on the NASDAQ Global Market before the Transfer
Restrictions lapse in accordance with Section 7.13.  If between the date of this
Agreement and the Effective Time, the outstanding shares of Parent Common stock
shall have been increased, decreased, changed into or exchanged for a different
number or kind of shares or securities as a result of a reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other similar change in capitalization, an appropriate and
proportionate adjustment shall be made to the Merger Consideration and the
Interests Purchase Consideration.
 
 
 
14

--------------------------------------------------------------------------------


 
 
 
 
Section 2.9 Escrow.  At Closing, Parent, each of the Selling Parties and an
escrow agent selected by Parent and reasonably acceptable to the Selling
Parties’ Representative (the “Escrow Agent”), shall enter into an escrow
agreement substantially in the form of Exhibit G hereto with such changes as the
Escrow Agent may reasonably request (the “Escrow Agreement”).  The Escrow
Agreement shall provide for the creation of an escrow fund (the “Escrow Fund”)
to be held as a source of funds for any indemnification obligations of the
Selling Parties pursuant to Article X.  Upon the Closing, Parent shall deposit
into the Escrow Fund an aggregate of 2,300,000 shares of Parent Common Stock
(the “Escrowed Shares”), in lieu of delivering such shares of Parent Common
Stock to the Stockholders (or Holders) pursuant to Section 2.8(a) and 2.8(e).
 
Section 2.10 Post-Closing Purchase Price Adjustment.
 
(a) Post-Closing Payment.  In the event that the actual Net Tangible Book Value
on the Closing Date, as determined pursuant to Section 2.10(b) and 2.10(c) (the
“Actual Net Tangible Book Value”), is less than $0 (the “Target Amount”), each
of the Selling Parties shall pay to Parent in cash, within three (3) Business
Days of the final determination of the Actual Net Tangible Book Value pursuant
to Section 2.10(b) and 2.10(c), such Selling Party’s proportionate share of the
amount of such shortfall, in accordance with such Selling Party’s Ownership
Percentage as set forth on Exhibit A.  In the event that the Actual Net Tangible
Book Value is greater than the Target Amount, Parent shall pay each Selling
Party in cash, in accordance with such Selling Party’s Ownership Percentage as
set forth on Exhibit A within three (3) Business Days of the final determination
of the Actual Net Tangible Book Value pursuant to Section 2.10(b) and 2.10(c),
such Selling Party’s proportionate share of the amount of such excess; provided,
however, that the aggregate amount of cash paid to the Selling Parties pursuant
to this Section 2.10(a), together with the aggregate amount of any dividend or
distributions of cash permitted under Section 7.1(b) and the fair market value
of any other assets identified in Section 7.1(b) of the Disclosure Schedule and
distributed pursuant to Section 7.1(b), shall not exceed $10 million.
 
(b) Closing Date Balance Sheet.  Parent, in conjunction with its independent
accountants, shall prepare and present to the Selling Parties’ Representative,
as soon as practicable after the Closing Date, but not more than sixty (60) days
after the Closing Date, a balance sheet reflecting the financial position of the
Company as of the Closing Date and setting forth Parent’s calculation of Net
Tangible Book Value as of close of business on the Closing Date (the “Closing
Date Balance Sheet”).  All items on the Closing Date Balance Sheet shall be
determined and computed in accordance with GAAP in effect as of the date hereof,
applied in a manner consistent with the Audited Financial Statements.  The
Selling Parties’ Representative and its independent accountants shall have the
right to observe and participate in the preparation of the Closing Date Balance
Sheet and, during such sixty (60) day period, Parent shall provide the Selling
Parties’ Representative and its independent accountants and other authorized
representatives with reasonable access to the Surviving Company’s facilities,
books and records and its personnel and accountants for the purpose of such
observation or participation; provided, however, that (i) such observation,
participation and access shall not unreasonably interfere with the business
operations of Parent or its Subsidiaries; (ii) Parent shall not be required to
provide access to any information or take any other action that would constitute
a waiver of the attorney-client privilege; and (iii) Parent need
 
 
 
15

--------------------------------------------------------------------------------


 
 
 
not supply any Person with any information which, in the reasonable judgment of
Parent, Parent is under a legal obligation not to supply; provided, however,
that in the case clause (ii) or (iii) applies, Parent shall make appropriate
substitute disclosure arrangements and, if applicable, use its reasonable best
efforts to obtain any consent required to disclose such information.  The
Selling Parties will use their reasonable best efforts to cooperate with Parent
in the preparation of the Closing Date Balance Sheet.
 
(c) Post-Closing Adjustment Disputes.  The Closing Date Balance Sheet shall be
final and binding upon the parties unless the Selling Parties’ Representative
provides Parent with a written notice of dispute (a “Dispute Notice”) with
respect to the Closing Date Balance Sheet, identifying with specificity the
disputed calculations, not later than thirty (30) days after receipt by the
Selling Parties’ Representative of the Closing Date Balance Sheet.  During the
thirty (30) day period following the receipt by Parent of a Dispute Notice,
Parent and the Selling Parties’ Representative shall cooperate in good faith to
resolve any such dispute.  If Parent and the Selling Parties’ Representative are
unable to resolve the dispute within such thirty (30) day period, then the
parties shall submit the dispute to a mutually acceptable independent “Big Four”
accounting firm (the “Reviewing Accountants”) for arbitration.  The parties
shall use commercially reasonable efforts to cause the Reviewing Accountants to
resolve any such dispute within thirty (30) days of submission.  The Reviewing
Accountants shall determine all amounts in dispute with respect to the Closing
Date Balance Sheet and shall determine the Actual Net Tangible Book Value.  The
decision of the Reviewing Accountants with respect to the Actual Net Tangible
Book Value shall be within the range represented by Parent and the Selling
Parties’ Representative’s respective positions.  The Reviewing Accountant’s
determination with respect to the Closing Date Balance Sheet and Actual Net
Tangible Book Value shall be final and binding on the parties.  The fees and
expenses of such Reviewing Accountants shall be borne by Parent, on the one
hand, and by the Selling Parties, on the other hand, in inverse proportion as
they may prevail on the matters resolved by the Reviewing Accountants, which
allocation shall be determined by the Reviewing Accountants at the time such
Reviewing Accountants render their determination on the merits of the matters
submitted to them.
 
Section 2.11 Alternative Merger Structure.  Notwithstanding anything else in
this Agreement to the contrary, at Parent’s request, the Company and the Selling
Parties will agree to amend such provisions of this Agreement as are necessary
to provide that, in lieu of effecting the Merger as described in Section 2.1,
(i) Parent shall form a wholly-owned subsidiary corporation (“Merger Corp”),
(ii) Merger Corp shall be merged with and into the Company at the Effective Time
and the separate corporate existence of Merger Corp shall thereupon cease and
the Company shall continue as the surviving company, and (iii) promptly
thereafter, Parent will cause the Company to merge with and into Merger Sub and
the separate corporate existence of the Company shall thereupon cease and Merger
Sub shall be the Surviving Company (collectively, clauses (i), (ii) and
(iii) hereof, the “Alternative Structure”); provided that no such amendment
shall (a) change the Merger Consideration to be received by the Stockholders,
the Interests Purchase Consideration to be received by the Holders, or the
intended tax treatment thereof, (b) prevent or materially delay the Closing or
(c) violate any Law.  The parties hereto intend that, if Parent elects to effect
the Alternative Structure, the steps described in clauses (i), (ii) and
(iii) hereof, taken together, are to be treated as a “reorganization” under
Section 368(a) of the Code (to which each of Parent and the Company are to be
“parties to the reorganization”
 
 
 
16

--------------------------------------------------------------------------------


 
 
 
under Section 368(b) of the Code) in which the Company is to be treated as
merging directly with and into Parent.
 
Section 2.12 Withholding Rights.  Parent shall be entitled to deduct and
withhold from the consideration otherwise payable to any Stockholder (or Holder)
pursuant to this Agreement such amounts as may be required to be deducted and
withheld under the Code, or under any provision of state, local or foreign Tax
law.  To the extent that amounts are so withheld and timely paid over to the
appropriate Taxing Authority, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Stockholder in respect of
which such deduction and withholding was made and Parent will be treated as
though it withheld an appropriate amount of the type of consideration otherwise
payable pursuant to this Agreement, sold such consideration for an amount of
cash equal to the fair market value of such consideration at the time of such
deemed sale and paid such cash proceeds to the appropriate Taxing Authority.
 
Section 2.13 Written Consent of the Signing Stockholders.  By its execution of
this Agreement, each Signing Stockholder, in its capacity as a registered or
beneficial stockholder of Company Common Stock, hereby approves and adopts this
Agreement.  For purposes of the DGCL, such execution shall be deemed to be
action taken by the irrevocable written consent of the Signing Stockholders
holding at least 75 percent of the Company Shares, in accordance with the
Company’s Amended and Restated Bylaws.
 
ARTICLE III
 
CLOSING
 
Section 3.1 Closing.  The closing (the “Closing”) of the Merger shall take place
at the offices of Sidley Austin LLP, 787 Seventh Avenue, New York, New York
10019 at 10:00 a.m. on the third Business Day following the satisfaction (or, to
the extent permitted by this Agreement, waiver by all parties) of the conditions
set forth in Section 8.1, or, if on such day any condition set forth in
Section 8.2 or 8.3 has not been satisfied (or, to the extent permitted by this
Agreement, waived by the party or parties entitled to the benefits thereof), as
soon as practicable after all the conditions set forth in Article VIII have been
satisfied (or, to the extent permitted by this Agreement, waived by the parties
entitled to the benefits thereof), or at such other place, time and date as
shall be agreed in writing between Parent and the Selling Parties’
Representative.  The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date”.
 
Section 3.2 Deliveries of the Company at Closing.  At the Closing, the Company
shall deliver the following to Parent:
 
(a) a certificate, dated as of the Closing Date and executed by the Secretary of
the Company, certifying that (A) true and complete copies of the Company Charter
Documents as in effect on the Closing Date are attached to such certificate,
(B) the signature of each officer of the Company executing this Agreement and
any other agreement, instrument or document executed and delivered by the
Company at or before Closing is genuine and each such officer is duly appointed
to the office of the Company set forth underneath such officer’s signature
 
 
 
17

--------------------------------------------------------------------------------


 
 
 
thereon and (C) true and complete copies of the resolutions of the Board of
Directors of the Company (the “Company Board”), which were approved prior to the
execution of this Agreement, authorizing the execution, delivery and performance
of this Agreement, and the consummation of the Transactions, are attached to
such certificate, and such resolutions have not been amended or modified and
remain in full force and effect; and
 
(b) long-form good standing certificates in respect of the Company and each of
the Company Subsidiaries, from the Secretary of State in their respective
jurisdictions of incorporation or formation, in each case dated not more than
seven (7) days prior to the Closing Date.
 
Section 3.3 Selling Parties Deliveries at Closing.  At the Closing the Selling
Parties shall deliver or cause to be delivered to Parent the following:
 
(a) certificates representing the Company Shares owned by each Selling Party,
free and clear of any and all Liens;
 
(b) an instrument of assignment, duly executed by each Holder, in respect of the
Interests owned by each Holder, transferring such Interests to Merger Sub, free
and clear of any and all Liens;
 
(c) the Registration Rights Agreement, duly executed by Eric Gleacher;
 
(d) the Escrow Agreement, duly executed by the Selling Parties’ Representative
on behalf of the Selling Parties;
 
(e) the Trademark Agreement, duly executed by Eric Gleacher on his own behalf
and on behalf of the other entities signatory thereto (other than the Buying
Parties) and;
 
(f) all other documents and instruments required to be delivered by the Company
or the Selling Parties on or prior to the Closing Date pursuant to this
Agreement, including, without limitation, those items set forth in Sections 8.2
and 11.2 hereof and assignment agreements in respect of the Interests.
 
Section 3.4 Parent Deliveries at Closing.  At the Closing, Parent shall deliver
or cause to be delivered to the Selling Parties’ Representative (except as
provided below) the following:
 
(a) the cash and certificates representing shares of Parent Common Stock
required to be delivered on the Closing Date pursuant to Section 2.8(a), 2.8(c)
and 2.8(e), which shall be delivered to the Selling Parties’ Representative, the
Selling Parties and the Escrow Agent as set forth in Section 2.8(a), 2.8(e) and
2.9;
 
(b) the Registration Rights Agreement, duly executed by Parent;
 
(c) the Escrow Agreement, duly executed by Parent;
 
(d) the Trademark Agreement, duly executed by Parent;
 
 
 
18

--------------------------------------------------------------------------------


 
 
 
(e) a certificate, dated as of the Closing Date and executed by the Secretary of
Parent, certifying that (A) true and complete copies of the Parent Charter, the
certificate of formation of Merger Sub, the limited liability company agreement
of Merger Sub and the by-laws of Parent, as in effect on the Closing Date, are
attached to such certificate, (B) the signature of each officer of Parent or
Merger Sub executing this Agreement, the Ancillary Agreements to which Parent or
Merger Sub is a party and any other agreement, instrument or document executed
and delivered by Parent or Merger Sub at or before Closing is genuine and each
such officer is duly appointed to the office of Parent or Merger Sub set forth
underneath such officer’s signature thereon, and (C) true and complete copies of
the resolutions of the Board of Directors of Parent (the “Parent Board”) and the
written consent of Parent as sole member of Merger Sub, which were approved
prior to the execution of this Agreement, authorizing the execution, delivery
and performance of this Agreement and the consummation of the Transactions, are
attached to such certificate, and such resolutions and written consent have not
been amended or modified and remain in full force and effect;
 
(f) long-form good standing certificates of the Secretary of State of New York
with respect to Parent and of the Secretary of State of Delaware with respect to
Merger Sub, in each case dated not more than seven (7) days prior to the Closing
Date; and
 
(g) to the Selling Parties’ Representative, all other documents and instruments
required to be delivered by Parent or Merger Sub to the Company or the Selling
Parties on or prior to the Closing Date pursuant to this Agreement, including,
without limitation, those set forth in Section 8.3 hereof and assignment
agreements in respect of the Interests.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLING PARTIES
 
 
Except as set forth in the Disclosure Schedules, the Company and each of the
Selling Parties represents and warrants to Parent as of the date hereof and as
of the Closing Date (or as of such other date as may be expressly provided in
any representation or warranty) as follows:
 
Section 4.1 Organization and Good Standing; Charter Documents.  Each of the
Company and its Subsidiaries is duly incorporated or organized, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization and has all requisite power and authority to own, lease, operate
and otherwise hold its properties and assets and to carry on its business as
presently conducted.  Each of the Company and its Subsidiaries is duly qualified
or licensed to do business as a foreign corporation and is in good standing in
every jurisdiction in which the nature of the business conducted by it or the
assets or properties owned or leased by it requires qualification.  The Company
has provided Parent with true, correct and accurate copies of each of the
Company Charter Documents.
 
Section 4.2 Authorization and Effect of Agreement.  The Company has all
requisite right, power and authority to execute and deliver this Agreement and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by the
Company, and the performance by the Company of its obligations
 
 
 
19

--------------------------------------------------------------------------------


 
 
 
hereunder, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary corporate action on the part of the
Company, and no other corporate action on the part of the Company is necessary
to authorize the Company’s execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.  The Board of Directors of
the Company has duly and unanimously adopted resolutions (i) approving this
Agreement, the Merger and the other Transactions, (ii) determining that the
terms of the Merger and the other Transactions are fair to and in the best
interests of the Company and its stockholders, (iii) recommending that the
Company’s stockholders adopt this Agreement and (iv) declaring that this
Agreement is advisable.  Pursuant to Section 2.13 hereof, this Agreement has
been approved by the irrevocable written consent of the Signing Stockholders
holding more than 75 percent of the Company Shares and no other vote or approval
of the holders of Company Shares is necessary to approve the Merger or any other
Transaction.  This Agreement has been duly and validly executed and delivered by
the Company and, assuming due authorization, execution and delivery hereof by
the other parties hereto, constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting or relating to creditors’
rights generally and subject, as to enforceability, to general principles of
equity.
 
Section 4.3 Consents and Approvals; No Violations.  Except for (i) compliance
with and filings under the Hart-Scott Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”), (ii) the filing of the Certificate of Merger with
the Secretary of State of Delaware and appropriate documents with the relevant
authorities of the other jurisdictions in which the Company is qualified to do
business and (iii) compliance with FINRA rules and filing of a change of control
application on Form 1017, no filing with, and no Permit or Consent of any
Governmental Authority or any other Person is necessary to be obtained, made or
given by the Company or any of its Subsidiaries in connection with the execution
and delivery by the Company of this Agreement, the performance by the Company of
its obligations hereunder and the consummation of the transactions contemplated
hereby.  Neither the execution and delivery of this Agreement by the Company nor
the consummation by the Company of the transactions contemplated hereby nor
compliance by the Company with any of the provisions hereof will (a) conflict
with or result in any breach of any provision of the Company Charter Documents,
(b) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, modification, cancellation or acceleration or loss of material
benefits) under any of the terms, conditions or provisions of any Contract to
which the Company or any of its Subsidiaries is a party or otherwise may be
subject to or bound or result in the creation of any Lien, other than Permitted
Liens, on any of the assets or properties of the Company or any of its
Subsidiaries, (c) violate any Permit or Law applicable to the Company of any of
its Subsidiaries or to which the Company or any of its Subsidiaries or any of
its or their assets or properties may be subject to or bound, or (d) result in
the creation of any Lien on the Company Shares, except in the case of (b) or
(c), a violation, breach or default which would not have or would not reasonably
be expected to have a Material Adverse Effect.
 
Section 4.4 Permits; Compliance with Law.
 
(a) Section 4.4(a) of the Disclosure Schedule sets forth a complete and accurate
list of all Permits issued by FINRA or any other securities regulator, and all
other material Permits,
 
 
 
20

--------------------------------------------------------------------------------


 
 
 
held or maintained by the Company or any of its Subsidiaries.  The Company and
its Subsidiaries hold all material Permits necessary for the ownership and lease
of its and their properties and assets and the lawful conduct of its business as
it is now substantially conducted under and pursuant to all applicable
Laws.  All material Permits have been legally obtained and maintained and are
valid and in full force and effect.  The Company and its Subsidiaries are in
compliance in all material respects with all of the terms and conditions of all
Permits.  To the Knowledge of the Company, (i) there has been no material change
in the facts or circumstances reported or assumed in the application for or
granting of any Permits and (ii) no outstanding violations are or have been
recorded in respect of any Permits.  No action, proceeding, claim or suit is
pending or, to the Knowledge of the Company, threatened, to suspend, revoke,
withdraw, modify or limit any Permit, and, to the Knowledge of the Company, no
investigation is pending or threatened in writing, to suspend, revoke, withdraw,
modify or limit any Permit.  To the Knowledge of the Company, there is no fact,
error or admission relevant to any Permit that could reasonably be expected to
result in the suspension, revocation, withdrawal, material modification or
material limitation of, or could reasonably be expected to result in the
threatened suspension, revocation, withdrawal, material modification or material
limitation of, or in the loss of any Permit.  Each Permit shall continue to be
valid and in full force and effect immediately following the Closing without any
Consent, approval or modification required by or from any Governmental
Authority.
 
(b) The Company and its Subsidiaries and its and their properties, assets,
operations and business are currently being, and since December 31, 2006 have
been, operated in compliance in all material respects with all Permits and
applicable Laws except for such noncompliance as has not had or would not
reasonably be expected to have a Material Adverse Effect.
 
Section 4.5 Capitalization of the Company; Accredited Investors.
 
(a) The entire authorized capital stock of the Company consists solely of
100,000 shares of Company Common Stock, of which 45,841 shares are issued and
outstanding and held by the Stockholders in the amounts set forth in Exhibit A
hereto.  The issued and outstanding capital stock of the Company consists solely
of the Company Shares.  There are no accrued and unpaid dividends in respect of
any Company Shares.  No other class of equity securities or other securities or
rights of any kind of the Company are authorized, issued or outstanding.  All of
the Company Shares are duly authorized, validly issued, fully paid and
non-assessable and are not subject to preemptive rights created by statute, the
Company’s organizational documents or any agreement to which the Company is a
party or by which it is bound.
 
(b) The authorized capital stock or other equity interests of each of the
Company’s Subsidiaries is set forth in Section 4.5(b) of the Disclosure
Schedule.  There are no accrued and unpaid dividends in respect of any share of
capital stock or other equity interests of any Subsidiary of the Company.  No
other class of equity securities or other securities or rights of any kind of
any Subsidiary of the Company are authorized, issued or outstanding.  All of the
shares of capital stock or other equity interests of each Subsidiary of the
Company are duly authorized, validly issued, fully paid and non-assessable, and
are owned of record and beneficially as set forth in Section 4.5(b) of the
Disclosure Schedule, free and clear of any and
 
 
 
21

--------------------------------------------------------------------------------


 
 
 
all Liens.  The Company owns all the issued and outstanding membership interests
in Holdings (other than the Interests to be purchased by Merger Sub pursuant to
the Interests Purchase), free and clear of any and all Liens.  Holdings owns all
the issued and outstanding membership interests of Gleacher Partners LLC, a
Delaware limited liability company (“Partners”), free and clear of any all
Liens.
 
(c) Neither the Company nor any of its Subsidiaries has issued any securities in
violation of any preemptive or similar rights.  There are not any bonds,
debentures, notes or other indebtedness of the Company or any of its
Subsidiaries having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Company
Common Stock or holders of interests in any Company Subsidiary may vote (“Voting
Company Debt”).  There are not any options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Company or any of its Subsidiaries is a
party or by which any of them is bound (collectively, “Options”) (i) obligating
the Company or any of its Subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company or of any of
its Subsidiaries or any Voting Company Debt, (ii) obligating the Company or any
of its Subsidiaries to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (iii) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of Company Common Stock or holders of interests in any Company Subsidiary.  The
Company is not a party to or bound by and, to the Knowledge of the Company,
there are no, restrictions upon, or voting trusts, proxies or other agreements
or understandings of any kind with respect to, the voting, purchase, redemption,
acquisition or transfer of, or the declaration or payment of any dividend or
distribution on, the Company Shares or any shares of the capital stock of or
equity interests in any Subsidiary of the Company.
 
(d) To the Knowledge of the Company, all of the individuals listed on Exhibit A
hereto are Accredited Investors (as defined in Regulation D promulgated under
the Securities Act).
 
(e) Without limiting the Selling Parties’ right to indemnification from Parent
as contemplated by Article X or the Selling Parties’ other rights under this
Agreement, Parent’s issuance and payment of the Merger Consideration and the
Interests Purchase Consideration, as applicable, as and when due under the terms
hereof and as reflected on Exhibit A, is the only obligation Parent or the
Surviving Company shall have with respect to the ownership or right to be
issued, or otherwise in respect of, any Company Shares or Interests under
existing agreements or instruments to which the Company is a party.
 
Section 4.6 No Subsidiaries.  Except as set forth in Section 4.6 of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries is the
owner of record or beneficial owner, nor does it control, directly or
indirectly, any capital stock, securities convertible into capital stock, or any
other equity interest in any Person.  Except as set forth in Section 4.6 of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries is or has
ever been a
 
 
 
22

--------------------------------------------------------------------------------


 
 
 
partner or member, or has, or has ever had, any other ownership interest in any
general or limited partnership, or any similar entity.
 
Section 4.7 Minutes; Books and Records.  The Company has made available to
Parent true, complete and accurate copies, or the complete original, of the
minute books of the Company and its Subsidiaries.  The minute books of the
Company and its Subsidiaries accurately reflect in all material respects all
actions taken at meetings, or by written consent in lieu of meetings, of the
stockholders, members, board of directors and all committees of the board of
directors of the Company and its Subsidiaries.  All corporate actions taken by
the Company and its Subsidiaries have been duly authorized, and no such actions
taken by the Company and its Subsidiaries have been taken in breach or violation
of the Company Charter Documents.
 
Section 4.8 Litigation.  Except as set forth in Section 4.8 of the Disclosure
Schedule, there are no actions, proceedings, claims, suits, oppositions,
challenges, charge or governmental or regulatory investigations (“Proceedings”)
pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries or its or their assets, properties, businesses, or
employees.  There are no outstanding judgments, writs, injunctions, orders,
decrees or settlements, whether preliminary, temporary or permanent (“Orders”),
imposed by any Governmental Authority against or that apply, in whole or in
part, to the Company or any of its Subsidiaries, or its or their assets,
properties, businesses, or employees, in each case to the extent relating to the
business of the Company or any of its Subsidiaries.
 
Section 4.9 Assets Necessary to the Company.  The Company and its Subsidiaries
own or have a valid license or leasehold interest in all of the rights,
properties and assets, including Intellectual Property, that are used or held
for use in or are necessary for the Company or any of its Subsidiaries to
conduct the Company’s and its Subsidiaries’ business as currently
conducted.  Immediately following the Closing, none of the Selling Parties will
own, license or lease any rights, properties or assets that are used or held for
use in or are necessary for the Company or any of its Subsidiaries or the
Surviving Company, as the case may be, to conduct the Company’s and its
Subsidiaries’ business as currently conducted.
 
Section 4.10 Financial Statements.
 
(a) The Company has delivered to the Buying Parties (i) the audited balance
sheets of Partners as of December 31, 2006, December 31, 2007 and December 31,
2008 (the date of the most recent such balance sheet being referred to herein as
the “Balance Sheet Date”), and the related audited statements of income, change
in member’s equity, and of cash flows of Partners for the three years ended
December 31, 2008 (the foregoing audited financial statements, together with any
additional audited financial statements of Partners provided after the date
hereof pursuant hereto, including the notes thereto and all related
compilations, reviews and other reports issued by its accountants with respect
thereto, the “Audited Financial Statements”), and (ii) unaudited balance sheets
of Partners as of January 31, 2009, and the related unaudited statements of
income of Partners for the month ended January 31, 2009 (the foregoing unaudited
financial statements, together with any additional unaudited financial
statements of Partners provided after the date hereof pursuant hereto, including
the notes thereto and all related compilations, reviews and other reports issued
by its accountants with respect thereto, the “Most Recent Financial Statements”,
and together with the Audited
 
 
 
23

--------------------------------------------------------------------------------


 
 
 
Financial Statements, the “Financial Statements”).  The Financial Statements
have been prepared in accordance with GAAP consistently applied, and fairly
present in all material respects the financial condition of Partners as of the
dates thereof and the results of their operations for the periods covered
thereby; provided, however, that the interim Most Recent Financial Statements
are subject to normal recurring year-end adjustments, which in the aggregate are
not material, and lack footnotes and other presentation items.  No financial
statements of any Person other than Partners are required by GAAP to be included
in the consolidated financial statements of Partners.
 
(b) The Company has delivered to the Buying Parties (i) the unaudited balance
sheets of Holdings as of December 31, 2006, December 31, 2007 and December 31,
2008, and the related statements of income, member’s equity, and of cash flows
of Holdings for the three years ended December 31, 2008, and (ii) an unaudited
balance sheet of Holdings as of January 31, 2009, and the related unaudited
statements of income of Holdings for the month ended January 31, 2009.  The
financial statements described in this Section 4.10(b), together with any
additional financial statements of the Company or Holdings provided after the
date hereof pursuant hereto, including the notes thereto and all related
compilations, reviews and other reports issued by its accountants with respect
thereto, have been prepared in accordance with GAAP consistently applied, and
fairly present in all material respects the financial condition of the Company
or Holdings as of the dates thereof and the results of their operations for the
periods covered thereby; provided, however, that the interim financial
statements described in this Section 4.10(b)(ii) are subject to normal recurring
year-end adjustments, which in the aggregate are not material, and lack
footnotes and other presentation items.
 
(c) The Company and its Subsidiaries maintain internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(d) The records, systems, controls, data and information of the Company and its
Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company (including all means of access thereto and therefrom), except for
any non-exclusive ownership and non-direct control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 4.10(d).  The Company (x) has
implemented and maintains disclosure controls and procedures to ensure that
material information relating to the Company and its Subsidiaries is made known
to the chief executive officer and the chief financial officer of the Company by
others within those entities and (y) has disclosed, based on its most recent
evaluation, to the Company’s outside auditors (i) any significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(ii) any fraud,
 
 
 
24

--------------------------------------------------------------------------------


 
 
 
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial
reporting.  These disclosures were made in writing by management to the
Company’s auditors, true and complete copies of which have been made available
to Parent before the date hereof.
 
(e) The Company does not have any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) or assets (other than its
membership interest in Holdings), and since the date of its incorporation has
not conducted any business other than through Partners.
 
(f) Except as set forth in Section 4.10(f) of the Disclosure Schedule or as
reflected in the financial statements described in Section 4.10(b) and delivered
to Parent prior to the date hereof, Holdings does not have any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
or assets (other than its membership interest in Partners), and since the date
of its formation has not conducted any business other than through Partners.
 
Section 4.11 Bank Accounts.  Section 4.11 of the Disclosure Schedule contains a
true, complete and accurate list of (a) the names and locations of all banks,
trust companies, securities brokers and other financial institutions at which
the Company or any of its Subsidiaries has an account or safe deposit box or
maintains a banking, custodial, trading or other similar relationship, (b) a
true, complete and accurate list and description of each such account, box and
relationship and (c) the name of every Person authorized to draw thereon or
having access thereto.
 
Section 4.12 Debt.  Section 4.12 of the Disclosure Schedule sets forth a
complete and accurate list of the amounts and types of all of the Company’s and
its Subsidiaries’ outstanding Debt as of the date hereof.
 
Section 4.13 Absence of Certain Changes.  Since the Balance Sheet Date, (a) the
Company and its Subsidiaries have been operated in all material respects in the
ordinary course of business consistent with past practice, (b) the Company and
its Subsidiaries have not taken or agreed to take any of the actions set forth
in Section 7.1 hereof, (c) there has not occurred any event or condition that,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect on the Company, and (d) through the date hereof, the
Company and its Subsidiaries have not suffered the loss of service of any
officers, directors, employees, consultants or agents (collectively,
“Personnel”) who are material, individually or in the aggregate, to the
operations or conduct of the Company.
 
Section 4.14 Transactions with Affiliates.  Except as set forth in Section 4.14
of the Disclosure Schedule, no Related Party (as defined in this Section 4.14)
either currently or at any time since December 31, 2005:  (i) has or has had any
interest in any material property (real or personal, tangible or intangible)
that the Company or any of its Subsidiaries uses or has used in or pertaining to
the business of the Company or any of its Subsidiaries or (ii) has or has had
any business dealings or a financial interest in any transaction with the
Company or any of its Subsidiaries or involving any material assets or property
of the Company or any of its Subsidiaries.  For purposes of this Agreement, the
term “Related Party” shall mean as of any time:  an officer or director,
Stockholder holding more than 2.5% of the Company Shares, any
 
 
25

--------------------------------------------------------------------------------


 
 
 
Holder, employee or Affiliate of the Company or any of its Subsidiaries at such
time, any present spouse, stepchild, stepparent, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, or any child,
grandchild, parent, grandparent or sibling, including any adoptive
relationships, of any such officer, director or Affiliate of the Company or any
of its Subsidiaries or any trust or other similar entity for the benefit of any
of the foregoing Persons.
 
Section 4.15 Contracts.
 
(a) Section 4.15(a) of the Disclosure Schedule sets forth a complete and
accurate list of each Contract of the following types or having the following
terms to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries or its or their properties or assets is or
may be bound as of the date hereof (collectively, the “Company Contracts”):
 
(i) all Contracts providing for the employment, retention, bonus, severance or
other service relationship with any current or former officer, director,
employee, consultant or other person requiring compensation by the Company (the
name, position or capacity and rate of compensation of each such person and the
expiration date of each such Contract being set forth in Section 4.15(a) of the
Disclosure Schedule), to the extent there are continuing obligations of the
Company or its Subsidiaries thereunder in excess of $50,000;
 
(ii) all material Contracts (other than employment contracts) with any current
or former officer, director, stockholder, employee, consultant, agent or other
representative of the Company or any of its Subsidiaries or with an entity in
which any of the foregoing is a controlling person;
 
(iii) (A) all instruments relating to indebtedness for borrowed money, any note,
bond, deed of trust, mortgage, indenture or agreement to borrow money, and any
agreement relating to the extension of credit or the granting of a Lien other
than Permitted Liens, or (B) any Contract of guarantee of credit in favor of any
Person or entity in excess of $100,000;
 
(iv) all lease, sublease, rental, license or other Contracts under which the
Company or any of its Subsidiaries is a lessor or lessee of any real property or
the guarantee of any such lease, sublease, rental or other Contracts providing
for lease or rental payments in excess of $100,000 per annum and a term of at
least twelve (12) months;
 
(v) all Contracts containing any covenant or provision limiting the freedom or
ability of the Company or any of its Subsidiaries to engage in any line of
business, engage in business in any geographical area or compete with any other
Person or requiring exclusive dealings by the Company or any of its
Subsidiaries;
 
(vi) (A) all Contracts for the purchase of materials, inventory, supplies or
equipment (including, without limitation, computer hardware and Software), or
for the provision of services, involving annual payments of more than $100,000,
containing any escalation, renegotiation or redetermination provisions, other
than Contracts that are
 
 
 
26

--------------------------------------------------------------------------------


 
 
 
terminable within ninety (90) days without premium or penalty to the Company or
any of its Subsidiaries; and (B) notwithstanding (A), all Contracts (i) with
material customers of the business of the Company or any of its Subsidiaries,
(ii) for the sale by the Company or any of its Subsidiaries of materials,
supplies, inventory or equipment (including, without limitation, computer
hardware and Software), or (iii) for the provision of services by the Company or
any of its Subsidiaries (including, without limitation, consulting services,
data processing and management, and project management services), the
performance of which will extend over a period of more than one (1) year and
involve consideration in excess of $100,000;
 
(vii) all partnership or joint venture Contracts;
 
(viii) all Contracts or purchase orders relating to capital expenditures
involving total payments by the Company and its Subsidiaries of more than
$100,000 per year;
 
(ix) all Contracts relating to licenses of Intellectual Property (whether the
Company or any of its Subsidiaries is the licensor or licensee thereunder)
material to the business of the Company;
 
(x) all Contracts relating to the future disposition or acquisition of any
business enterprise or any interest in any business enterprise;
 
(xi) all Contracts between or among (A) the Company or any of its Subsidiaries,
on the one hand, and (B) any Stockholder (or Holder), such Stockholder’s
Affiliate (or Holder’s Affiliate), or any Related Party (other than the
Company), on the other hand;
 
(xii) Contracts pertaining to the issuance of debt or equity of the Company or
any of its Subsidiaries;
 
(xiii) Contracts which are (A) outside the ordinary course of business for the
purchase, acquisition, sale or disposition of any assets or properties or
(B) for the grant to any Person of any option or preferential rights to purchase
any assets or properties;
 
(xiv) all engagement letters with clients of the Company or any of its
Subsidiaries under which any amount is or may become payable to the Company or
any of its Subsidiaries;
 
(xv) all Contracts under which the Company or any of its Subsidiaries agrees to
indemnify any Person; and
 
(xvi) any other Contract which involves consideration in excess of $100,000 per
year.
 
(b) (i) Each Company Contract is legal, valid, binding and enforceable against
the Company or the party to such Company Contract which is a Subsidiary of the
Company, as the case may be, and to the Knowledge of the Company as of the date
hereof, against each other party thereto, and is in full force and effect, and
(ii) neither the Company nor any of its
 
 
 
27

--------------------------------------------------------------------------------


 
 
 
Subsidiaries nor, to the Knowledge of the Company as of the date hereof, any
other party, is in material breach or default, and no event has occurred which
could constitute (with or without notice or lapse of time or both) a material
breach or default (or give rise to any right of termination, modification,
cancellation or acceleration) or loss of any benefits under any Company
Contract.
 
(c) The Company has delivered to Parent complete and accurate copies of each
Company Contract through the date hereof and there has been no material
modification, waiver or termination of any Company Contract or any material
provision thereto through the date hereof.  The Company is not contemplating as
of the date hereof any modification, waiver or termination of any Company
Contract.  Except as set forth on Section 4.15(c) of the Disclosure Schedule, no
Company Contract is terminable or cancelable as a result of the consummation of
the transactions contemplated in this Agreement.
 
(d) There are no non-competition or non-solicitation agreements or any similar
agreements or arrangements that could restrict or hinder the operations or
conduct of the business of the Company or any of its Subsidiaries or the use of
its properties or assets or any “earn-out” agreements or arrangements (or any
similar agreements or arrangements) to which any of the Stockholders (or
Holders) or the Company or any of its Subsidiaries is a party or may be subject
or bound (other than this Agreement or pursuant to this Agreement).
 
Section 4.16 Labor.  Neither the Company nor any of its Subsidiaries is party to
any collective bargaining agreements and there is no labor strike, slowdown,
work stoppage or lockout actually pending or, to the Knowledge of the Company,
threatened, with respect to the employees of the Company.  The Company and each
of its Subsidiaries has, in all material respects, complied with applicable Laws
relating to the terms and conditions of employment including without limitation
such Laws relating to wages and hours, immigration and workplace safety, except
for any noncompliance which, individually or in the aggregate, have not had or
would not reasonably be expected to have a Material Adverse Effect.
 
Section 4.17 Insurance.  The Company and its Subsidiaries have in place
insurance policies in amounts and types that are customary in the industry for
similar companies and all such policies are valid and in full force and
effect.  Section 4.17 of the Disclosure Schedule contains a complete and
accurate list of all insurance policies currently maintained relating to the
Company and its Subsidiaries.  The Company has delivered to Parent complete and
accurate copies of all such policies together with (a) all riders and amendments
thereto and (b) if completed, the applications for each of such policies.  All
premiums due on such policies have been paid, and the Company and its
Subsidiaries have complied in all material respects with the provisions of such
policies and, to the Knowledge of the Company, such policies are valid and in
full force and effect.  No Proceedings are pending or, to the Knowledge of the
Company, threatened, to revoke, cancel, limit or otherwise modify such policies
and no notice of cancellation of any of such policies has been received.  The
Company and its Subsidiaries are in compliance with all warranties contained in
all insurance policies.
 
Section 4.18 Intentionally Omitted.
 
 
28

--------------------------------------------------------------------------------


 
 
 
Section 4.19 Absence of Certain Business Practices.  Neither the Company, nor
any of its Subsidiaries, nor any Stockholder, Holder, director, officer,
employee or agent of the Company or any of its Subsidiaries, nor any other
Person acting on behalf of the Company or any of its Subsidiaries, directly or
indirectly, has, to the Knowledge of the Company, given or agreed to give any
gift or similar benefit to any customer, supplier, governmental employee or
other Person which (a) could reasonably be expected to subject the Company or
any of its Subsidiaries to any damage or penalty in any civil, criminal or
governmental litigation or Proceeding or (b) is reasonably likely to,
individually or in the aggregate, have a Material Adverse Effect or which could
subject the Company or any of its Subsidiaries or Parent or any of its
Subsidiaries to suit or penalty in any private or governmental litigation or
Proceeding.
 
Section 4.20 Real Property; Title; Valid Leasehold Interests.
 
(a) Neither the Company nor any of its Subsidiaries owns or has owned in the
three (3) years prior to the date hereof, and is not under any Contract to
purchase, any real property.
 
(b) The Company has delivered or made available to Parent a true, complete, and
accurate copy of each real property lease of the Company and its Subsidiaries,
together with all amendments, modifications, and extensions thereof (the
“Company Leases”).
 
(c) The Company and its Subsidiaries have valid and enforceable leasehold
interests in each property covered by each Company Lease.  Neither the Company
nor any of its Subsidiaries has subleased or granted to any Person the right to
use or occupy any such leased property or any portion thereof.
 
(d) The Company and its Subsidiaries are in compliance in all material respects
with the provisions of each Company Lease, and each such Company Lease is in
full force in all material respects.
 
(e) To the Knowledge of the Company, with respect to the Company Leases, there
are no (i) material violations of building codes and/or zoning ordinances or
other governmental or regulatory laws affecting the applicable real property,
(ii) existing, pending, or threatened condemnation proceedings affecting any
such real property or (iii) existing, pending, or threatened zoning, building
code, or similar matters, which are reasonably likely to interfere with the
operations of the Company’s or any of its Subsidiaries’ business in any material
respect.
 
Section 4.21 Environmental.  Except as could not reasonably be likely to result
in a material liability to the Company or any of its Subsidiaries, there has
been no Release or, to the Knowledge of the Company, threatened Release of any
Hazardous Materials at, on, under or from any property currently or formerly
owned, leased or operated by the Company or any of its Subsidiaries or any other
location.
 
Section 4.22 Employee Benefits.
 
(a) Section 4.22(a) of the Disclosure Schedule contains a list of:  (i) each
“employee pension benefit plan” (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and referred to
herein as a “Pension Plan”), (ii) each
 
 
 
29

--------------------------------------------------------------------------------


 
 
 
“employee welfare benefit plan” (as defined in Section 3(1) of ERISA and
referred to herein as a “Welfare Plan”) and (iii) each other “Benefit Plan”
(defined herein as any Pension Plan, Welfare Plan and any other plan, fund,
program, arrangement or agreement (including any employment or consulting
agreement or any employee stock ownership plan) to provide medical, health,
disability, life, bonus, incentive, stock or stock-based right (option,
ownership or purchase), retirement, deferred compensation, severance, change in
control, salary continuation, vacation, sick leave, fringe, incentive insurance
or other benefits) to any current or former employee, officer, director or
consultant of the Company or any of its Subsidiaries, or to any worker providing
services to the Company or any of its Subsidiaries through an employee leasing
arrangement, that is maintained, or contributed to, or required to be
contributed to, by the Company or any of its Subsidiaries, or with respect to
which the Company or any of its Subsidiaries has any liability.  With respect to
each Benefit Plan, the Company has delivered or made available to Parent true,
complete and accurate copies of:  (i) such Benefit Plan (or, in the case of an
unwritten Benefit Plan, a written description thereof), (ii) the three (3) most
recent IRS Form 5500 annual reports filed with the IRS (if any such report was
required), (iii) the most recent summary plan description and all subsequent
summaries of material modifications for such Benefit Plan (if a summary plan
description was required), (iv) each trust agreement and group annuity contract
relating to such Benefit Plan, if any, (v) the most recent determination letter
from the IRS with respect to such Benefit Plan, if any, and (vi) the most recent
actuarial valuation with respect to such Benefit Plan, if any.
 
(b) Each Benefit Plan has, in all material respects, been established, funded,
maintained and administered in compliance with its terms and with the applicable
provisions of ERISA, the Code and all other applicable Laws.  Neither the
Company nor any of its Subsidiaries has undertaken or committed to make any
amendments to any such Benefit Plan (other than amendments which have been
provided to Parent prior to the date hereof) or to establish, adopt or approve
any new plan that, if in effect on the date hereof, would constitute a Benefit
Plan.
 
(c) Each Pension Plan and any trust established pursuant thereto intended to be
qualified and tax exempt under Sections 401(a) and 501(a) have been the subject
of a favorable and up-to-date determination letter from the IRS (or if not up to
date, the period to apply for an up-to-date determination letter has not
elapsed) or an up-to-date opinion letter from the IRS upon which the Company is
entitled to rely with respect to such Pension Plan to the effect that such
Pension Plan and trust are qualified and exempt from federal income taxes under
Section 401(a) and 501(a), respectively, of the Code.  To the Knowledge of the
Company, there are no circumstances or events that have occurred that could
reasonably be expected to result in the disqualification of any Pension Plan.
 
(d) Neither the Company nor any of its Subsidiaries nor any ERISA Affiliate of
the Company or any of its Subsidiaries has maintained, contributed to or been
required to contribute to any benefit plan in the past six years that is subject
to the provisions of Section 412 of the Code or Title IV of ERISA.  Neither the
Company nor any of its Subsidiaries nor any ERISA Affiliate maintains or has an
obligation to contribute to or has within the past six (6) years maintained or
had an obligation to contribute to a “multiemployer plan.”  For purposes hereof,
“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a
 
 
 
30

--------------------------------------------------------------------------------


 
 
 
group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.
 
(e) Neither the Company nor any of its Subsidiaries has any liability for life,
health, medical or other welfare benefits for former employees or beneficiaries
or dependents thereof with coverage or benefits under Benefit Plans, other than
as required by COBRA or any other applicable Law.  Except as would not
reasonably be expected to result in a material liability, all contributions or
premiums owed by the Company or any of its Subsidiaries with respect to Benefit
Plans under Law, contract or otherwise have been paid on a timely basis and all
contributions required to be made under each Benefit Plan have been timely made
and, to the extent not required to be contributed or paid, all obligations in
respect of each Benefit Plan have been properly accrued or reflected in the
Financial Statements.  There are no pending or, to the Knowledge of the Company,
threatened, claims, lawsuits, arbitrations or audits asserted or instituted
against any Benefit Plan, any fiduciary (as defined by Section 3(21) of ERISA)
of any Benefit Plan, the Company or any of its Subsidiaries, or any employee or
administrator thereof, in connection with the existence, operation or
administration of a Benefit Plan (other than claims in the ordinary course), in
each case that could reasonably be expected to result in a material
liability.  To the Knowledge of the Company, with respect to each Benefit Plan,
there has not occurred, and no Person whom the Company has an obligation to
indemnify is contractually bound to enter into, any nonexempt “prohibited
transaction” within the meaning of Section 4975 of the Code or Section 406 of
ERISA that could, individually or in the aggregate, reasonably be expected to
result in material liability.
 
(f) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (i) cause or result in the accelerated
vesting, funding or delivery of, or increase the amount or value of any Benefit
Plan, (ii) cause or result in the obligation to fund any Benefit Plan or
(iii) cause or result in a limitation on the right of the Company or any of its
Subsidiaries to amend, merge, terminate or receive a reversion of assets from
any Benefit Plan or related trust.  Without limiting the generality of the
foregoing, no amount paid or payable pursuant to the terms of a Benefit Plan by
the Company or any of its Subsidiaries in connection with the transactions
contemplated hereby (either solely as a result thereof or as a result of such
transactions in conjunction with any other event) will be an “excess parachute
payment” within the meaning of Section 280G of the Code.
 
(g) The Company does not maintain any Benefit Plans (i) outside the U.S. or
(ii) for the benefit of any individual whose principal place of employment is
outside the U.S.
 
Section 4.23 Employees.
 
(a) The Company has delivered or made available to Parent a true and correct
schedule setting forth (i) the name, title and total compensation in respect of
the Company’s 2008 fiscal year of each officer and director of the Company and
each of its Subsidiaries and each other employee, consultant and agent, (ii) all
bonuses and other incentive compensation received by such Persons in respect of
the Company’s 2008 fiscal year and (iii) all Contracts or commitments by the
Company or any of its Subsidiaries to increase the compensation or to
 
 
 
31

--------------------------------------------------------------------------------


 
 
 
modify the conditions or terms of employment of any of its officers or
directors, or employees, consultants and agents.
 
(b) To the Knowledge of the Company, no officer, director or employee of the
Company or any of its Subsidiaries is a party to, or is otherwise bound by, any
agreement or arrangement, including any confidentiality, non-competition, or
proprietary rights agreement, between such Person and any other Person that
could reasonably be expected to (i) prohibit the performance by such Person of
his/her duties for or on behalf of the Company or any of its Subsidiaries or
(ii) adversely affect the ability of the Company or any of its Subsidiaries to
conduct its or their primary business.
 
(c) Neither the Company nor any of its Subsidiaries has classified any
individual as an “independent contractor” or similar status who, under
applicable Law or the provisions of any Benefit Plan, should have been
classified as an employee.  Neither the Company nor any of its Subsidiaries has
any material liability by reason of any individual who provides or provided
services to the Company or any of its Subsidiaries, in any capacity, being
improperly excluded from participating in any Benefit Plan.
 
(d) No executive, key employee or significant group of employees has informed
the Company or any of its Subsidiaries of his, her or its definite intent to
terminate employment with the Company or any of its Subsidiaries during the next
twelve (12) months.
 
Section 4.24 Taxes and Tax Returns.  Except as set forth in Section 4.24 of the
Disclosure Schedule:
 
(a) All material Tax Returns required to be filed by or with respect to the
Company and the Company’s Subsidiaries or their respective assets and operations
(but not any Tax Returns of, or required to be filed by, any Selling Party)
(“Company Tax Returns”) have been timely filed (taking into account valid
extensions of the time for filing).  All such Company Tax Returns (i) were
prepared in the manner required by applicable Law and (ii) are true, complete
and accurate in all material respects.  True, complete and accurate copies of
all federal, state, local and foreign Company Tax Returns filed in the previous
three (3) years have been provided to Parent prior to the date hereof.
 
(b) The Company and the Company’s Subsidiaries have timely paid, or caused to be
paid, all material Taxes required to be paid by them, whether or not shown (or
required to be shown) on a Tax Return (except for Taxes being contested in good
faith with a Taxing Authority and for which there is a sufficient reserve
(without regard to deferred Tax assets and liabilities) on the balance sheet
included in the Financial Statements), and the Company and the Company’s
Subsidiaries have established, in accordance with GAAP, a sufficient reserve
(without regard to deferred Tax assets and liabilities) on the balance sheet
included in the Financial Statements for the payment of all material Taxes not
yet due and payable.  Since December 31, 2008, neither the Company nor any of
the Company’s Subsidiaries has incurred any liability for Taxes other than Taxes
incurred in the ordinary course of business.
 
(c) The Company and the Company’s Subsidiaries (i) have complied in all material
respects with the provisions of the Code relating to the withholding and payment
of Taxes,
 
 
 
32

--------------------------------------------------------------------------------


 
 
 
including the withholding and reporting requirements under Sections 1441 through
1464, 3101 through 3510, and 6041 through 6053 of the Code and related Treasury
Regulations, (ii) have complied in all material respects with all provisions of
state, local and foreign Law relating to the withholding and payment of Taxes,
and (iii) have, within the time and in the manner prescribed by Law, withheld
the applicable amount of material Taxes required to be withheld from amounts
paid to any employee, independent contractor or other third party and paid over
to the proper Governmental Authorities all amounts required to be so paid over.
 
(d) Within the five (5) years prior to the date hereof, none of the Company Tax
Returns have been audited by the IRS or any state, local or foreign Taxing
Authority and no adjustment relating to any Company Tax Return has been proposed
or threatened in writing by any Taxing Authority.  Neither the Company nor any
of the Company’s Subsidiaries has entered into a closing agreement pursuant to
Section 7121 of the Code (or an analogous provision of state, local or foreign
Law).  To the Knowledge of the Company, there are no examinations or other
administrative or court proceedings relating to Taxes in progress or pending,
and there is no existing, pending or threatened in writing claim, proposal or
assessment against the Company or any of the Company’s Subsidiaries or relating
to its assets or operations asserting any deficiency for Taxes.
 
(e) Within the five (5) years prior to the date hereof, no written claim has
ever been made by any Taxing Authority with respect to the Company or any
Subsidiary of the Company in a jurisdiction where the Company or such Subsidiary
does not file Tax Returns that the Company or such Subsidiary is or may be
subject to taxation by that jurisdiction.  There are no security interests on
any of the assets of the Company or the Company’s Subsidiaries that arose in
connection with any failure (or alleged failure) to pay any Taxes and, except
for liens for real and personal property Taxes that are not yet due and payable,
there are no liens for any Taxes upon any assets of the Company or the Company’s
Subsidiaries.
 
(f) No extension of time with respect to any date by which a Company Tax Return
was or is to be filed is in force, and no written waiver or agreement by the
Company or any of the Company’s Subsidiaries is in force for the extension of
time for the assessment or payment of any Taxes.
 
(g) Neither the Company nor any of the Company’s Subsidiaries has granted a
power of attorney, which power of attorney is still in effect as of the date
hereof, to any Person with respect to any Taxes.
 
(h) Neither the Company nor any of the Company’s Subsidiaries (i) is a party to
any contract, agreement, plan or arrangement relating to allocating or sharing
the payment of, indemnity for, or liability for, Taxes (other than any such
contract, agreement, plan or arrangement between or among the Company and/or its
Subsidiaries), (ii) is or has ever been a member of any affiliated group that
filed or was required to file an affiliated, consolidated, combined or unitary
Tax Return (other than the group of which the Company or any of the Company
Subsidiaries is the common parent), (iii) has any liability for the Pre-Closing
Tax Period Taxes of another Person pursuant to Treasury
Regulation Section 1.1502-6 (or any comparable provision of Law) (other than
such liability for the group of which the Company or any of the Company
Subsidiaries is the common parent), or (iii) has any liability for
 
 
 
33

--------------------------------------------------------------------------------


 
 
 
Pre-Closing Tax Period Taxes of any other Person as a transferee or successor,
or by contract or otherwise.
 
(i) Neither the Company nor any of the Company’s Subsidiaries is, or has been, a
“United States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.  No transaction contemplated by this
Agreement is subject to withholding under Section 1445 of the Code or otherwise.
 
(j) Neither the Company nor any of the Company’s Subsidiaries has participated
in any “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).
 
(k) The Company made a valid election under Subchapter S of the Code to which
all Persons who were shareholders on the date of such election gave their (and
if necessary each shareholder’s spouse gave his or her) consent and such
election became effective on March 18, 1999.  The Company is, and has been since
the date of its incorporation, an S corporation (as defined in Section 1361 of
the Code).  With respect to all states in which the Company files Tax Returns
and which, for state Tax purposes, allow a corporation to be treated as an “S
corporation” or similar entity entitled to special Tax treatment, all elections
for such treatment have been properly and validly made in such states and the
Company has complied at all times with all applicable requirements and filing
procedures for such treatment.
 
(l) The Company has not taken or agreed to take any action (nor is it aware of
any agreement, plan or circumstance) that to the Knowledge of the Company is
reasonably likely to prevent the Merger from being treated as a “reorganization”
within the meaning of Section 368(a) of the Code.
 
(m) Neither the Company nor any of the Company’s Subsidiaries has been included
with any other entity in any consolidated, combined, unitary or similar return
for any Tax period for which the statute of limitations has not expired (other
than a Tax Return for a group of which the Company or any Company Subsidiary was
the common parent).
 
(n) Neither the Company nor any of the Company’s Subsidiaries has been a
“distributing corporation” or a “controlled corporation” in a distribution of
stock qualifying for tax-free treatment under Section 355 of the Code (x) in the
two (2) years prior to the date of this Agreement or (y) in a distribution which
could otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
transactions contemplated by this Agreement.
 
(o) Neither the Company nor any of the Company’s Subsidiaries will be required
to include any item of income, or exclude any item of deduction from taxable
income, for any taxable period (or portion thereof) ending after the Closing
Date as a result of:  (i) an installment sale or open transaction disposition on
or before the Closing Date or (ii) any change in method of accounting for a
taxable period ending on or before the Closing Date.
 
(p) Gleacher Partners Ltd. has filed an IRS Form 8832 (Entity Classification
Election) electing classification as a disregarded entity for U.S. federal and
state income Tax purposes, effective on a date prior to the date hereof.
 
 
 
34

--------------------------------------------------------------------------------


 
 
 
(q) Since the date of its formation, Gleacher Partners (Asia) Ltd. has been an
inactive corporation, has recognized no income and has incurred only a de
minimis amount of expenses.
 
Notwithstanding anything to the contrary in this Agreement, it is understood and
agreed that no representation or warranty is made by the Company or its
Subsidiaries in respect of Tax matters in any Section of this Agreement other
than this Section 4.24.
 
Section 4.25 Intellectual Property Rights.
 
(a) Section 4.25(a) of the Disclosure Schedule lists all registered Owned
Company Intellectual Property (other than Trade Secrets).
 
(b) Except as set forth in Section 4.25(b) of the Disclosure Schedule, (i) all
registrations for material Owned Company Intellectual Property are valid and in
force in all material respects, and (ii) all applications to register any
unregistered material Owned Company Intellectual Property Rights are pending and
in good standing in all material respects, all without challenge.  No claims are
pending or, to the Knowledge of the Company, have been threatened in writing to
the Company or any of its Subsidiaries challenging the validity, enforceability
or ownership by the Company or any of its Subsidiaries of any of the material
Owned Company Intellectual Property.
 
(c) Each item of material Company Intellectual Property is either:  (i) owned by
the Company or any of its Subsidiaries free and clear of any Liens; or
(ii) rightfully used and authorized for use by the Company or any of its
Subsidiaries pursuant to a valid and enforceable written Contract.
 
(d) To the Knowledge of the Company, the activities of the Company and its
Subsidiaries, the Owned Company Intellectual Property and any Company
Intellectual Property licensed exclusively to the Company or any of its
Subsidiaries in any field of use does not infringe, dilute or misappropriate the
Intellectual Property of any third Person.  Neither the Company nor any of its
Subsidiaries has received any written claim or notice from any Person alleging
the Company or any of its Subsidiaries is engaging in any activity that
infringes, or that any of the material Owned Company Intellectual Property or
any material Company Intellectual Property licensed exclusively to the Company
or any of its Subsidiaries in any field of use infringes upon, any Intellectual
Property of any third Person.  Neither the Company nor any of its Subsidiaries
has received any written claim or notice from any Person challenging the
Company’s or any of its Subsidiaries’ ownership or right to use any of the
material Owned Company Intellectual Property or any material Company
Intellectual Property licensed exclusively to the Company or any of its
Subsidiaries; and there are no infringement suits, actions or proceedings
pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries with respect to any third Person’s Intellectual
Property.  To the Knowledge of the Company, no Person is engaging in any
activity that infringes, dilutes or misappropriates any of the material Owned
Company Intellectual Property or any material Company Intellectual Property
licensed exclusively to the Company or any of its Subsidiaries in any field of
use.
 
 
 
35

--------------------------------------------------------------------------------


 
 
 
Section 4.26 Information Technology; Security & Privacy.  All material
information technology and computer systems (including Software, information
technology and telecommunication hardware and other equipment) relating to the
transmission, storage, maintenance, organization, presentation, generation,
processing or analysis of data and information whether or not in electronic
format, used in or necessary to the conduct of the business of the Company or
any of its Subsidiaries (collectively, “Company IT Systems”) have been properly
maintained in all material respects by technically competent personnel, in
accordance with standards set by the manufacturers or otherwise in accordance
with standards prudent in the industry, to ensure proper operation, monitoring
and use.  The Company IT Systems are in all material respects in good working
condition to effectively perform all information technology operations necessary
to conduct the business of the Company or any of its Subsidiaries.  Neither the
Company nor any of its Subsidiaries has experienced within the past three
(3) years any material disruption to, or material interruption in, its conduct
of business attributable to a defect, bug, breakdown or other failure or
deficiency of the Company IT Systems.  The Company and its Subsidiaries have
taken commercially reasonable measures to provide for the back-up and recovery
of the data and information necessary to the conduct of the business of the
Company and its Subsidiaries (including such data and information that is stored
on magnetic or optical media in the ordinary course) without material disruption
to, or material interruption in, the conduct of the business of the Company or
any of its Subsidiaries.  Neither the Company nor any of its Subsidiaries is in
material breach of any material Contract related to any Company IT System.
 
Section 4.27 State Takeover Statutes.  No state takeover or similar statute or
regulation is applicable to the Transaction, this Agreement or any of the
transactions contemplated hereby.
 
Section 4.28 No Broker.  No agent, broker, investment banker, financial advisor
or other firm or Person is or will be entitled to any broker’s or finder’s fee
or any other commission or similar fee payable by the Company in connection with
any of the transactions contemplated by this Agreement.
 
Section 4.29 Regulatory Matters.  In addition to, and without limiting the
generality of, the foregoing representations and warranties, including, but not
limited to, those contained in Sections 4.3 and 4.4 hereof:
 
(a) Since December 31, 2005, the Company and its Subsidiaries have timely filed
all registrations, declarations, reports, notices, forms and other filings
required to be filed by it with the SEC, FINRA, or any other Governmental
Authority (including applicable state securities regulatory bodies), and all
amendments or supplements to any of the foregoing.
 
(b) The Company has made available to Parent a copy of the currently effective
Form BD as filed by the Company and its Subsidiaries with the SEC.  Except as
set forth in Section 4.29(b) of the Disclosure Schedule, the information
contained in such form was complete and accurate in all material respects as of
the time of filing thereof and remains complete and accurate in all material
respects as of the date hereof.
 
(c) Except with respect to employees in training or employees who have been
employed by the Company or any of its Subsidiaries for fewer than 90 days, all
of the
 
 
 
36

--------------------------------------------------------------------------------


 
 
 
employees who are required to be licensed or registered to conduct the business
of the Company and its Subsidiaries are duly licensed or registered in each
state and with each Governmental Authority in which or with which such licensing
or registration is so required.
 
(d) Neither the Company nor any of its Subsidiaries nor, to the Knowledge of the
Company, any of its or their employees or “associated persons” (as defined in
the Exchange Act) has been the subject of any disciplinary proceedings or orders
of any Governmental Authority arising under applicable Laws.  No such
disciplinary proceeding or order is pending or, to the Knowledge of the Company,
threatened.  Neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any of its or their employees or associated persons
has been permanently enjoined by the order of any Governmental Authority from
engaging or continuing any conduct or practice in connection with any activity
or in connection with the purchase or sale of any security.  Neither the Company
nor any of its Subsidiaries is or has been ineligible to serve as a
broker-dealer or an associated person of a broker-dealer under Section 15(b) of
the Exchange Act (including being subject to any “statutory disqualification” as
defined in Section 3(a)(39) of the Exchange Act).  None of the Company’s or any
of its Subsidiaries’ employees or associated persons are or, to the Knowledge of
the Company, have been ineligible to serve as a broker-dealer or an associated
person of a broker-dealer under Section 15(b) of the Exchange Act (including
being subject to any “statutory disqualification” as defined in Section 3(a)(39)
of the Exchange Act).
 
(e) As of the date of this Agreement, the Company and its Subsidiaries are, and
at all times until the Closing the Company and its Subsidiaries shall be, in
compliance with Rules 15c3-1 and 15c3-3 under the Exchange Act and FINRA
Rule 3130, and as of the date of this Agreement, the Company and its
Subsidiaries have sufficient net capital such that it is not required to effect
an early warning notification pursuant to Rule 17a-11 under the Exchange Act.
 
(f) The information provided by the Company and its Subsidiaries to the Central
Registration Depository with respect to the employees of the Company or any of
its Subsidiaries (including any Form BD, Form U4 or Form U5) is true, accurate
and complete in all material respects.
 
(g) Each of the Company and its Subsidiaries and each of its and their
respective officers, employees and “associated persons” (as defined under the
Exchange Act) who are required to obtain a Permit as a broker-dealer, a
principal, a representative, an agent or a salesperson (or any limited
subcategory thereof) with the SEC or a Governmental Authority are duly
registered as such and such registrations, all of which are set forth on
Section 4.29(g) of the Disclosure Schedule, are in full force and effect.  All
such Permits have been complied with in all material respects, and such Permits
as currently filed, and all periodic and other reports required to be filed with
respect thereto, are accurate and complete in all material respects.  The
information contained in such Permits, forms and reports was true and complete
in all material respects as of the date of the filing thereof, and timely
amendments were filed, as necessary, to correct or update any information
reflected in such registrations, forms or reports.  Section 4.29(g) of the
Disclosure Schedule hereto sets forth all Governmental Authorities with which
any of the Company or its Subsidiaries is registered, licensed, authorized or
approved as a broker-dealer, including any membership in any such
 
 
 
37

--------------------------------------------------------------------------------


 
 
 
Governmental Authority.  Each of the Company and its Subsidiaries, by virtue of
its broker-dealer activities, is not required to be registered or obtain a
Permit in any jurisdiction other than those listed in Section 4.29(g) of the
Disclosure Schedule.
 
Section 4.30 Significant Clients.  Section 4.30 of the Disclosure Schedule
lists, for the current fiscal year through the date of this Agreement and the
three prior fiscal years (i) all of the clients of the Company and its
Subsidiaries that made any payment to the Company or any of its Subsidiaries
during any such period; and (ii) the amounts paid to the Company and its
Subsidiaries by each such client.  Neither the Company nor any of its
Subsidiaries has received notice prior to the date hereof from any of such
clients that a client has a material dispute with the Company, and, to the
Knowledge of the Company as of the date hereof, none of such clients has any
material disputes with the Company or any of its Subsidiaries.
 
Section 4.31 Absence of Undisclosed Liabilities.  Except for (a) specifically
those liabilities or obligations described on the Disclosure Schedule, (b) those
liabilities that are reflected or reserved against on the Financial Statements
delivered to Parent prior to the date hereof and (c) liabilities incurred in the
ordinary course of business consistent with past practice since the Balance
Sheet Date or obligations under this Agreement or the Ancillary Agreements,
neither the Company nor any of its Subsidiaries has any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
that would be material to the business of the Company and its Subsidiaries.
 
Section 4.32 Investment Advisory Activities.  The conduct of the business of the
Company and its Subsidiaries, as presently conducted and as conducted at all
times prior to the date hereof, does not require the Company or any of its
Subsidiaries or any of their respective officers or employees to be registered
as an investment adviser under the Investment Advisers Act of 1940 or as an
investment adviser or investment adviser representative or agent under the Laws
of any Governmental Authority.
 
Section 4.33 Information Supplied.  None of the information supplied or to be
supplied by or on behalf of the Company for inclusion or incorporation by
reference in the Information Statement (as defined below) shall, at the time the
Information Statement is first mailed to the holders of Parent Common Stock,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES
 
Except as set forth in the Disclosure Schedules, each Selling Party hereby
represents and warrants to Parent, severally and not jointly, as of the date
hereof and as of the Closing Date (or as of such other date as may be expressly
provided in any representation or warranty), as to such Selling Party, as
follows:
 
Section 5.1 Ownership of the Company Shares or Interests.  Such Selling Party is
the owner, beneficially and of record, of the Company Shares set forth opposite
such Selling Party’s
 
 
 
38

--------------------------------------------------------------------------------


 
 
 
name on Exhibit A hereto (or, as applicable, the Interests set forth opposite
such Selling Party’s name on Exhibit A hereto), free and clear of any and all
Liens.  Such Selling Party is not party to or otherwise bound by, and to the
Knowledge of such Selling Parties, there are no restrictions upon, or voting
trusts, proxies or other agreements or understandings of any kind with respect
to, the voting, purchase, redemption, acquisition or transfer of, or the
declaration or payment of any dividend or distribution on, the Company Shares or
Interests, as applicable, owned by such Selling Party.  Neither the Company
Shares nor the Interests are subject to any preemptive right, right of first
refusal or other right or restriction.  Each Holder represents that it is
transferring the Interests to be transferred by such Holder pursuant to the
Interests Purchase free and clear of any and all Liens.
 
Section 5.2 Acquisition of Parent Stock.
 
(a) Such Selling Party is an “accredited investor” as such term is defined in
Rule 501 of Regulation D under the Securities Act.
 
(b) The Parent Common Stock to be received by such Selling Party as Merger
Consideration or Interests Purchase Consideration, as the case may be, is being
acquired by such Selling Party for its own account for the purpose of investment
and not (A) with a view to, or for sale in connection with, any distribution
thereof in violation of the Securities Act or (B) for the account or benefit of,
as a nominee or agent for, or on behalf of any Person in circumstances that
would preclude Parent and Merger Sub from relying on any exemption from the
registration requirements under the Securities Act.
 
(c) Such Selling Party understands that the Parent Common Stock to be issued to
such Selling Party as Merger Consideration or Interests Purchase Consideration,
as the case may be, will be issued in reliance upon Rule 506 of Regulation D
under the Securities Act or in reliance upon another exemption from the
registration requirements of the Securities Act, and such Selling Party will
not, without the prior written consent of Parent, offer, sell, pledge or
otherwise transfer the Parent Common Stock except as permitted under applicable
Law.
 
(d) Such Selling Party has not, and none of its Affiliates or any person acting
on behalf of such Selling Party or any such Affiliate has, engaged or will
engage in any general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) with respect to the Parent Common Stock.
 
(e) To the knowledge of such Selling Party, the Transactions contemplated by
this Agreement (A) have not been pre-arranged with a buyer of the Parent Common
Stock in circumstances that would preclude Parent and Merger Sub from relying on
any exemption from the registration requirements under the Securities Act, and
(B) are not part of a plan or scheme to evade the registration requirements of
the Securities Act.
 
(f) Such Selling Party understands that the Parent Common Stock has not been
registered under the Securities Act by reason of a specific exemption therefrom,
and may not be transferred or resold except pursuant to an effective
registration statement or pursuant to an exemption from registration (and based
upon an opinion of counsel reasonably satisfactory to Parent and its counsel)
and each certificate representing the Parent Common Stock will be
 
 
 
39

--------------------------------------------------------------------------------


 
 
 
endorsed with the following legends (which Parent shall cause to be removed at
such Selling Party’s request at such time as such transfer restrictions no
longer apply):
 
(i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED,
SOLD, GIFTED, ASSIGNED, DISTRIBUTED, CONVEYED, PLEDGED, HYPOTHECATED, ENCUMBERED
OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER, SALE, GIFT, ASSIGNMENT,
DISTRIBUTION, CONVEYANCE, PLEDGE, HYPOTHECATION, ENCUMBRANCE OR DISPOSITION IS
DONE (1) WITH THE WRITTEN CONSENT OF BROADPOINT SECURITIES GROUP, INC.,
(2) PURSUANT TO A TENDER OFFER WITHIN THE MEANING OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED, FOR ANY OR ALL OF THE COMMON STOCK OF BROADPOINT SECURITIES
GROUP, INC., (3) IN CONNECTION WITH ANY PLAN OF REORGANIZATION, RESTRUCTURING,
BANKRUPTCY, INSOLVENCY, MERGER OR CONSOLIDATION, RECLASSIFICATION,
RECAPITALIZATION, OR, IN EACH CASE, SIMILAR CORPORATE EVENT OF BROADPOINT
SECURITIES GROUP, INC., (4) THROUGH AN INVOLUNTARY TRANSFER PURSUANT TO
OPERATION OF LAW, OR (5) IN COMPLIANCE WITH THE PROVISIONS OF AND THE
RESTRICTIONS CONTAINED IN THAT CERTAIN AGREEMENT AND PLAN OF MERGER, BY AND
AMONG BROADPOINT SECURITIES GROUP, INC., MAGNOLIA ADVISORY LLC, GLEACHER
PARTNERS INC.  AND THE OTHER PARTIES THERETO (COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY).  IN ADDITION, NO
TRANSFER, SALE, GIFT, ASSIGNMENT, DISTRIBUTION, CONVEYANCE, PLEDGE,
HYPOTHECATION, ENCUMBRANCE OR DISPOSITION OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933 AND THE RULES AND REGULATIONS IN EFFECT
THEREUNDER (THE “ACT”) AND ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS,
OR EXCEPT PURSUANT TO RULE 144 OR REGULATION S OR OTHER APPLICABLE EXEMPTION
UNDER THE ACT.”; and
 
(ii) Any other legend required to be placed thereon by applicable United States
federal or state, or other applicable state and foreign securities laws.
 
Section 5.3 Authorization and Effect of Agreement.
 
(a) Such Selling Party has all requisite right, capacity and authority to
execute and deliver this Agreement and the Ancillary Agreements to which such
Selling Party is or is proposed to be a party and to perform the obligations
applicable to such Selling Party hereunder and under any such Ancillary
Agreements and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the Ancillary
Agreements by such Selling Party and the performance by such Selling Party of
the obligations applicable to such Selling Party hereunder and thereunder, as
the case may be, and the consummation of the transactions contemplated hereby
and thereby, as the case may be, have been duly authorized and no other action
on the part of such Selling Party is necessary to
 
 
 
40

--------------------------------------------------------------------------------


 
 
 
authorize the execution and delivery of this Agreement and the Ancillary
Agreements to which such Selling Party is or is proposed to be a party or the
consummation of the transactions contemplated hereby or thereby.  This Agreement
and the Ancillary Agreements that have been executed on the date hereof have
been, and, upon execution by the Stockholders at the Closing, each other
Ancillary Agreement will be, duly and validly executed and delivered by such
Selling Party and, assuming due authorization, execution and delivery hereof by
the other parties hereto and thereto, constitutes (or, with respect to such
other Ancillary Agreements, will constitute) legal, valid and binding
obligations of such Selling Party, enforceable against such Selling Party in
accordance with their terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting or
relating to creditors’ rights generally and subject, as to enforceability, to
general principles of equity.
 
(b) If such Selling Party is a natural person, such Selling Party is competent
to execute and deliver this Agreement and the Ancillary Agreements to which it
is or is proposed to be a party, to consummate the transactions contemplated
hereby and thereby and to comply with the provisions hereof and thereof.  If
such Selling Party is a natural person and is married, and such Selling Party’s
Company Shares (or Interests, as applicable) constitute community property or
such Selling Party otherwise needs spousal or other approval for this Agreement
to be valid and binding, the execution, delivery and performance of this
Agreement, the consummation by such Selling Party of the transactions
contemplated hereby and the compliance by such Selling Party of the provisions
hereof have been duly authorized by, and, assuming the due authorization,
execution and delivery by each of the other parties thereto, constitutes a
legal, valid and binding obligation of, such Selling Party’s spouse, enforceable
against such spouse in accordance with its terms.
 
Section 5.4 Consents and Approvals; No Violations.  Except as set forth in
Section 5.4 of the Disclosure Schedule, no filing with, and no Permit or Consent
of any Governmental Authority or any other Person is necessary to be obtained,
made or given by such Selling Party in connection with the execution and
delivery by such Selling Party of this Agreement or any Ancillary Agreement to
which such Selling Party is, or is proposed to be, a party, the performance by
such Selling Party of the obligations applicable to such Selling Party hereunder
or thereunder and the consummation of the transactions contemplated hereby or
thereby.  Neither the execution and delivery by such Selling Party of this
Agreement or any such Ancillary Agreement nor the consummation by such Selling
Party of the transactions contemplated by this Agreement or any such Ancillary
Agreement nor compliance by such Selling Party with any of the provisions hereof
or thereof will (a) if such Selling Party is a trust, conflict with or result in
any breach of any provisions of the trust agreement or other constitutive
documents of such Selling Party, (b) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, modification, cancellation or
acceleration or loss of material benefits) under any of the terms, conditions or
provisions of any Contract to which such Selling Party is a party or may
otherwise be subject or bound or result in the creation of any Lien on the
Company Shares or Interests, as applicable, owned or held by such Selling Party
or any of the assets or properties of the Company or any of its Subsidiaries, or
(c) violate any Permit or Law applicable to such Selling Party or to which such
Selling Party or any of his, her or its assets or properties may be subject or
bound.
 
 
 
41

--------------------------------------------------------------------------------


 
 
 
Section 5.5 Litigation.  There is no Proceeding pending or, to the Knowledge of
such Selling Party, threatened, that relates to the ownership of the Company
Shares or the Interests, as applicable, by such Selling Party.  There are no
outstanding Orders imposed by any Governmental Authority that apply, in whole or
in part, to the Company Shares or Interests, as applicable, owned by such
Selling Party.
 
Section 5.6 Selling Party Agreements.  Such Selling Party is not a party to, nor
is otherwise bound by, any Contract, including any confidentiality,
non-competition, non-solicitation or proprietary rights agreement, between such
Selling Party and any other Person that will (a) materially and adversely affect
the ability of the Company or any of its Subsidiaries, the Surviving Company or
any of its respective Affiliates to conduct their business from and after the
Closing, or (b) if such Selling Party is an employee, officer or director of the
Company or any of its Subsidiaries, materially impair or restrict the ability of
such Selling Party to operate, control, manage or work for the Company or any of
its Subsidiaries, the Surviving Company or any of its respective Affiliates from
and after the Closing (in each case, other than Contracts entered into with
Parent, Merger Sub or any of their respective Affiliates in connection with or
contemplation of this Agreement).
 
Section 5.7 Selling Party’s Affiliates.  Except as set forth in Section 5.7 of
the Disclosure Schedule, such Selling Party is not an Affiliate of, nor
otherwise has any other economic interest in, any other Stockholder or Holder.
 
Section 5.8 Short Sales and Confidentiality Prior to the Date Hereof.  Other
than the transaction contemplated hereunder, such Selling Party has not directly
or indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Selling Party, executed any Prohibited Transaction, in
or with respect to the securities of Parent during the period commencing from
the date hereof until the earlier to occur of (i) Parent’s issuance of a press
release disclosing the transactions contemplated hereby and (ii) Parent’s filing
of a Current Report on Form 8-K disclosing the transactions contemplated
hereby.  Other than confidential disclosures to other Persons party to this
Agreement and other than confidential disclosures made to such Selling Party’s
representatives and family members, such Selling Party has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including through the date hereof the existence and terms of this
transaction).  “Prohibited Transaction” shall mean any hedging or other
transaction which is designed to or could reasonably be expected to lead to or
result in, or be characterized as, a sale, an offer to sell, a solicitation of
offers to buy, disposition of, loan, pledge or grant of any right with respect
to Parent Common Stock by the Selling Party or any Person acting on behalf of or
pursuant to any understanding with such Selling Party.  Such prohibited hedging
or other transaction could include without limitation effecting any short sale
(whether or not such sale or position is “against the box”) or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) with respect to Parent Common Stock or with respect to any security
(other than a broad-based market basket or index) that includes, relates to or
derives any significant part of its value from Parent Common Stock.
 
Section 5.9 Released Matters.  Such Selling Party has not knowingly assigned or
transferred or purported to assign or transfer to any Person any Released
Matters and no Person other than such Selling Party has any interest in any
Released Matter by Law or Contract by
 
 
 
42

--------------------------------------------------------------------------------


 
 
 
virtue of any action or inaction by such Selling Party, except for any such
interest conferred under the Laws of estate or succession.
 
Section 5.10 Information Supplied.  None of the information supplied or to be
supplied by or on behalf of such Selling Party for inclusion or incorporation by
reference in the Information Statement (as defined below) shall, at the time the
Information Statement is first mailed to the holders of Parent Common Stock,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Except as set forth in the Disclosure Schedules, Parent and Merger Sub each
represents and warrants to the Selling Parties as of the date hereof and as of
the Closing Date (or as of such other date as may be expressly provided in any
representation or warranty) as follows:
 
Section 6.1 Organization and Good Standing.  Parent is duly incorporated,
validly existing and in good standing under the laws of the State of New York,
and Merger Sub is duly organized, validly existing and in good standing under
the laws of the State of Delaware, and each of the Buying Parties have all
requisite power and authority to own, lease, operate and otherwise hold its
properties and assets and to carry on its business as presently conducted.  Each
of the Buying Parties is duly qualified or licensed to do business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted by it or the assets or properties owned or leased by it
requires qualification.  Merger Sub is, and has been at all times since the date
of its formation, wholly owned by Parent and a disregarded entity for U.S.
federal and state income Tax purposes.  Parent has provided the Company and the
Selling Parties’ Representative with true, correct and complete copies of the
organizational documents of Merger Sub.  Each Subsidiary of Parent (i) is duly
incorporated or duly formed, as applicable to each such Subsidiary, and validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) has the requisite corporate power and authority or other
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted and (iii) is duly qualified
to do business in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing or qualification necessary.
 
Section 6.2 Authorization and Effect of Agreement.  Each of the Buying Parties
has all requisite right, power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or is proposed to be a
party and to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Ancillary Agreements to which it is a party and the
performance by the Buying Parties of their obligations hereunder and thereunder,
and the consummation of the transactions contemplated hereby and thereby, have
been duly authorized by the board of directors of Parent, and by the written
consent of Parent, as sole member of Merger Sub and no other corporate or other
action on the part of any Buying Party is necessary to authorize the execution
and delivery of this Agreement and the Ancillary Agreements to
 
 
 
43

--------------------------------------------------------------------------------


 
 
 
which it is or is proposed to be a party.  The acquisition by the Selling
Parties who will be officers or directors of Parent after the Merger of the
Parent Common Stock to be issued in the Merger has been approved by the Board of
Directors of Parent and such approval specifies (i) the name of each such
officer or director, (ii) the number of shares of Parent Common Stock to be
received by such officer or director in the Merger and (iii) that the approval
is given for the purpose of exempting the receipt of such shares from the
applicability of Section 16(b) of the Exchange Act pursuant to Rule 16b-3
promulgated thereunder.  No approval or consent of the stockholders of Parent is
required under applicable Law or under any applicable contractual obligation in
connection with the consummation of the Transactions other than the consent of
the Principal Parent Stockholder set forth in the Stockholders Consent.  This
Agreement and the Ancillary Agreements have been duly and validly executed and
delivered by the Buying Parties and, assuming due authorization, execution and
delivery hereof by the other parties hereto, constitutes a legal, valid and
binding obligation of the Buying Parties enforceable against the Buying Parties
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.
 
Section 6.3 Consents and Approvals; No Violations.  Except for (i) the matters
set forth in Section 4.3(i), (ii), and (iii) hereof; (ii) the mailing of the
Information Statement to Parent’s shareholders; (iii) such filings as are
required to be made with the SEC in connection with this Agreement under the
Exchange Act; and (iv) such filings as may be made with the SEC and other
Governmental Authorities under applicable securities laws in connection with
this Agreement or the Registration Rights Agreement, no filing with, and no
Permit or Consent of any Governmental Authority or any other Person is necessary
to be obtained, made or given by any Buying Party in connection with the
execution and delivery by the Buying Parties of this Agreement and any Ancillary
Agreement to which any Buying Party is a party, the performance by the Buying
Parties of their obligations hereunder and thereunder and the consummation by
the Buying Parties of the Transactions.  The execution and delivery of this
Agreement by each of the Buying Parties and the execution and delivery by such
Buying Party of each Ancillary Agreement to which such Buying Party is or is
proposed to be, a party, the consummation by the Buying Parties of the
transactions contemplated hereby and thereby, and the compliance by the Buying
Parties with any of the provisions hereof or thereof will not (a) conflict with
or result in any breach of any provision of the certificate of incorporation or
by-laws of Parent or the organizational documents of Merger Sub, (b) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration or loss of material benefits) under any of the terms, conditions
or provisions of any Contract to which Parent or Merger Sub is a party or
otherwise may be subject to or bound or result in the creation of any Lien
(other than Permitted Liens) on any of the assets or properties of Parent or
Merger Sub, or (c) violate any Permit or Law applicable to Parent or Merger Sub
or to which Parent or Merger Sub or any of its assets or properties may be
subject to or bound, except in the case of (b) or (c), any violation, breach or
default which would not have or would not reasonably be expected to have a
Material Adverse Effect on Parent.
 
Section 6.4 Litigation.  There are no Proceedings pending or, to the Knowledge
of the Buying Parties, threatened against the Parent or any of its Subsidiaries
or its or their assets, properties, businesses, or employees that would
reasonably be expected to have a Material Adverse Effect on Parent.  There are
no Orders imposed by any Governmental Authority against
 
 
 
44

--------------------------------------------------------------------------------


 
 
 
or that apply, in whole or in part, to Parent or any of its Subsidiaries, or its
or their assets, properties, businesses, or employees that would reasonably be
expected to have a Material Adverse Effect on Parent.
 
Section 6.5 Sufficiency of Funds.  At the Closing, the Buying Parties shall have
available funds in an amount sufficient to permit them to pay the cash portion
of the Merger Consideration and the Interests Purchase Consideration to be paid
at Closing and related fees and expenses required to be paid by the Buying
Parties.
 
Section 6.6 Parent Common Stock.  The Parent Common Stock to be issued pursuant
to this Agreement will be duly authorized, validly issued, fully paid and
non-assessable and will not be subject to preemptive rights created by statute,
Parent’s organizational documents or any agreement to which Parent is a party or
by which it is bound and will be free and clear of all Liens (other than those
restrictions pursuant to the Securities Act) and shall be listed for trading on
the NASDAQ Global Market or such other exchange on which the Parent Common Stock
is then listed or quoted on the date of such issuance.  Subject to the
representations and warranties given by the Company and the Selling Parties in
this Agreement being true and complete, no registration under the Securities Act
is required for the offer and sale of the Parent Common Stock to the Selling
Parties under this Agreement.
 
Section 6.7 Regulatory Compliance.
 
(a) Since January 1, 2006, Parent has timely filed all reports, statements,
forms, schedules, registration statements, prospectuses, proxy statements, and
other documents, together with any amendments required to be made with respect
thereto, required to be filed by it with the SEC pursuant to the Exchange Act or
the Securities Act, as the case may be (the “Parent SEC Reports”).  Except as
disclosed therein, each of the Parent SEC Reports, at its effective date (in the
case of Parent SEC Reports that are registration statements), at the meeting
date (in the case of Parent SEC Reports that are proxy statements), or at the
time filed, furnished or communicated (in the case of all other Parent SEC
Reports), complied in all material respects with the applicable requirements of
the Exchange Act or the Securities Act, and the rules and regulations of the SEC
promulgated thereunder, each as in effect on the applicable date referred to
above, applicable to such Parent SEC Reports, and did not, as of the applicable
date referred to above, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, except that information as of a later date (but
before the date of this Agreement) shall be deemed to modify information as of
an earlier date.  As of the date of this Agreement, no executive officer of
Parent has failed in any respect to make the certifications required of him or
her under Section 302 or 906 of the Sarbanes-Oxley Act.
 
(b) In addition to, and without limiting the generality of, the other
representations and warranties in this Article VI, including, but not limited
to, those contained in Section 6.3 and 6.9 hereof:
 
(i) Since December 31, 2005, Parent and its Subsidiaries have timely filed all
registrations, declarations, reports, notices, forms and other filings required
to be filed by
 
 
 
45

--------------------------------------------------------------------------------


 
 
 
it with the SEC, FINRA, or any other Governmental Authority (including
applicable state securities regulatory bodies), and all amendments or
supplements to any of the foregoing.
 
(ii) The information contained in the currently effective Form BD as filed by
Parent and its Subsidiaries with the SEC was complete and accurate in all
material respects as of the time of filing thereof and remains complete and
accurate in all material respects as of the date hereof.
 
(iii) Neither Parent nor any of its Subsidiaries nor, to the Knowledge of
Parent, any of its or their employees or associated persons has been permanently
enjoined by the order of any Governmental Authority from engaging or continuing
any conduct or practice in connection with any activity or in connection with
the purchase or sale of any security.  Neither Parent nor any of its
Subsidiaries is or has been ineligible to serve as a broker-dealer or an
associated person of a broker-dealer under Section 15(b) of the Exchange Act
(including being subject to any “statutory disqualification” as defined in
Section 3(a)(39) of the Exchange Act).  None of Parent’s or any of its
Subsidiaries’ employees or associated persons are or, to the Knowledge of
Parent, have been ineligible to serve as a broker-dealer or an associated person
of a broker-dealer under Section 15(b) of the Exchange Act (including being
subject to any “statutory disqualification” as defined in Section 3(a)(39) of
the Exchange Act).
 
(iv) Each of Parent and its Subsidiaries and each of its and their respective
officers, employees and “associated persons” (as defined under the Exchange Act)
who are required to obtain a Permit as a broker-dealer, a principal, a
representative, an agent or a salesperson (or any limited subcategory thereof)
with the SEC or a Governmental Authority are duly registered as such and such
registrations are in full force and effect.
 
(c) The consolidated financial statements of Parent and its Subsidiaries (the
“Parent Financial Statements”) included (or incorporated by reference) in the
Parent SEC Reports (including the related notes, where applicable, and including
the financial statements included in the Current Report on Form 8-K filed by
Parent on February 24, 2009) (i) have been prepared from, and are in accordance
with, the books and records of Parent and its Subsidiaries; (ii) complied as to
form, as of their respective dates of filing with the SEC, in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto; and (iii) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto or, in the case of
unaudited statements, for the absence of footnotes), and presented fairly the
consolidated financial position, results of operations, changes in stockholders’
equity and cash flows of Parent and the consolidated Subsidiaries of Parent as
of the respective dates thereof and for the respective periods indicated therein
(subject, in the case of unaudited statements other than those included in the
Current Report referenced in the preceding portion of this sentence, to normal
year-end adjustments).  The financial statements to be included in Parent’s
Annual Report on Form 10-K for the year ended December 31, 2008, shall be
consistent in all material respects with the financial statements included in
the Current Report on Form 8-K filed by Parent on February 24, 2009.
 
 
 
46

--------------------------------------------------------------------------------


 
 
 
 
(d) Parent and its Subsidiaries maintain internal accounting controls sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(e) The records, systems, controls, data and information of Parent and its
Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of Parent (including all means of access thereto and therefrom), except for any
non-exclusive ownership and non-direct control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 6.7(e).  Parent (x) has implemented and
maintains disclosure controls and procedures to ensure that material information
relating to Parent and its Subsidiaries is made known to the chief executive
officer and the chief financial officer of Parent by others within those
entities and (y) has disclosed, based on its most recent evaluation, to Parent’s
outside auditors (i) any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting that are
reasonably likely to adversely affect Parent’s ability to record, process,
summarize and report financial information and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Parent’s internal controls over financial reporting.  These disclosures
were made in writing by management to Parent’s auditors, true and complete
copies of which have been made available to the Company and the Selling Parties’
Representative before the date hereof.
 
Section 6.8 Capitalization of Parent.
 
(a) As of February 27, 2009 (the “Parent Capitalization Date”), the authorized
capital stock of Parent consists of 100,000,000 shares of Parent Common Stock
and 1,500,000 shares of preferred stock.  As of the Parent Capitalization Date,
of the shares of Parent Common Stock authorized:  (i) 80,187,795 shares are
outstanding, (ii) 166,401 shares are held in a rabbi trust to hedge certain
deferred compensation obligations, (iii) 483,601 shares are reserved for
issuance upon the exercise of Parent Common Stock purchase warrants issued to
purchasers of the Parent’s senior notes dated June 13, 2003, (iv) 7,545,996
shares are reserved for issuance upon the exercise of Employee Stock Options,
(v) 8,530,793 shares are reserved for the issuance of Parent Common Stock upon
the settlement of RSU Awards that are currently outstanding, (vi) 750,000
additional RSU Awards are committed to Lee Fensterstock and Peter McNierney
pursuant to, and in accordance with the schedule in and terms of, their current
employment agreements, (vii) 6,367,325 additional shares are, as of the Parent
Capitalization Date, reserved for issuance pursuant to the Employee Stock
Incentive Plans in respect of future awards under such plans, and (viii) no
other shares of Parent Common Stock are reserved for issuance for any
purpose.  As of the Parent Capitalization Date, of the shares of Parent
preferred stock authorized:  (i) 1,000,000 shares of Parent’s Series B Mandatory
Redeemable Preferred Stock are currently outstanding and (ii) no other shares of
Parent preferred stock are
 
 
 
47

--------------------------------------------------------------------------------


 
 
 
currently outstanding and, other than Parent’s Series A Junior Participating
Preferred Stock referred to in the Rights Agreement, no series of Parent
preferred stock has been designated or reserved for issuance.  The Rights
Agreement terminated on March 31, 2008 and, as of the date hereof, (i) the
Rights Agreement has no further force or effect and (ii) the Company has not
taken any action to amend the Rights Agreement to extend its term or to adopt a
new rights agreement.
 
(b) Neither Parent nor any of its Subsidiaries has issued any securities in
violation of any preemptive or similar rights.  There are not any bonds,
debentures, notes or other indebtedness of Parent having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which holders of Parent Common Stock may vote (“Voting Parent
Debt”).  As of the Parent Capitalization Date, except pursuant to this
Agreement, there are not any Options (i) obligating Parent or any of its
Subsidiaries to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock or other equity interests in, or any
security convertible or exercisable for or exchangeable into any capital stock
of or other equity interest in, Parent or of any of its Subsidiaries or any
Voting Parent Debt, (ii) obligating Parent or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (iii) that give any person
the right to receive any economic benefit or right similar to or derived from
the economic benefits and rights occurring to holders of Parent Common
Stock.  Parent is not a party to or bound by and, to the Knowledge the Buying
Parties, there are no, restrictions upon, or voting trusts, proxies or other
agreements or understandings of any kind with respect to, the voting, purchase,
redemption, acquisition or transfer of, or the declaration or payment of any
dividend or distribution on, Parent Common Stock or any shares of the capital
stock of or equity interests in any Subsidiary of Parent.
 
Section 6.9 Permits; Compliance with Law.
 
(a) Parent and its Subsidiaries hold all material Permits necessary for the
ownership and lease of its and their properties and assets and the lawful
conduct of its business as it is now substantially conducted under and pursuant
to all applicable Laws.  All material Permits have been legally obtained and
maintained and are valid and in full force and effect.  Parent and its
Subsidiaries are in compliance in all material respects with all of the terms
and conditions of all Permits.  To the Knowledge of the Buying Parties,
(i) there has been no material change in the facts or circumstances reported or
assumed in the application for or granting of any Permits and (ii) no
outstanding violations are or have been recorded in respect of any Permits.  No
action, proceeding, claim or suit is pending or, to the Knowledge of the Buying
Parties, threatened, to suspend, revoke, withdraw, modify or limit any Permit,
and, to the Knowledge of the Buying Parties, no investigation is pending or
threatened in writing, to suspend, revoke, withdraw, modify or limit any
Permit.  To the Knowledge of the Buying Parties, there is no fact, error or
admission relevant to any Permit that could reasonably be expected to result in
the suspension, revocation, withdrawal, material modification or material
limitation of, or could reasonably be expected to result in the threatened
suspension, revocation, withdrawal, material modification or material limitation
of, or in the loss of any Permit.
 
 
 
48

--------------------------------------------------------------------------------


 
 
 
 
(b) Parent and its Subsidiaries and its and their properties, assets, operations
and business are currently being, and since December 31, 2006 have been,
operated in compliance in all material respects with all Permits and applicable
Laws except for such noncompliance as has not had or would not reasonably be
expected to have a Material Adverse Effect.
 
Section 6.10 Absence of Certain Changes.  Since December 31, 2008, (a) through
the date hereof Parent and its Subsidiaries have been operated in all material
respects in the ordinary course of business consistent with past practice and
(b) there has not occurred any event or condition that, individually or in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect on
Parent.
 
Section 6.11 Intentionally Omitted.
 
Section 6.12 Taxes and Tax Returns.
 
(a) All material Tax Returns required to be filed by or with respect to Parent
and Parent’s Subsidiaries or their respective assets and operations (“Parent Tax
Returns”) have been timely filed (taking into account valid extensions of the
time for filing).  All such Parent Tax Returns (i) were prepared in the manner
required by applicable Law and (ii) are true, complete and accurate in all
material respects.
 
(b) Parent and the Parent’s Subsidiaries have timely paid, or caused to be paid,
all material Taxes required to be paid by them, whether or not shown (or
required to be shown) on a Tax Return (except for Taxes being contested in good
faith with a Taxing Authority and for which there is a sufficient reserve
(without regard to deferred Tax assets and liabilities) on the balance sheet
included in the Parent Financial Statements), and Parent and Parent’s
Subsidiaries have established, in accordance with GAAP, a sufficient reserve
(without regard to deferred Tax assets and liabilities) on the balance sheet
included in the Parent Financial Statements for the payment of all material
Taxes not yet due and payable.  Since December 31, 2008, neither Parent nor any
of Parent’s Subsidiaries has incurred any liability for Taxes other than Taxes
incurred in the ordinary course of business.
 
(c) To the Knowledge of Parent, there are no examinations or other
administrative or court proceedings relating to material Taxes in progress or
pending, and there is no existing, pending or threatened in writing claim,
proposal or assessment against Parent or any of Parent’s Subsidiaries or
relating to its assets or operations asserting any deficiency for material
Taxes.
 
(d) Parent has not taken or agreed to take any action (nor is it aware of any
agreement, plan or circumstance) that to the Knowledge of Parent is reasonably
likely to prevent the Merger from being treated as a “reorganization” within the
meaning of Section 368(a) of the Code.
 
Notwithstanding anything to the contrary in this Agreement, it is understood and
agreed that no representation or warranty is made by Parent or Merger Sub in
respect of Tax matters in any Section of this Agreement other than this
Section 6.12.
 
 
 
49

--------------------------------------------------------------------------------


 
 
 
Section 6.13 Listing and Maintenance Requirements.  The shares of Parent Common
Stock are registered pursuant to the Exchange Act and are listed on The NASDAQ
Global Market, and Parent has taken no action designed to terminate the
registration of Parent Common Stock or delisting Parent Common Stock from The
NASDAQ Global Market.
 
Section 6.14 No Broker.  No agent, broker, investment banker, financial advisor
or other firm or Person is or will be entitled to any broker’s or finder’s fee
or any other commission or similar fee payable by the Buying Parties in
connection with any of the transactions contemplated by this Agreement.
 
Section 6.15 Information Supplied.  None of the information supplied or to be
supplied by or on behalf of the Buying Parties for inclusion or incorporation by
reference in the Information Statement shall, at the date it is first mailed to
the holders of Parent Common Stock, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading.  The Information Statement will
comply as to form in all material respects with the requirements of the Exchange
Act and the rules and regulations thereunder.  Notwithstanding the foregoing, no
representation is made by the Buying Parties (in this Section 6.15 or otherwise)
with respect to statements made or incorporated by reference based on
information supplied by or on behalf of the Company or the Selling Parties.
 
ARTICLE VII
 
COVENANTS
 
Section 7.1 Operation of the Company Pending the Closing.  The Company shall
not, and the Selling Parties shall cause the Company and its Subsidiaries not
to, take any action with the purpose of causing any of the conditions to the
Buying Parties’ obligations set forth in Article VIII hereof to not be
satisfied.  Except with the prior written consent of Parent, during the period
from the date of this Agreement to the Closing, the Company shall, and the
Selling Parties shall cause the Company and its Subsidiaries to, comply in all
material respects with all applicable Laws and conduct its and their businesses
in all material respects according to its ordinary and usual course of business
and to use all commercially reasonable efforts consistent therewith (x) to
preserve intact its and their present business operations and material
properties, assets and business organizations and (y) to maintain satisfactory
relationships with all customers, regulators, creditors and others having
significant business relationships with the Company or any of its
Subsidiaries.  Without limiting the generality of the foregoing, and except as
set forth in the Disclosure Schedule, as otherwise provided in this Agreement or
as required by applicable Law, during the period from the date of this Agreement
to the Closing, the Company shall not, and the Selling Parties shall cause the
Company and its Subsidiaries not to, without the prior written consent of Parent
(which consent shall not be unreasonably withheld, conditioned or delayed):
 
(a) issue, sell or pledge, or authorize or propose the issuance, sale or pledge
of additional shares of capital stock of any class, or any Options;
 
 
 
51

--------------------------------------------------------------------------------


 
 
 
(b) split, combine or reclassify any shares of capital stock of the Company or
any of its Subsidiaries or declare, set aside for payment or pay any dividend or
distribution, payable in cash, stock, property or otherwise, with respect to any
of the capital stock of the Company or any of its Subsidiaries, other than any
dividend or distribution of cash and other assets identified in Section 7.1(b)
of the Disclosure Schedule, not reasonably expected to result in a negative Net
Tangible Book Value or a failure to comply with any applicable net minimum
capital requirements or any other applicable Law (provided, however, that the
aggregate amount of any such dividend or distribution of cash and the fair
market value of any other assets identified in Section 7.1(b) of the Disclosure
Schedule shall not exceed $10 million);
 
(c) enter into an agreement with respect to any merger, consolidation,
liquidation or business combination involving the Company or any of its
Subsidiaries, or any acquisition or disposition of any material properties,
assets or securities of the Company or any of its Subsidiaries;
 
(d) terminate, amend or provide any waiver or consent under any Company Contract
other than in the ordinary course of business, provided that the Company shall
consult with Parent before taking any action pursuant to this Section 7.1(d) in
the ordinary course of business;
 
(e) terminate or amend any Permit issued by FINRA or any other securities
regulator or any other material Permit;
 
(f) propose or adopt any amendment to the Company Charter Documents;
 
(g) (i) acquire (by merger, consolidation or acquisition of stock or assets) any
corporation, partnership or other business organization or division or line of
business thereof or (ii) make any material investment either by purchase of
stock or securities, contributions to capital, property transfer or purchase of
any property or assets of any Person;
 
(h) incur any indebtedness or issue any debt securities or assume, guarantee or
endorse the obligations of any other Person, other than trade payables in the
ordinary course of business which are not material in amount, consistent with
past practice;
 
(i) pay, discharge, satisfy or cancel any direct or indirect, primary or
secondary, material liability, indebtedness, obligation, penalty, cost or
expense (including costs of investigation, collection and defense), claim,
deficiency, guaranty or endorsement of or by any Person of any type, whether
accrued, absolute or contingent, liquidated or unliquidated, matured or
unmatured, or otherwise, unless in the ordinary course of business;
 
(j) (i) increase in any manner the rate or terms of compensation or Benefit
Plans for any of its directors, officers or other employees, except as may be
required under existing employment agreements or applicable Law, (ii) hire any
new employees or (iii) unless authorized or required by Law, enter into or amend
any employment, bonus, severance or retirement contract or adopt or amend any
Benefit Plan;
 
 
 
51

--------------------------------------------------------------------------------


 
 
 
(k) (i) sell, lease, transfer or otherwise dispose of, any of its material
property or assets other than in the ordinary course of business consistent with
past practice or (ii) create Liens on any of its material property or assets,
other than Permitted Liens;
 
(l) sell, assign, lease, license, transfer or otherwise dispose of, mortgage,
pledge or encumber, any real property or amend in any material respect,
terminate, modify in any material respect, renew or assign any rights under any
real property lease;
 
(m) sell, assign, lease, license, transfer or otherwise dispose of, mortgage,
pledge or encumber, any Owned Company Intellectual Property or amend in any
material respect, terminate, modify in any material respect, renew or assign any
rights under any Contract related to any Company Intellectual Property other
than in the ordinary course of business, provided that the Company shall consult
with Parent before taking any action pursuant to this Section 7.1(m) in the
ordinary course of business;
 
(n) make any loans, advances or capital contributions (other than advances for
travel and other normal business expenses to officers and employees), except in
the ordinary course of business;
 
(o) commit to make any capital expenditure or fail to make any planned capital
expenditures, or enter into any commitments or transactions not in the ordinary
course of business, in any case involving aggregate value in excess of $100,000,
or make aggregate capital expenditures or commitments in excess of $100,000;
 
(p) fail to maintain all its assets in good repair and condition in all material
respects, except to the extent of wear or use in the ordinary course of business
or damage by fire or other unavoidable casualty;
 
(q) except as may be required as a result of a change in applicable Law or GAAP,
change any accounting principles or practices used by the Company or any of its
Subsidiaries;
 
(r) institute, settle or dismiss any material action, claim, demand, lawsuit,
proceeding, arbitration or grievance by or before any court, arbitrator or
governmental or regulatory body threatened against, relating to or involving the
Company or any of its Subsidiaries in connection with any business, asset or
property of the Company or any of its Subsidiaries;
 
(s) enter into any Contract with a term of more than twelve (12) months or
involving the payment, or provision of goods or services, in excess of $100,000
(other than Contracts entered into in the ordinary course of business consistent
with past practice or Contracts that can be terminated on no more than 60 days
notice without payment of any fee);
 
(t) make, revoke or change any Tax election or change any Tax accounting method,
settle or compromise any Tax liability, or waive or consent to the extension of
any statute of limitations for the assessment and collection of any Tax (this
clause (t) being the sole provision of this Section 7.1 governing Tax matters);
 
 
 
52

--------------------------------------------------------------------------------


 
 
 
(u) either fail to pay in any material respect the accounts payable or other
liabilities of the Company or any of its Subsidiaries, or fail to pursue to
collect in any material respect any of the accounts receivable or other
indebtedness owed to the Company or any of its Subsidiaries, in a manner
consistent with the practices of the Company prior to the date hereof;
 
(v) abandon or fail to maintain in any material respect any registration for or
registration of any Owned Company Intellectual Property; or
 
(w) authorize, agree or commit to take any of the foregoing actions.
 
This Section 7.1 is not intended to, in any way, confer overall control of the
Company or its operations to Parent or any of its directors, officers,
employees, Affiliates.  Related Parties or any investment banker, financial
advisor, attorney, accountant or other advisor, agent or representative
(collectively, “Representatives”).  As of the Closing, the Company and its
Subsidiaries shall not, and the Selling Parties shall cause the Company and its
Subsidiaries not to, have any Indebtedness outstanding or any assets subject to
any Liens.  Solely for purposes of this Section 7.1, “Indebtedness” and “Liens”
shall have the respective meaning given to each such in the Mast Preferred Stock
Purchase Agreement.
 
Section 7.2 Access.  From the date of this Agreement until the Closing Date or
the termination of this Agreement, each party will afford the other and each of
their authorized Representatives access at all reasonable times and upon
reasonable notice to all of its and its Subsidiaries’ assets, properties,
Personnel and operations and to all its and its Subsidiaries’ books and records,
and each party will permit the other and each of their authorized
Representatives to review its books and records and to conduct such inspections
as they may reasonably request, and the Company will permit the Buying Parties
and each of their authorized Representatives to review the Financial Statements,
subject to compliance with applicable Law; provided, however, that (i) such
investigation shall not unreasonably interfere with the business operations of
any party; (ii) no party shall be required to provide access to any information
or take any other action that would constitute a waiver of the attorney-client
privilege; (iii) no party need supply the other party with any information
which, in the reasonable judgment of such party, such party is under a legal
obligation not to supply; and (iv) no Stockholder (or Holder) other than the
Selling Parties’ Representative shall have any rights under this Section 7.2;
provided, however, that in the case of clause (iii), such party shall promptly
provide to the other party a general description of such information not being
supplied and such party shall use its reasonable best efforts to obtain any
consent required to disclose such information.  Each party will instruct its
officers to furnish such Persons with such financial and operating data and
other information with respect to its business, prospects and properties as such
Persons may from time to time reasonably request.  All information obtained in
connection with such access shall be governed by the Non-Disclosure Agreement
between Parent and the Company dated January 28, 2009 (the “Confidentiality
Agreement”), the terms and provisions of which shall be incorporated by
reference into this Agreement.
 
Section 7.3 Notification.  The Company and each of the Selling Parties (only
with respect to information within its, his or her possession) shall promptly
notify Parent, and Parent shall promptly notify the Company, of (i) any fact,
change, condition, circumstance, event, occurrence or non-occurrence that has
caused or is reasonably likely to cause any representation
 
 
 
53

--------------------------------------------------------------------------------


 
 
or warranty in this Agreement made by it, him or her to be untrue or inaccurate
in any material respect at any time after the date hereof and prior to the
Closing, (ii) any material failure on its or their part to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder or (iii) any litigation, arbitration or administrative proceeding
pending or, to their Knowledge, threatened against the Company or any of its
Subsidiaries, the Stockholders, the Holders, or the Buying Parties, as the case
may be, which challenges the transactions contemplated by this Agreement or any
Ancillary Agreement; provided that each of the parties hereto agrees that the
delivery of any notice pursuant to this Section 7.3 shall not limit, diminish or
otherwise affect the remedies available hereunder to the party receiving such
notice, or the representations or warranties of, or the conditions to the
obligations of, the parties hereto.  No failure to comply with this Section 7.3
shall by itself constitute the failure of any condition set forth in
Article VIII, or by itself give rise to any rights of termination under
Article IX or indemnification under Article X, except to the extent the
underlying matter would independently result in the failure of a condition set
forth in Article VIII or give rise to any rights of termination or
indemnification under Article IX or X, respectively.
 
Section 7.4 Reasonable Best Efforts.
 
(a) Upon the terms and subject to the conditions of this Agreement, the Company,
each of the Selling Parties and the Buying Parties shall use its reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws to
consummate and make effective the Transactions and the transactions contemplated
by the Ancillary Agreements as promptly as practicable, including, without
limitation, (i) the prompt preparation and filing of all forms, registrations,
notices and other filings required to be filed to consummate the Transactions
and the transactions contemplated by the Ancillary Agreements and the taking of
such reasonable best efforts as are necessary to obtain at the earliest
practicable date any approvals, consents, orders, exemptions or waivers of any
Governmental Authority or any other Person, and (ii) using reasonable best
efforts to cause the satisfaction of all conditions to Closing.  Each of Parent,
on the one hand, and the Company and the Selling Parties, on the other hand,
shall promptly consult with the other with respect to, provide any necessary
information with respect to, and provide the other (or its counsel) advanced
copies of, all filings made by such party with any Governmental Authority or any
other Person or any other information supplied by such party to a Governmental
Authority or any other Person in connection with this Agreement and the
transactions contemplated by this Agreement.  The Company shall allow the Buying
Parties to be present and participate in all communications and meetings with
any Governmental Authority.
 
(b) Without limiting the generality of the foregoing, (i) as promptly as
practicable, but in no event later than ten Business Days following the
execution and delivery hereof, the Selling Parties shall file or cause to be
filed with FINRA a change of control notice and continuing membership
application pursuant to NASD Rule 1017 with respect to Partners (the “Partners
FINRA Notice”) and Parent shall file or cause to be filed with FINRA the FINRA
notice, if required for the Transaction, with respect to Broadpoint Capital,
Inc. (the “Broadpoint Capital FINRA Notice” and, together with the Partners
FINRA Notice, the “FINRA Notices”) and (ii) as promptly as practicable, but in
no event later than ten Business Days following the determination that the
filing is required by applicable Law, each of the
 
 
 
54

--------------------------------------------------------------------------------


 
 
Selling Parties and Parent shall file or cause to be filed with the United
States Federal Trade Commission (the “FTC”) and the United States Department of
Justice (the “DOJ”) the notification and report form, if any, required for the
Transactions and shall, as promptly as practicable, file with the FTC and DOJ
any supplemental information requested in connection therewith pursuant to the
HSR Act. Any such notification and report form and supplemental information
shall be in substantial compliance with the requirements of the HSR Act or FINRA
rules, as applicable. Each of the Company, the Selling Parties, Parent and
Merger Sub shall furnish to the other such necessary information and reasonable
assistance as the other may request in connection with its preparation of any
filing or submission that is necessary under the HSR Act or required by FINRA.
 
(c) Each party hereto shall promptly inform the others of any communication from
any Governmental Authority regarding any of the Transactions.
 
(d) Each of the Selling Parties agrees that he shall not sell, transfer, pledge,
hypothecate, mortgage or encumber his Company Shares or Interests, as
applicable, other than as contemplated by this Agreement or take any action
reasonably expected to cause the non-satisfaction of the conditions to Closing
set forth in Article VIII hereof.
 
Section 7.5 Parent Information Statement.
 
(a) As promptly as practicable following the execution of this Agreement, Parent
shall prepare and, after consultation with and receipt of any comments from the
Company, file with the SEC an information statement (the “Information
Statement”) to be sent to Parent’s stockholders in connection with the approval
through the execution of the Stockholders Consent of the Charter Amendment and
Share Issuance pursuant to the provisions of Section 615 of the New York
Business Corporation Law.  Each of the Company and the Selling Parties shall
cooperate with Parent in connection with the preparation of the Information
Statement and shall furnish all information concerning such party as Parent may
reasonably request in connection with the preparation of the Information
Statement including all information related to the Company and the Selling
Parties required to be set forth in the Information Statement pursuant to rules
and regulations promulgated by the SEC under the Exchange Act.  Parent, the
Company and each of the Selling Parties shall each use its reasonable best
efforts to have the Information Statement cleared by the SEC as promptly as
reasonably practicable after such filing.  Parent shall use its reasonable best
efforts to cause the Information Statement to be mailed to Parent’s shareholders
promptly after the Information Statement is cleared by the SEC.
 
(b) Parent shall promptly notify the Company of (i) the receipt of any comments
from the SEC and all other written correspondence and oral communications with
the SEC relating to the Information Statement and (ii) any request by the SEC
for any amendment or supplement to the Information Statement or for additional
information with respect thereto.  Drafts of the Information Statement and any
amendment or supplement thereto shall be provided to the Company for its review
and comment before Parent files them with the SEC.
 
(c) If at any time prior to the Effective Time any party hereto becomes aware of
any information relating to the Company, the Selling Parties or the Buying
Parties or any of their
 
 
 
55

--------------------------------------------------------------------------------


 
 
respective Affiliates, directors or officers, which should be set forth in an
amendment or supplement to the Information Statement, so that the Information
Statement would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, such party shall
promptly notify the other parties and an appropriate amendment or supplement
describing such information shall be promptly filed with the SEC and, to the
extent required by law, disseminated to Parent’s shareholders.
 
Section 7.6 Further Assurances.  From time to time after the Closing, without
additional consideration, each party hereto will (or, if appropriate, cause its
Affiliates to) execute and deliver such further instruments and take such other
action as may be necessary or reasonably requested by the other party to make
effective the transactions contemplated by this Agreement and the Ancillary
Agreements and to provide the other party with the intended benefits of this
Agreement and the Ancillary Agreements.
 
Section 7.7 Confidentiality.  The Selling Parties acknowledge and agree that
from and after the date hereof each Selling Party shall keep confidential any
and all information (whether in oral or written form, electronically stored or
otherwise) (i) that is related in any way to the Company or any of its
Subsidiaries or the Buying Parties or (ii) received from another party that is
related to this Agreement, any of the Ancillary Agreements or the transactions
contemplated hereby and thereby (collectively, “Confidential Information”);
provided that any Confidential Information that (i) was or becomes generally
available to the public other than as a result of a disclosure by the party
receiving such Confidential Information in violation of this Agreement, (ii) was
or becomes available to a party on a non-confidential basis from a source other
than the party disclosing such Confidential Information or its Representatives;
provided, further, that such source was not known to the Selling Party to be
bound by any agreement or obligation to keep such information confidential, or
(iii) was independently developed by the party receiving such Confidential
Information or its Representatives without reference to any Confidential
Information, shall not be subject to the restrictions contained in this
Section 7.7.  Notwithstanding anything to the contrary contained herein, a party
may disclose the Confidential Information to its Representatives who need to
know such Confidential Information to evaluate the Transactions or the
transactions contemplated by the Ancillary Agreements, are informed of its
confidential nature, and agree to abide by this Section 7.7.  In the event that
a Selling Party is required by Law, regulation, supervisory authority or other
applicable judicial or governmental order to disclose any Confidential
Information, such Selling Party shall provide Parent with prompt written notice,
unless notice is prohibited by Law, of any such request or requirement so that
Parent may seek a protective order or other appropriate remedy.  If, failing the
entry of a protective order (which the party required to disclose will use its
commercially reasonable efforts to obtain), the Selling Party required to
disclose the Confidential Information is, upon the advice of its counsel,
compelled to disclose such Confidential Information, such Selling Party may
disclose that portion of the Confidential Information that counsel advises that
such Selling Party is compelled to disclose and will exercise commercially
reasonable efforts to obtain assurance to the extent possible that confidential
treatment will be accorded to that portion of the Confidential Information that
is being disclosed.  In any event, any Selling Party required to disclose the
Confidential Information will use its commercially reasonable efforts to, and
will not oppose action by Parent to, obtain an appropriate protective order or
other reliable assurance that confidential treatment will be accorded the
Confidential Information.  The Selling Parties’
 
 
 
56

--------------------------------------------------------------------------------


 
 
obligations under this Section 7.7 shall survive the Closing Date until the
second anniversary thereof, provided that if this Agreement terminates prior to
the Closing, this Section 7.7 shall terminate concurrently with the Agreement.
 
Section 7.8 Consents.  The parties will use their reasonable best efforts to
obtain such Consents and authorizations of third parties, give notices to third
parties and take such other actions as may be necessary or appropriate in order
to effect the consummation of the transactions contemplated by this Agreement
and to enable the Company and its Subsidiaries to carry on its business after
the Closing Date substantially as such business was conducted by it prior to the
Closing Date including, without limitation, the Consents referred to in
Section 4.3.  If the Company is unable to obtain any such Consent or
authorization from any Person (other than a Governmental Authority) prior to the
Closing, following the Closing until such Consents or authorizations are
obtained, the Selling Parties shall use their reasonable best efforts in
cooperation with the Buying Parties (at the Buying Parties request and expense)
to obtain such Consents or authorizations.
 
Section 7.9 Tax Matters.
 
(a) Parent shall prepare and file, or cause to be prepared and filed, all
Company Tax Returns for any taxable period ending on, before or including the
Closing Date and with due dates (including extensions) after the Closing
Date.  To the extent any Taxes shown as due on any Tax Return described in this
Section 7.9(a) are indemnifiable by the Selling Parties pursuant to this
Agreement, such Tax Returns shall be prepared in a manner consistent with prior
practice unless a contrary treatment is required by applicable Law, and the
Parent shall provide (or cause the Company and the Company’s Subsidiaries to
provide) the Selling Parties’ Representative with copies of such Tax Returns at
least 30 days prior to the due date for filing thereof (including extensions)
for the Selling Parties’ Representative’s review and approval.  Parent and the
Selling Parties’ Representative shall attempt in good faith to resolve any
disagreements regarding such Tax Returns prior to the due date for filing.  In
the event that Parent and the Selling Parties’ Representative are unable to
resolve any dispute with respect to such Tax Return at least fifteen (15) days
prior to the due date for filing, such dispute shall be resolved by the
Reviewing Accountant, which resolution shall be binding on the
parties.  Notwithstanding the foregoing, nothing contained in this
Section 7.9(a) shall in any manner terminate, limit or adversely affect any
right to receive indemnification pursuant to any provision in this Agreement.
 
(b) All transfer, documentary, sales, use, registration and other such Taxes
incurred in connection with this Agreement and the transactions contemplated
hereby shall be shared equally by the Selling Parties, on the one hand, and the
Buying Parties, on the other; provided that, notwithstanding anything to the
contrary in this Agreement, all transfer, documentary, sales, use, registration
and other such Taxes incurred in connection with the distribution or transfer of
any asset identified in Section 7.1(b) of the Disclosure Schedule shall be borne
by the Selling Parties.  The Buying Parties and the Selling Parties shall
cooperate to the extent necessary in the timely making of all filings, returns,
reports and forms as may be required in connection therewith.
 
 
 
57

--------------------------------------------------------------------------------


 
 
 
(c) All contracts, agreements or arrangements under which the Company or any of
the Company’s Subsidiaries may at any time have an obligation to indemnify for
or share the payment of or liability for any portion of a Tax (or any amount
calculated with reference to any portion of a Tax) (other than any such
contract, agreement, arrangement between or among the Company and/or its
Subsidiaries) shall be terminated with respect to the Company and any such
Subsidiary as of the Closing Date, and the Company and such Subsidiary shall
thereafter be released from any liability thereunder.
 
(d) The Company, the Company’s Subsidiaries, the Buying Parties and the Selling
Parties shall, and shall each cause their Affiliates to, provide to the other
cooperation and information, as and to the extent reasonably requested, in
connection with the filing of any Tax Return, in conducting any audit,
examination, litigation or other proceeding with respect to Taxes or in
connection with any other matter related to Taxes.  Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information that are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  The Selling Parties, the Buying Parties and the
Company shall, and shall cause their respective Affiliates to (i) retain all
books and records with respect to Tax matters pertinent to the Company and its
Subsidiaries relating to any Pre-Closing Tax Period, and to abide by all record
retention agreements entered into with any Taxing Authority, and (ii) to give
the other party reasonable written notice prior to destroying or discarding any
such books and records and, if the other party so requests, the Selling Parties
and the Buying Parties, as the case may be shall allow the other party to take
possession of such books and records.  The Selling Parties, the Buying Parties
and the Company further agree, upon request, to use all commercially reasonable
efforts to obtain any certificate or other document from any Governmental
Authority or customer of the Company or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including but not
limited to with respect to the Merger).
 
(e) Prior to Closing, each Selling Party shall deliver to the Buying Parties a
completed IRS Form W-9.
 
(f) The Buying Parties, the Company and the Selling Parties shall cooperate with
each other and use their respective reasonable efforts to cause the Merger or
the Alternative Structure, as the case may be, to qualify as a “reorganization”
within the meaning of Section 368 of the Code (the “Intended Tax Treatment”),
including (i) not taking any action that is reasonably likely to prevent the
Intended Tax Treatment, (ii) executing such amendments to this Agreement as may
be reasonably required in order to obtain the Intended Tax Treatment (it being
understood that no party will be required to agree to any such amendment that it
determines in good faith materially adversely affects the value of the
transactions contemplated hereby to such party or its stockholders), and
(iii) executing customary letters of representation in connection with obtaining
the opinion referred to in Section 8.3(e).  Unless waived in writing by the
Company, the Company and the Selling Parties shall use their reasonable best
efforts to obtain the opinion referred to in Section 8.3(e), including by
executing the letters referred to in the preceding clause (iii).  In the event
that, for any reason, the Company learns that the opinion referred to in
Section 8.3(e) cannot be, or may not be, delivered for any reason, it shall
deliver prompt written notice of such fact to Parent and
 
 
 
58

--------------------------------------------------------------------------------


 
 
shall have a period of 30 days after delivering such notice to use reasonable
best efforts to find other reputable tax counsel reasonably satisfactory to the
Company to deliver such opinion to the Company.  Neither the Buying Parties, the
Company, the Selling Parties nor any of their respective Affiliates will take
any action or knowingly fail to take any action that would, or is reasonably
likely to, prevent the Merger from qualifying as a “reorganization” within the
meaning of Section 368(a) of the Code.
 
(g) The appropriate Selling Parties shall be entitled to any refunds or credits
of or against any Taxes of the Company or any Company Subsidiary related to a
Pre-Closing Tax Period.  Parent shall, and shall cause the Company and the
Company Subsidiaries to, promptly forward to the appropriate Selling Parties or
to reimburse the appropriate Selling Parties (in accordance with their relative
Ownership Percentages) for any refunds or credits due them pursuant to the terms
hereof.
 
Section 7.10 Employee Benefits.
 
(a) From and after the Effective Time, Parent shall, and shall cause the
Surviving Company to, honor all Benefit Plans and compensation arrangements and
agreements in accordance with their terms as in effect immediately before the
Effective Time.  Notwithstanding the foregoing, Parent and Surviving Company
may, upon at least 60 days notice to participating employees and their employer,
amend any Benefit Plan to cease providing coverage (other than COBRA
continuation coverage, if applicable) to any employee who does not become an
Affected Employee (as defined below).  For the period from the Effective Time
through December 31, 2009 (the “Benefits Continuation Period”), Parent shall, or
shall cause the Surviving Company to, provide each employee of the Company and
its Subsidiaries (each, an “Affected Employee”) with continued benefits coverage
under the Benefit Plans at the same level and on the same basis (and with the
same costs for such Affected Employees) as provided to each such Affected
Employee immediately before the Effective Time, and following the Benefits
Continuation Period, Parent shall, or shall cause the Surviving Company to,
provide each Affected Employee with benefits that are no less favorable than
those provided to similarly situated employees of Parent and its Subsidiaries
(other than the Surviving Company).  From and after the Effective Time through
the Benefits Continuation Period, Parent shall, or shall cause the Surviving
Company to, provide each Affected Employee with at least the same salary or wage
rate and incentive compensation opportunities as those provided to each such
Affected Employee immediately before the Effective Time.
 
(b) For purposes of vesting, eligibility to participate and benefit accrual
(other than for purposes of benefit accruals under any pension plan sponsored by
Parent or its Subsidiaries (other than the Surviving Company and its
Subsidiaries)) under the employee benefit plans of Parent and its Subsidiaries
providing benefits to any Affected Employees after the Effective Time (the “New
Plans”), each Affected Employee shall be credited with his or her years of
service with the Company and its Subsidiaries before the Effective Time, to the
same extent as such Affected Employee was entitled, before the Effective Time,
to credit for such service under any similar Company employee benefit plan in
which such Affected Employee participated or was eligible to participate
immediately prior to the Effective Time (and to the extent there is no a similar
Company plan, service as recognized for purposes of the
 
 
 
59

--------------------------------------------------------------------------------


 
 
Company’s 401(k) Plan), provided that the foregoing shall not apply to the
extent that its application would result in a duplication of benefits with
respect to the same period of service.  In addition, and without limiting the
generality of the foregoing:  (i) each Company Employee shall be immediately
eligible to participate, without any waiting time, in any and all New Plans to
the extent coverage under such New Plan is comparable to a Benefit Plan in which
such Affected Employee participated immediately before the consummation of the
Merger (such plans, collectively, the “Old Plans”); and (ii) for purposes of
each New Plan providing welfare benefits to any Affected Employee, Parent shall,
or shall cause the Surviving Company to, cause all pre-existing condition
exclusions and actively-at-work requirements of such New Plan to be waived for
such employee and his or her covered dependents, unless such conditions would
not have been waived under the comparable plans of the Company or its
Subsidiaries in which such employee participated immediately prior to the
Effective Time and Parent shall, or shall cause the Surviving Company to, cause
any eligible expenses incurred by such employee and his or her covered
dependents during the portion of the plan year of the Old Plan ending on the
date such employee’s participation in the corresponding New Plan begins to be
taken into account under such New Plan for purposes of satisfying all
deductible, coinsurance and maximum out-of-pocket requirements applicable to
such employee and his or her covered dependents for the applicable plan year as
if such amounts had been paid in accordance with such New Plan.
 
(c) The Company shall take all actions and obtain any waivers or consents as may
be required in order to terminate and fully discharge without further liability
of the Company or the Buying Parties, effective on the Closing Date, any stock
option plans and agreements and any other equity rights plans, agreements or
arrangements.  The Company shall take all actions necessary to ensure that, as
of immediately prior to the Closing, there are no subscriptions, options,
warrants, calls, commitments or other rights of any kind (absolute, contingent
or otherwise) outstanding relating to the issuance, purchase or receipt of any
capital stock (including, without limitation, outstanding, authorized but
unissued, unauthorized, treasury or other shares thereof) or other equity
interest or any debt security or interest of the Company or any of its
Subsidiaries.
 
Section 7.11 No Solicitation.  (i) The Company shall, and the Company shall
cause its officers, employees, Subsidiaries, Affiliates, agents and other
representatives to and (ii) each of the Selling Parties shall, and shall cause
their agents, representatives and Affiliates and the Company to, immediately
cease any existing discussions or negotiations with respect to any Alternative
Proposal and shall not, and shall cause such Persons not to, directly or
indirectly, encourage, solicit, participate in, initiate or facilitate
discussions or negotiations with, or provide any information to, any Person
(other than Parent or its directors, officers, employees, Subsidiaries,
Affiliates, agents and other representatives) concerning any Alternative
Proposal.  The Selling Parties and the Company shall immediately communicate to
Parent any such inquiries or proposals regarding an Alternative Proposal,
including the terms thereof.
 
Section 7.12 Appointment of Eric Gleacher to Parent Board.  On or prior to the
Closing Date, Parent shall take all such corporate and other actions as are
necessary to appoint Eric Gleacher as a member of the Parent Board and as
Chairman of the Parent Board.  Mr. Gleacher shall be appointed to the class of
Parent directors with a term expiring in 2011 (Class I), and the
 
 
 
60

--------------------------------------------------------------------------------


 
 
Parent Board shall not take any action to remove Eric Gleacher as a director for
so long as Eric Gleacher is employed under his Employment Agreement.
 
Section 7.13 Lock-up.  Each Selling Party hereby agrees that any of the shares
of Parent Common Stock received by such Selling Party as Merger Consideration or
Interests Purchase Consideration, as applicable, shall, at all times, be subject
to Transfer Restrictions; provided, however, that such Transfer Restrictions
shall be lifted in full on the day that is five years following the Closing
Date, subject to earlier lifting with respect to a Selling Party as specified on
Schedule I hereto.
 
Section 7.14 Private Offering.  Each Selling Party shall not offer to sell or
otherwise dispose of the Parent Common Stock acquired by it hereunder in
violation of any of the registration requirements of the Securities Act or any
other applicable securities Laws.
 
Section 7.15 Certain Actions of Parent Pending Closing.  Parent shall not, and
Parent shall cause its Subsidiaries not to, take any action with the purpose of
causing any of the conditions to the obligations set forth in Article VIII
hereof to not be satisfied, and shall not amend the Parent certificate of
incorporation or bylaws in a manner that would adversely affect the Selling
Parties as compared to other holders of Parent Common Stock.  Except after
consultation with the Selling Parties’ Representative (and, in the case of any
action that would reasonably be expected to impede or materially delay the
Closing, after obtaining the consent of the Selling Parties’ Representative),
during the period from the date of this Agreement to the Closing, Parent shall,
and Parent shall cause its Subsidiaries to, comply in all material respects with
all applicable Laws and conduct its and their businesses in all material
respects according to its ordinary and usual course of business and to use all
commercially reasonable efforts consistent therewith (x) to preserve intact its
and their present business operations and material properties, assets and
business organizations and (y) to maintain satisfactory relationships with all
customers, regulators, creditors and others having significant business
relationships with Parent or any of its Subsidiaries.
 
Section 7.16 Standstill.  Each Selling Party agrees that for a period of two
years from the date hereof (the “Standstill Period”), neither it nor any of its
affiliates, alone or with others comprising a “group” (as defined under the
Exchange Act), will in any manner (1) acquire, agree to acquire, or make any
proposal (or request permission to make any proposal) to acquire any securities
(or direct or indirect rights, warrants or options to acquire any securities)
representing in the aggregate two percent (2%) or more of the voting power of
Parent Common Stock (other than the Parent Common Stock to be issued as Merger
Consideration or Interests Purchase Consideration, as the case may be, and
Parent Common Stock that may be issued to individuals who are among the Selling
Parties as employee compensation) or material property of Parent, unless such
acquisition, agreement or making of a proposal shall have been expressly first
approved (or in the case of a proposal, expressly first invited) by the Parent
Board, (2) form, join or in any way participate in a “group” (as defined under
the Exchange Act) with respect to any securities of Parent or any of its
Subsidiaries or otherwise act, alone or in concert with others, to solicit
proxies from shareholders of Parent or otherwise seek to influence or control
the management or policies of Parent or any of its affiliates (except, in the
case of Eric Gleacher, in his role as director, Chairman of the Parent Board and
employee of Broadpoint Capital, Inc., and in the case of any other Selling
Party, in such Selling Party’s role as an employee of Parent or
 
 
 
61

--------------------------------------------------------------------------------


 
 
any of its Subsidiaries; it being understood that the foregoing shall not
prohibit any such person from expressing his or her views on matters to be voted
upon by stockholders so long as such expressions do not constitute a
“solicitation” necessitating a public filing under the applicable rules of the
Exchange Act), or (3) assist, advise or encourage (including by knowingly
providing or arranging financing for that purpose) any other person in doing any
of the foregoing.  Each Selling Party hereby represents that neither it nor its
affiliates beneficially own any shares of Parent Common Stock as of the date
hereof or as of the Closing Date (other than the Parent Common Stock to be
issued as Merger Consideration or Interests Purchase Consideration, as the case
may be).  Notwithstanding the foregoing, such Selling Party and its affiliates
will not be subject to any of the restrictions set forth in this paragraph, and
this paragraph shall terminate and be of no further force or effect, if Parent
shall have entered into a definitive agreement providing for (i) any acquisition
of a majority of the voting securities of Parent by any person or group (other
than by MatlinPatterson FA Acquisition LLC and its affiliates (collectively, the
“Permitted Holders”)), (ii) any acquisition or disposition of substantially all
the consolidated assets of Parent by any person or group (other than the
Permitted Holders) or (iii) any form of merger, business combination,
acquisition, restructuring, recapitalization or similar transaction with respect
to Parent pursuant to which, immediately following such transaction, any person
(other than the Permitted Holders) or the direct or indirect shareholders of
such person shall beneficially own a majority of the outstanding voting power of
Parent or of the surviving parent entity in such transaction.
 
Section 7.17 Termination of Certain Agreements.  Notwithstanding any provision
to the contrary in this agreement (including Section 7.1), on or prior to
Closing Date, the Selling Parties will cause each of the following actions to be
taken, such that neither the Company nor any Company Subsidiary shall have any
liabilities, obligations or commitment with respect thereto: (w) (i) terminate
or assign to a third party the Letter Agreement, dated as of August 7, 2006,
between the Company and ELMA Philanthropies, (ii) terminate or assign to a third
party the Letter Agreement, dated as of January 23, 2008, between the Company
and Concierge Capital LLC, (iii) terminate or assign to a third party the Loan
Agreement, between Bank of America, N.A. and Holdings, dated as of July 31,
2008, and (iv) to the extent that any employee or “associated person” (as
defined under the Exchange Act) of Partners is compensated by, or has any type
of compensation arrangement with, any private investment fund, whereby such
person receives “selling compensation” as defined in FINRA Rule 3040(e)(2), such
compensation arrangement shall be terminated; (x) the Company shall sell or
otherwise transfer the real property owned by the Company on East 87th Street in
New York City; (y) (i) any Debt owing from the Selling Parties to the Company or
any Company Subsidiary shall be repaid, and (ii) any Debt owing from the Company
or any Company Subsidiary to any Selling Party or any person related to a
Selling Party shall be repaid, together with all interest accrued thereon; and
(z) the Company shall cause Partners to terminate or assign to a third party
that certain Management Agreement (as amended), among Gleacher Mezzanine Fund I,
L.P., Gleacher Mezzanine Fund P, L.P. and Partners (f/k/a Gleacher & Co. LLC),
dated as of March 9, 2001.
 
 
 
62

--------------------------------------------------------------------------------


 
 
 
ARTICLE VIII
 
CONDITIONS TO CLOSING
 
Section 8.1 Conditions to Each Party’s Obligations.  The respective obligations
of each party to effect the transactions contemplated by this Agreement is
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions, which may be waived (to the extent the Closing may legally be
effected despite the non-fulfillment of such condition) by mutual agreement of
Parent and the Selling Parties’ Representative, as applicable:
 
(a) Either (i) written approval shall have been received from FINRA with respect
to the Partners FINRA Notice and, if applicable, the Broadpoint Capital FINRA
Notice; or (ii) (A) thirty (30) calendar days shall have elapsed after the
filing of the Partners FINRA Notice and, if applicable, the Broadpoint Capital
FINRA Notice; (B) the Selling Parties or the Buying Parties shall have notified
FINRA that the parties hereto intend to consummate the Closing without written
approval from FINRA as contemplated by clause (i) above; (C) fifteen (15)
calendar days shall have elapsed following such notice; and (D) FINRA shall not
have indicated in writing that it is considering imposing Material Restrictions
on Parent or any of its Subsidiaries (including the Surviving Company and its
Subsidiaries) if the Closing is effected without written FINRA approval; for
purposes of this Section 8.1(a), “Material Restrictions” shall mean any
condition or restriction imposed in connection with the Partners FINRA Notice
and, if applicable, the Broadpoint Capital FINRA Notice, that could reasonably
be expected to have a material adverse effect (measured on a scale relative to
the Company and its subsidiaries taken as a whole) on Parent or any of its
Subsidiaries (including the Surviving Company and its Subsidiaries).
 
(b) There shall not be in effect any Law of any Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise preventing the
consummation of the Merger or the Interests Purchase and any waiting period
applicable to the consummation of the Merger or the Interests Purchase under the
HSR Act shall have expired or been terminated.
 
(c) No Order issued by any Governmental Authority of competent jurisdiction
preventing the consummation of the Merger or the Interests Purchase shall then
be in effect.
 
(d) At least 20 days shall have elapsed from the mailing of the Information
Statement in accordance with Rule 14c-2(b) under the Exchange Act.
 
Section 8.2 Conditions Precedent to Obligations of Parent and Merger Sub.  The
obligation of Parent and Merger Sub to effect the transactions contemplated by
this Agreement is subject to the satisfaction or waiver by Parent (to the extent
the Closing may legally be effected despite the non-fulfillment of such
condition) of the following conditions:
 
(a) The representations and warranties of the Company and the Selling Parties in
this Agreement shall be true, complete and accurate in all respects (without
regard to any materiality qualifiers therein) as of the date hereof and at and
as of the Closing with the same effect as though such representations and
warranties had been made at and as of such time, other than representations and
warranties that speak as of another specific date or time prior to
 
 
 
63

--------------------------------------------------------------------------------


 
 
the date hereof (which need only be true and correct as of such date or time);
provided, however, that for purposes of determining the satisfaction of this
condition, such representations and warranties (other than the representations
and warranties contained in Section 4.2, 4.5, 4.6, and 5.1, which shall be true,
complete and accurate in all material respects and the representations and
warranties contained in Section 4.13(c) which shall be true, complete and
accurate in all respects) shall be deemed to be true, complete and accurate in
all respects unless the failure or failures of such representations and
warranties to be so true and correct, individually or in the aggregate, would
have a Material Adverse Effect on the Company.
 
(b) All of the terms, covenants and conditions to be complied with and performed
by the Company or any of the Selling Parties on or prior to the Closing Date
shall have been complied with or performed in all material respects.
 
(c) Parent shall have received certificates, dated as of the Closing Date,
executed on behalf of the Company and by each Selling Party or the Selling
Parties’ Representative on behalf of each such Selling Party certifying that the
conditions specified in Section 8.2(a) hereof and Section 8.2(b) hereof have
been fulfilled.
 
(d) Parent shall have received valid and binding Consents for the Contracts set
forth on Section 8.2(d) of the Disclosure Schedule.
 
(e) The Company shall have repaid in full any and all of the Indebtedness of the
Company and its Subsidiaries, and shall have caused any and all Liens on any of
their assets to be discharged, including those items referenced in Section 4.12
of the Disclosure Schedule, and shall have delivered to Parent payoff letters
(or other evidence) evidencing such payoff and discharge.  Solely for purposes
of this Section 8.2(e), “Indebtedness” and “Liens” shall have the respective
meaning given to each such term in the Mast Preferred Stock Purchase Agreement.
 
(f) Parent shall have received all deliverables required to be delivered to
Parent pursuant to Section 3.2 and 3.3.
 
(g) Each of the Employment and Non-Competition Agreements and no less than 75%
of the Non-Competition Agreements shall be in full force and effect and
enforceable against the Stockholder party thereto and no breach thereof shall
have occurred or been threatened in writing by any party thereto (other than
Parent or Merger Sub).  The Stockholder party to each Employment and
Non-Competition Agreement, and the Stockholders party to 75% of the
Non-Competition Agreements, shall be available and eligible to work immediately
following the Closing (other than those Stockholders not then available due to
vacation, maternity leave, sickness, non-permanent disability or similar
temporary absence).
 
Section 8.3 Conditions Precedent to Obligations of the Company and the Selling
Parties.  The obligation of the Company and the Selling Parties to effect the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver by the Selling Parties’ Representative (to the extent the Closing may
legally be effected despite the non-fulfillment of such condition) of the
following conditions:
 
 
 
64

--------------------------------------------------------------------------------


 
 
 
(a) The representations and warranties of Parent and Merger Sub in this
Agreement shall be true, complete and accurate in all respects (without regard
to any materiality qualifiers therein) as of the date hereof and at and as of
the Closing with the same effect as though such representations and warranties
had been made at and as of such time, other than representations and warranties
that speak as of another specific date or time prior to the date hereof (which
need only be true, complete and accurate as of such date or time); provided,
however, that for purposes of determining the satisfaction of this condition,
such representations and warranties (other than the representations and
warranties contained in Section 6.2 and the first sentence of Section 6.8(a),
which shall be true, complete and accurate in all material respects and the
representations and warranties contained in Section 6.10(b) which shall be true,
complete and accurate in all respects) shall be deemed to be true, complete and
accurate in all respects unless the failure or failures of such representations
and warranties to be so true and correct, individually or in the aggregate,
would have a Material Adverse Effect on Parent.
 
(b) All of the terms, covenants and conditions to be complied with and performed
by Parent or Merger Sub on or prior to the Closing Date shall have been complied
with or performed in all material respects.
 
(c) The Selling Parties’ Representative shall have received a certificate, dated
as of the Closing Date, executed on behalf of Parent and Merger Sub, certifying
in such detail as the Selling Parties may reasonably request that the conditions
specified in Section 8.3(a) and Section 8.3(b) hereof have been fulfilled.
 
(d) The Selling Parties’ Representative shall have received all deliverables
required to be delivered to the Selling Parties’ Representative pursuant to
Section 3.4.
 
(e) The Company shall have received the opinion of its counsel, Wachtell,
Lipton, Rosen & Katz, in form and substance reasonably satisfactory to the
Company, dated the Closing Date, substantially to the effect that, on the basis
of facts, representations and assumptions set forth in such opinion that are
consistent with the state of facts existing at the Effective Time, the Merger
will be treated as a “reorganization” within the meaning of Section 368(a) of
the Code.  In rendering such opinion, counsel may require and rely upon
customary representations contained in certificates of officers of Company and
Parent.
 
ARTICLE IX
 
TERMINATION
 
Section 9.1 Termination.  This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the
Closing:
 
(a) by mutual written consent of Parent and the Company;
 
(b) by Parent or the Company if:
 
(i) a Governmental Authority shall have issued an order, decree or ruling or
taken any other action (which order, decree or ruling or other action the
parties shall use reasonable best efforts to lift), in each case permanently
restraining, enjoining or
 
 
 
65

--------------------------------------------------------------------------------


 
 
otherwise prohibiting the transactions contemplated by this Agreement and such
order, decree, ruling or other action shall have become final and nonappealable;
or
 
(ii) the Closing shall not have occurred on or before September 30, 2009;
provided, however, that the right to terminate this Agreement under this
Section 9.1(b)(ii) shall not be available to (A) the Company if the failure of
the Closing to occur on or before such date was proximately caused by any action
or failure to act on the part of any Selling Party or the Company or (B) Parent,
if the failure of the Closing to occur on or before such date was proximately
caused by any action or failure to act on the part of Parent or Merger Sub;
 
(c) by Parent if there is a default or breach by the Company or the Selling
Parties of any of their respective covenants or agreements contained herein, or
if the representations or warranties of the Company or the Selling Parties
contained in this Agreement shall have become inaccurate, in either case such
that the conditions set forth in Section 8.2 hereof could not be satisfied and
such breach or default or inaccuracy is not curable or, if curable, has not been
cured or waived within thirty (30) calendar days after written notice to the
Company or the Selling Parties, as applicable, specifying, in reasonable detail,
such claimed default, breach or inaccuracy and demanding its cure or
satisfaction; or
 
(d) by the Company if there is a default or breach by Parent or Merger Sub with
respect to any of its covenants or agreements contained herein, or if the
representations or warranties of Parent or Merger Sub contained in this
Agreement shall have become inaccurate, in either case such that the conditions
set forth in Section 8.3 hereof could not be satisfied and such breach or
default or inaccuracy is not curable or, if curable, has not been cured or
waived within thirty (30) calendar days after written notice to Parent
specifying, in reasonable detail, such claimed default, breach or inaccuracy and
demanding its cure or satisfaction.
 
Section 9.2 Procedure and Effect of Termination.  In the event of termination
and abandonment of the transactions contemplated by this Agreement pursuant to
Section 9.1 hereof, written notice thereof shall forthwith be given to the other
parties to this Agreement specifying the reasons for such termination and this
Agreement shall terminate (subject to the provisions of this Section 9.2) and
the Transactions shall be abandoned, without further action by any of the
parties hereto.  If this Agreement is terminated as provided herein:
 
(a) Upon the written request therefor, each party will (i) redeliver or
(ii) destroy with certification thereto in form and substance reasonably
satisfactory to the other party, all documents, work papers and other materials
of any other party relating to the transactions contemplated by this Agreement,
whether obtained before or after the execution hereof, to the party furnishing
the same; and
 
(b) In the event of the termination and abandonment of this Agreement pursuant
to Section 9.1 hereof, this Agreement shall forthwith become void and have no
effect, without any liability on the part of any party hereto or its Affiliates,
directors, officers, agents, advisors, representatives or stockholders, other
than the provisions of Section 7.7 and Article XI hereof; provided, however,
nothing contained in this Section 9.2 shall relieve any party from liability for
fraud or intentional breach of this Agreement.
 
 
 
66

--------------------------------------------------------------------------------


 
 
 
ARTICLE X
 
SURVIVAL; INDEMNIFICATION
 
Section 10.1 Survival of Indemnification Rights.
 
(a) The representations and warranties of the Company and the Selling Parties
contained in Article IV and Article V hereof and in any Ancillary Agreement
shall survive the Closing and remain in full force and effect for a period of 18
months following the Closing Date and, if a written notice for a claim for
indemnification pursuant to this Article X (a “Claims Notice”) has been provided
in good faith by such date, shall remain in full force and effect with respect
to any Outstanding Claim until final resolution of such Outstanding Claim;
provided, that, except as set forth in clause (i) below, the representations and
warranties contained in Section 4.24 shall not survive the Closing Date;
provided, however, the following representations and warranties shall survive
and remain in full force and effect for the period indicated:
 
(i) Section 4.2 (Authorization and Effect of Agreement), Section 4.5
(Capitalization of the Company; Accredited Investors), Section 4.6 (No
Subsidiaries), Section 4.14 (Transactions with Affiliates), paragraph (c) of
Section 4.23 (Employees), paragraphs (e), (g), (j), (p) and (q) of Section 4.24
(Taxes and Tax Returns), Section 4.28 (No Broker), Section 5.1 (Ownership of the
Company Shares), and Section 5.3 (Authorization and Effect of Agreement) until
sixty (60) days following the expiration of the applicable statute of
limitations (including extensions thereof); provided, however, each such
representation and warranty shall remain in full force and effect with respect
to any Outstanding Claim until final resolution of such Outstanding Claim.
 
(b) The representations and warranties of Parent and Merger Sub contained in
Article VI hereof and in any Ancillary Agreement shall survive the Closing and
remain in full force and effect for a period of 18 months following the Closing
Date and, if a Claims Notice has been provided by such date, shall remain in
full force and effect with respect to any Outstanding Claim until final
resolution of such Outstanding Claim; provided, however, the following
representations and warranties shall survive and remain in full force and effect
for the period indicated:
 
(i) Section 6.2 (Authorization and Effect of Agreement), Section 6.6 (Parent
Common Stock), and Section 6.9 (No Broker), until sixty (60) days following the
expiration of the applicable statute of limitations (including extensions
thereof); provided, however, each such representation and warranty shall remain
in full force and effect with respect to any Outstanding Claim until final
resolution of such Outstanding Claim.
 
(c) The covenants and agreements of the Selling Parties, the Company, Parent and
Merger Sub contained in this Agreement or any Ancillary Agreement that
contemplate performance thereof following the Closing Date shall survive and
remain in full force and effect until fully performed or for the applicable
period specified therein, or if no such period is specified, for the applicable
statute of limitations.  The provision of this Article X shall survive
 
 
 
67

--------------------------------------------------------------------------------


 
 
so long as any other Section of this Agreement shall survive to the extent
applicable.  None of the Closing, any party’s waiver of any condition to the
Closing or any party’s knowledge of any breach prior to the Closing, shall
constitute a waiver of any of the rights that any such party may have hereunder
(including rights to indemnification) whether by reason of any investigation by
such party or its Representatives, pursuant to Section 7.2 hereof or otherwise.
 
Section 10.2 Indemnification Obligations.
 
(a) Selling Parties Indemnification Obligations.  Subject to the limitations set
forth in this Article X, each Selling Party, severally but not jointly, in the
proportion to such Selling Party’s Ownership Percentage as set forth on
Exhibit A, shall indemnify, defend and hold harmless Parent, the Surviving
Company, and any parent, subsidiary, associate, Affiliate, director, officer,
stockholder or agent thereof, and their respective Representatives, successors
and permitted assigns (all of the foregoing are collectively referred to as the
“Parent Indemnified Parties”), from and against all Losses which any such party
may suffer, sustain or become subject to, to the extent relating to:
 
(i) any inaccuracy in, or breach of, any representation or warranty made by the
Company or any Selling Party (provided the Parent Indemnified Parties may only
seek indemnification under this Article X for any inaccuracy in, or breach of,
any representation or warranty made by a Selling Party from such Selling Party)
under this Agreement or any Ancillary Agreement (in each case, without regard to
any materiality qualifiers contained therein, other than any materiality
qualifier in Section 4.13(a) or Section 4.13(c) of this Agreement and other than
with respect to those representations and warranties requiring a list of
“material” items);
 
(ii) any breach or non-fulfillment of any covenant or agreement on the part of
the Company or any Selling Party (provided the Parent Indemnified Parties may
only seek indemnification under this Article X for any breach or non-fulfillment
of any covenant or agreement by a Selling Party from such Selling Party), under
this Agreement or any Ancillary Agreement;
 
(iii) any fees, expenses or other payments incurred or owed by the Selling
Parties or the Company to any counsel, advisor, agent, broker, investment banker
or other firm or Person retained or employed in connection with the transactions
contemplated by this Agreement;
 
(iv) without duplication of amounts otherwise indemnified hereunder, any (A) Tax
of the Company or any Company Subsidiary related to a Pre-Closing Tax Period,
and (B) Pre-Closing Tax Period Taxes of another Person for which the Company may
be liable pursuant to Treasury Regulation Section 1.1502-6 (or any comparable
provision of Law), as a transferee or successor, or by contract or otherwise;
 
(v) (A) any liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) of the Company and Holdings (other than liabilities
relating to the real property currently leased by Holdings as the principal
offices of the Company); (B) any liabilities or obligations of any nature
(whether accrued, absolute, contingent or
 
 
 
68

--------------------------------------------------------------------------------


 
 
otherwise) of Partners not relating to its investment banking advisory business;
and (C) any liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) relating to JGKP Management, LLC; Gleacher Fund
Advisors LLC; Gleacher Advisors LLC; Gleacher Mezzanine LLC; Gleacher Mezzanine
Fund I, L.P.; Gleacher Mezzanine Fund II, L.P.; Gleacher Mezzanine Fund P, L.P.;
Gleacher CBO 2000-1 Corp.; Gleacher CBO 2000-1 Ltd.; Gleacher Partners Ltd.;
Gleacher Partners (Asia) Ltd.; Gleacher Acquisition Corp.; Gleacher Acquisition
Holdings LLC; Gleacher Investment Administration LLC; Gleacher Capital LLC;
Gleacher Capital Management Corporation; Gleacher Diversified Strategies Fund
LP; Gleacher Diversified Strategies Fund LTD; Gleacher Equity Opportunity Fund
LP; Gleacher Investment Corporation; Gleacher Strategic Fund Ltd, and any
“Passive Investment Vehicle” as defined in the Trademark Agreement; and
 
(vi) any demand for appraisal rights under Section 262 of the DGCL or any other
Proceeding by, or any other liability or obligation in favor of or otherwise
relating to, any Stockholder that is not a Signing Stockholder arising in
respect of such Stockholder’s ownership interest in the Company or that is a
matter that would be a Released Matter if such Stockholder had signed this
Agreement.
 
For purposes of this Agreement, in the case of any Straddle Period, (A) the
periodic Taxes of the Company and the Company’s Subsidiaries that are not based
on income or receipts (e.g., property Taxes) for any Pre-Closing Tax Period
shall be computed based upon the ratio of the number of days in the Pre-Closing
Tax Period and the number of days in the entire taxable period, and (B) the
Taxes of the Company and the Company’s Subsidiaries for any Pre-Closing Tax
Period, other than Taxes described in clause (A), shall be computed as if such
taxable period ended on the Closing Date.
 
(b) Parent Indemnification Obligations.  Subject to the limitations set forth in
this Article X, Parent shall indemnify, defend and hold harmless the Selling
Parties, and any parent, subsidiary, associate, Affiliate, director, officer,
stockholder or agent thereof, and their respective Representatives, successors
and permitted assigns (all of the foregoing are collectively referred to as the
“Selling Parties Indemnified Parties”) from and against all Losses which any
such party may suffer, sustain or become subject to, to the extent relating to:
 
(i) any inaccuracy in, or breach of, any representation or warranty made by
Parent or Merger Sub under this Agreement or any Ancillary Agreement (without
regard to any materiality qualifiers contained therein, other than any
materiality qualifier in Section 6.10(a) or Section 6.10(b) of this Agreement);
 
(ii) any breach or non-fulfillment of any covenant or agreement on the part of
Parent or Merger Sub under this Agreement or any Ancillary Agreement; and
 
(iii) any fees, expenses or other payments incurred or owed by Parent or Merger
Sub to any counsel, advisor, agent, broker, investment banker or other firm or
Person retained or employed in connection with the transactions contemplated by
this Agreement.
 
 
 
69

--------------------------------------------------------------------------------


 
 
 
Section 10.3 Indemnification Procedure.
 
(a) If any Parent Indemnified Party or Selling Parties Indemnified Party, as the
case may be (such parties, collectively, the “Indemnified Parties”) intends to
seek indemnification pursuant to this Article X, such Indemnified Party shall
notify the party from whom indemnification is being sought promptly after the
Indemnified Party becomes aware of the basis of the claim for indemnification in
the case of a claim that is not a third party claim (the “Indemnifying Party”)
by providing written notice of such claim to the Indemnifying Party.  The
Indemnified Party will provide the Indemnifying Party with prompt written notice
of any third party claim in respect of which indemnification is sought.  Such
notice will specify in reasonable detail the basis for such claim, and set
forth, if known, the facts constituting the basis for such claim.  In the case
of a third party claim, promptly following such notice, the Indemnified Party
will provide the Indemnifying Party the notice of claim, pleadings or such other
information and documents in each case received from such third party in
connection with the making of such third party claim by such third party.  The
failure to provide such notice, information and documents will not affect any
rights hereunder except to the extent the Indemnifying Party shall have been
prejudiced as a result of such failure.
 
(b) If such claim involves a claim by a third party against the Indemnified
Party, the Indemnifying Party may, within thirty (30) calendar days after
receipt of such notice by the Indemnifying Party and upon notice to the
Indemnified Party, assume, through counsel of its own choosing and at its own
expense, the settlement or defense thereof, and the Indemnified Party shall
reasonably cooperate with them in connection therewith; provided that the
Indemnified Party may participate in such settlement or defense through counsel
chosen by it at the expense of the Indemnified Party; provided, further, that if
the Indemnified Party has been advised by outside counsel that representation by
the Indemnifying Party’s counsel of the Indemnifying Party and the Indemnified
Party is likely to present such counsel with a conflict of interest, then the
Indemnifying Party shall pay the reasonable fees and expenses of one Indemnified
Party’s counsel.  Notwithstanding anything in this Section 10.3(b) to the
contrary, the Indemnifying Party may not, without the prior written consent of
the Indemnified Party (such consent not to be unreasonably withheld, conditioned
or delayed), settle or compromise any action or consent to the entry of any
judgment unless such settlement, compromise or judgment (i) does not involve any
finding or admission of any violation of Law or any violation of the rights of
any Person and would not have any adverse effect on any other claims that may be
made against the Indemnified Party, (ii) does not involve any relief other than
monetary damages that are paid in full by the Indemnifying Party and
(iii) completely, finally and unconditionally releases the Indemnified Party in
connection with such claim and would not otherwise adversely affect the
Indemnified Party.  So long as the Indemnifying Party is contesting any such
claim in good faith, the Indemnified Party shall not pay or settle any such
claim without the Indemnifying Party’s consent, such consent not to be
unreasonably withheld, conditioned or delayed.  If the Indemnifying Party is not
contesting such claim in good faith, then the Indemnified Party may conduct and
control, through counsel of its own choosing and at the expense of the
Indemnifying Party, the settlement (after giving prior written notice of its
intention to do so to the Indemnifying Party and obtaining the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, conditioned or delayed, provided that such consent shall not be
required if the Indemnifying Party assumed the defense of a claim but failed to
contest such claim in good faith) or defense thereof, and the
 
 
 
70

--------------------------------------------------------------------------------


 
 
Indemnifying Party shall cooperate with it in connection therewith.  The failure
of the Indemnified Party to participate in, conduct or control such defense
shall not relieve the Indemnifying Party of any obligation it may have
hereunder.
 
(c) Notwithstanding anything in Section 10.3(b) hereof to the contrary, the
Selling Parties’ Representative shall control all proceedings taken in
connection with any claim related to Taxes of the Company or any of the
Company’s Subsidiaries for any Pre-Closing Tax Period, provided that (i) the
Selling Parties’ Representative shall keep Parent informed in respect of all
material aspects of such claims and (ii) Parent may also participate in (but not
control) such proceedings at its own expense.  If Parent elects to participate
in any proceedings, all parties agree to cooperate in the defense or prosecution
thereof.  With respect to any claim related to Taxes of the Company or any of
the Company’s Subsidiaries relating to a Straddle Period, the party which would
bear the burden of the greater portion of the sum of the adjustment, Tax and any
corresponding adjustments or Taxes that may reasonably be anticipated for future
taxable periods shall control such claim; provided, however, that the
controlling party shall not settle or compromise the proceeding without the
prior written consent of the non-controlling party (such consent not to be
unreasonably withheld, conditioned or delayed); provided, further, that the
controlling party shall keep the non-controlling party informed in respect of
all material aspects of such claim and such non-controlling party may also
participate in such proceedings at its own expense.  The payment by any Parent
Indemnified Party of any Tax shall not relieve the Selling Parties of their
obligation under Section 10.2(a).  Notwithstanding any provision to the contrary
contained in this Agreement, if Parent provides the Selling Parties’
Representative with written notice of a claim in respect of Section 10.2(a)(iv)
at least 30 days prior to the date on which the relevant Tax is required to be
paid by a Parent Indemnified Party, within that 30-day period the Selling
Parties shall discharge their obligation to indemnify Parent Indemnified Party
against such Tax by making payments to the relevant Taxing Authority or a Parent
Indemnified Party, as directed by Parent, in an aggregate amount equal to the
amount of such Tax.
 
Section 10.4 Calculation of Indemnity Payments.  The amount of any Loss for
which indemnification is provided under this Article X shall be net of any
insurance amounts and amounts recovered from other third parties when and to the
extent actually received by the Parent Indemnified Parties with respect to such
Loss provided that no Parent Indemnified Party shall have any obligation to seek
or pursue any insurance recoveries (other than under those policies covering the
Company and its Subsidiaries before the Effective Time) or seek or pursue
recoveries from other third parties (and may terminate, delay or abandon its
seeking or pursuit of any such insurance or other recovery at any time in its
sole discretion).  However, in the event that any Parent Indemnified Party does
not seek or pursue any insurance under policies covering the Company and its
Subsidiaries before the Effective Time or recoveries from other third parties,
such Parent Indemnified Party shall promptly notify the Selling Parties’
Representative of such fact in writing and the rights of each Selling Party
Indemnifying Party shall be subrogated to any right of action that the Parent
Indemnified Party may have under such insurance policies or against any other
third parties, with respect to any matter giving rise to a claim for
indemnification hereunder.  Any indemnity payment under this Article X shall be
treated as an adjustment to the Purchase Price for Tax purposes to the extent
permitted by Tax Law.  The amount of any Loss for which indemnification is
provided under this Article X shall be (i) reduced by the amount of the net Tax
benefit actually realized by the Indemnified Party by
 
 
 
71

--------------------------------------------------------------------------------


 
 
reason of such Loss and (ii) increased to take account of any net Tax cost
actually incurred by the Indemnified Party arising from the receipt or accrual
of indemnity payments hereunder (i.e., grossed-up for such increase).  For
purposes of calculating Losses hereunder with respect to determining whether the
Losses exceed the Deductible for purposes of Section 10.6(a), any materiality or
Material Adverse Effect qualifications in the representations, warranties,
covenants and agreements shall be ignored.
 
Section 10.5 Relation of Indemnity to Post-Closing Payments and Escrow
Fund.  Parent may withhold any amounts otherwise due to be paid, but only on a
several and not joint basis, if there is any Outstanding Claim as against an
Indemnifying Party or Parties, in an amount equal to the Outstanding Claim until
such claim is resolved under the terms hereof.  Parent shall have the right to
notify the Escrow Agent of any claim for indemnification made by any Parent
Indemnified Party pursuant to this Article X. Promptly following the final
determination in accordance with this Article X of any claim for indemnification
made by any Parent Indemnified Party against any Selling Party pursuant to this
Article X, upon request by Parent, the Selling Parties’ Representative shall
execute and deliver a certificate requesting the Escrow Agent to deliver to
Parent a number of Escrowed Shares with a fair market value (based on the
closing price per share of Parent Common Stock on the business day immediately
prior to the date of such request) equal to the amount of such claim as finally
determined in accordance with this Article X not to exceed the number of
Escrowed Shares then held by the Escrow Agent for the account of such Selling
Party.  On the date that is 18 months after the Closing Date (the “Termination
Date”), Parent and the Selling Parties’ Representative shall execute and deliver
a certificate requesting the Escrow Agent to deliver to the Selling Parties’
Representative all the Escrowed Shares that remain in the Escrowed Fund, less a
number of Escrowed Shares with a fair market value (based on the closing price
per share of Parent Common Stock on the business day immediately prior to the
Termination Date) equal to the sum of any amounts subject to Outstanding Claims
made by any Parent Indemnified Party pursuant to this Article X that have not
been finally determined in accordance with this Article X before the Termination
Date (the “Reserved Shares”); provided that following final resolution of an
Outstanding Claim after the Termination Date, Parent and the Selling Parties’
Representative shall execute and deliver a certificate requesting the Escrow
Agent to deliver to the Selling Parties’ Representative any Reserved Shares with
respect to such Outstanding Claim, to the extent such shares are not to be
delivered to a Parent Indemnified Party pursuant to the third sentence of this
Section 10.5 but only to the extent that the fair market value (based on the
closing price per share of Parent Common Stock on the business day immediately
preceding such final resolution) exceeds the sum of any amounts subject to other
Outstanding Claims made by any Parent Indemnified Party.  For the avoidance of
doubt, all Escrowed Shares delivered to the Escrow Agent pursuant to Section 2.9
hereof shall be available in respect of indemnification claims due hereunder
regardless of whether any particular Stockholder is or had become a Selling
Party.
 
Section 10.6 Indemnification Amounts.
 
(a) Notwithstanding any provision to the contrary contained in this Agreement,
neither the Selling Parties on the one hand, nor Parent on the other hand, shall
be obligated to indemnify the Parent Indemnified Parties or the Selling Parties
Indemnified Parties, as the case may be, for any Losses pursuant to this
Article X unless and until the dollar amount of all Losses incurred in the
aggregate by such Parent Indemnified Parties or Selling Parties
 
 
 
72

--------------------------------------------------------------------------------


 
 
Indemnified Parties, as applicable, exceeds $500,000 (the “Deductible”), in
which case the Selling Parties or Parent, as the case may be, will only be
obligated to indemnify the Parent Indemnified Parties or the Selling Parties
Indemnified Parties, as the case may be, for the total amount of Losses in
excess thereof; provided, that in no event shall the aggregate indemnification
obligations of the Selling Parties or Parent, as the case may be, pursuant to
Section 10.2 hereof exceed $15,000,000 (the “Indemnification Cap”); provided,
further, that notwithstanding the foregoing, Parent Indemnified Parties’ and
Selling Parties Indemnified Parties’ rights to seek indemnification hereunder
for any Losses due to, resulting from or arising out of the following shall not
be subject to, the Deductible or Indemnification Cap limits contained in this
Section 10.6:
 
(i) fraud, intentional misconduct or intentional misrepresentation of Parent,
the Selling Parties or the Company;
 
(ii) any breach by Parent, the Selling Parties or the Company of any of the
covenants or agreements contained in this Agreement;
 
(iii) any breach by the Company or any of the Selling Parties of any
representations and warranties referred to in Section 10.1(a)(i) hereof and any
breach by Parent or Merger Sub of any representations and warranties referred to
in Section 10.1(b)(i) hereof; or
 
(iv) the items set forth in Section 10.2(a)(iii), (iv), (v) or (vi)) or
Section 10.2(b)(iii) hereof.
 
Any indemnification amounts paid in connection with the matters referred to in
Section 10.6(a)(i), (ii), (iii) or (iv) hereof shall not be counted towards or
included in the determination of the Indemnification Cap; provided, however,
that (x) the Selling Parties’ collective total liability under this Article X
shall not exceed in the aggregate the sum of $75,000,000; and (y) Parent’s total
liability under this Article X shall not exceed in the aggregate the sum of
$75,000,000 (less any cash consideration paid by Parent hereunder).
 
(b) For purposes of clarification and notwithstanding anything to the contrary
in this Agreement, in no event and under no circumstance shall any Selling Party
be liable for an amount in excess of the product of (x) such Selling Party’s
Ownership Percentage and (y) $75,000,000.
 
Section 10.7 Exclusive Remedy.  The parties hereto agree that, from and after
the Closing, the indemnity provisions set forth in this Article X shall be the
sole monetary remedy of Parent, the Company and the Selling Parties after the
Closing for any breach of the representations, warranties or covenants contained
in this Agreement.
 
Section 10.8 Authorization of the Selling Parties’ Representative.
 
(a) By its execution of this Agreement, each Selling Party shall be deemed to
have agreed to appoint the Selling Parties’ Representative as its agent and
attorney-in-fact for and on behalf of the Selling Parties’ in connection with,
and to facilitate the consummation of the Transactions, and in connection with
the activities to be performed on behalf of the Selling
 
 
 
73

--------------------------------------------------------------------------------


 
 
Parties under this Agreement, for the purposes and with the powers and authority
hereinafter set forth in this Section 10.8, which shall include the full power
and authority:
 
(i) to accept the Merger Consideration or Interests Purchase Consideration, as
the case may be, on behalf of such Selling Party as contemplated in
Section 2.8(a) and 2.8(e);
 
(ii) to attend and supervise the Closing on behalf of such Selling Party;
 
(iii) to take such actions and execute and deliver such amendments,
modifications, waivers and consents in connection with this Agreement and the
consummation of the Transactions as the Selling Parties’ Representative, in his
reasonable discretion, may deem necessary or desirable to give effect to the
intentions of this Agreement;
 
(iv) as the agent of such Selling Party, to enforce and protect the rights and
interests of such Selling Party and to enforce and protect the rights and
interests of the Selling Parties’ Representative arising out of or under or in
any manner relating to this Agreement and, in connection therewith,
to:  (A) resolve all questions, disputes, conflicts and controversies concerning
indemnification claims pursuant to Article X; (B) employ such agents,
consultants and professionals, to delegate authority to his agents, to take such
actions and to execute such documents on behalf of such Selling Party in
connection with this Agreement as the Selling Parties’ Representative, in his
reasonable discretion, deems to be in the best interest of the Selling Parties;
(C) assert or institute any Proceeding; (D) investigate, defend, contest or
litigate any Proceeding initiated by any Person against such Selling Party, and
receive process on behalf of such Selling Party in any such Proceeding and
compromise or settle on such terms as the Selling Parties’ Representative shall
determine to be appropriate, give receipts, releases and discharges on behalf of
such Selling Party with respect to any such Proceeding; (E) file any proofs,
debts, claims and petitions as the Selling Parties’ Representative may deem
advisable or necessary; (F) settle or compromise any Proceedings asserted under
Article X; (G) assume, on behalf of such Selling Party, the defense of any
Proceeding that is the basis of any claim asserted under Article X; and (H) file
and prosecute appeals from any decision, judgment or award rendered in any of
the foregoing Proceedings;
 
(v) to enforce payment of any other amounts payable to such Selling Party, in
each case on behalf of such Selling Party, in the name of the Selling Parties’
Representative;
 
(vi) to waive or refrain from enforcing any right of such Selling Party and/or
the Selling Parties’ Representative arising out of or under or in any manner
relating to this Agreement; and
 
(vii) to make, execute, acknowledge and deliver all such other agreements,
guarantees, orders, receipts, endorsements, notices, requests, instructions,
certificates, stock powers, letters and other writings, and, in general, to do
any and all things and to take any and all action that the Selling Parties’
Representative, in his sole and absolute
 
 
 
74

--------------------------------------------------------------------------------


 
 
discretion, may consider necessary or proper or convenient in connection with or
to carry out the activities described in paragraphs (i) through (vi) above and
the transactions contemplated by this Agreement.
 
(b) Parent and Merger Sub shall be entitled to rely exclusively upon the written
communications of the Selling Parties’ Representative relating to the foregoing
as the communications of the Selling Parties.  Neither Parent, nor Merger Sub
nor any other Parent Indemnified Party shall be held liable or accountable in
any manner for any act or omission of the Selling Parties’ Representative in
such capacity.  Without limiting the generality of the foregoing, any claim for
indemnification, and any notice or any other communication hereunder, on behalf
of any Selling Party or Selling Party Indemnified Party may be made only by the
Selling Parties’ Representative.  Any notice or communication delivered to the
Selling Parties’ Representative shall be deemed to have been delivered to each
Selling Party and each Selling Party Indemnified Party for all purposes hereof.
 
(c) Each Selling Party, by its approval of this Agreement, makes, constitutes
and appoints the Selling Parties’ Representative as such Selling Party’s true
and lawful attorney-in-fact for and in such Selling Party’s name, place, and
stead and for its use and benefit, to prepare, execute, certify, acknowledge,
swear to, file, deliver, or record any and all agreements, instruments or other
documents, and to take any and all actions, that are within the scope and
authority of the Selling Parties’ Representative provided for in this
Section 10.8.  The grant of authority provided for in this Section 10.8(c) is
coupled with an interest and is being granted, in part, as an inducement to the
parties hereto to enter into this Agreement and shall be irrevocable and survive
the death, incompetency, bankruptcy or liquidation of any Selling Party and
shall be binding on any successor thereto.
 
(d) In the event the Selling Parties’ Representative becomes unable to perform
his responsibilities hereunder or resigns from such position, the Selling
Parties (acting by the vote of the Selling Parties who immediately prior to the
Closing held in the aggregate an Ownership Percentage of more than 50%) shall
select another representative to fill the vacancy of the Selling Parties’
Representative, and such substituted representative shall be deemed to be a
Selling Parties’ Representative for all purposes of this Agreement and the
Ancillary Agreements.
 
Section 10.9 Compensation; Exculpation.
 
(a) The Selling Parties’ Representative shall not be entitled to any fee,
commission or other compensation for the performance of service hereunder;
provided, however, the reimbursement of fees, costs and expenses incurred by the
Selling Parties’ Representative in connection with performing the services
pursuant to this Agreement shall be made from the Selling Parties by periodic
payments during the course of the performance of service, as and when bills are
received or expenses incurred.
 
(b) In dealing with this Agreement and any instruments, agreements or documents
relating hereto, and in exercising or failing to exercise all or any of the
powers conferred upon the Selling Parties’ Representative hereunder or
thereunder (i) the Selling Parties’ Representative shall not assume any, and
shall incur no, responsibility whatsoever to any
 
 
 
75

--------------------------------------------------------------------------------


 
 
Selling Party by reason of any error in judgment or other act or omission
performed or omitted hereunder or in connection with this Agreement or any
Ancillary Agreement, unless by the Selling Parties’ Representative’s willful and
intentional misconduct, and (ii) the Selling Parties’ Representative shall be
entitled to rely on the advice of counsel, public accountants or other
independent experts experienced in the matter at issue, and any error in
judgment or other act or omission of the Selling Parties’ Representative
pursuant to such advice shall in no event subject the Selling Parties’
Representative to liability to any Selling Party unless by the Selling Parties’
Representative’s gross negligence or willful and intentional misconduct.  Except
as set forth in the previous sentence, notwithstanding anything to the contrary
contained herein, the Selling Parties’ Representative, in his role as Selling
Parties’ Representative, shall have no liability whatsoever to Merger Sub or any
other Person.
 
(c) All of the immunities and powers granted to the Selling Parties’
Representative under this Agreement shall survive indefinitely.
 
(d) None of the Selling Parties shall have any right of contribution against the
Company or any of the Company Subsidiaries with respect to any breach by the
Company or the Stockholders of any of their respective representations,
warranties, covenants or agreements contained in this Agreement.
 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
Section 11.1 Notices.  All notices and other communications required or
permitted hereunder will be in writing and, unless otherwise provided in this
Agreement, will be deemed to have been duly given when delivered in person or
sent via facsimile (with confirmation), or one (1) Business Day after having
been dispatched by a nationally recognized overnight courier service to the
appropriate party at the address specified below:
 

 
(a)
If to the Buying Parties, to:
             
Broadpoint Securities Group, Inc.
     
12 East 49th Street, 31st Floor
     
New York, New York 10117
     
Attention: General Counsel
     
Fax:  212-273-7320
             
with a copy to:
             
Sidley Austin llp
     
787 Seventh Avenue
     
New York, New York 10019
     
Attention:  Duncan N. Darrow
     
Gabriel Saltarelli
     
Fax: 212-839-5599
 

 
 
 
76

--------------------------------------------------------------------------------


 

 
(b) If to the Company (prior to the Closing), any Selling Party or the Selling
Parties’ Representative to:
 

 
Gleacher Partners Inc.
   
660 Madison Avenue
   
New York, New York 10065
   
Attention: Eric Gleacher
   
Fax: 212-752-2711
         
with a copy to:
         
Wachtell, Lipton, Rosen & Katz
   
51 West 52nd Street
   
New York, New York 10019
   
Attention:   Edward D. Herlihy
   
Nicholas G. Demmo
   
Fax: 212-403-2000
 

 
 
or to such other address or addresses or facsimile number as any such party may
from time to time designate as to itself by like notice.
 
Section 11.2 Expenses.  Regardless of whether any or all of the Transactions
contemplated by this Agreement are consummated, and except as otherwise
expressly provided herein, direct and indirect expenses incurred in connection
with the negotiation and preparation of this Agreement and the consummation of
the Transactions contemplated hereby shall be borne by the party incurring such
expenses; provided, however, the Selling Parties shall bear all of the Company’s
direct and indirect expenses incurred prior to the Closing Date in connection
with the negotiation and preparation of this Agreement and the consummation of
the Transactions contemplated hereby, including, but not limited to, the fees
and expenses of all legal, accounting, consultant, agent, advisor, brokerage and
other fees and expenses incurred in connection with the Transactions and shall
deliver to Parent at Closing such proof of the payment of such expenses as
Parent may reasonably request.
 
Section 11.3 Successors and Assigns.  No party to this Agreement may assign any
of its rights under this Agreement without the prior written consent of the
other parties hereto.  Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties hereto.  Notwithstanding
anything to the contrary in this Section 11.3, upon written notice to the
Selling Parties, Parent and Merger Sub shall be permitted to assign this
Agreement and the rights and obligations under it to a wholly-owned direct or
indirect Subsidiary of Parent; provided that in the event of any such
assignment, Parent shall remain liable in full for the performance of its,
Merger Sub’s and any such Subsidiaries’ obligations hereunder.  Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement (whether as an original signatory
hereto or through the execution of a supplemental agreement whereby such party
agrees to be bound by the terms and conditions of this Agreement as if he or she
was an original signatory hereto) any legal or equitable right, remedy or claim
 
 
 
77

--------------------------------------------------------------------------------


 
 
under or with respect to this Agreement or any provision of this
Agreement.  This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.
 
Section 11.4 Extension; Waiver.  Parent may, by written notice to the Selling
Parties’ Representative (a) extend the time for performance of any of the
obligations of the Company or any Selling Party under this Agreement, (b) waive
any inaccuracies in the representations or warranties of the Company or any
Stockholder contained in this Agreement or (c) waive compliance with any of the
obligations or covenants of the Company or any Stockholder under this
Agreement.  The Company (on or prior to the Closing) and Selling Parties’
Representative (after the Closing) may, by written notice to Parent (a) extend
the time for performance of any of the obligations of Parent or Merger Sub under
this Agreement, (b) waive any inaccuracies in the representations or warranties
of Parent or Merger Sub contained in this Agreement or (c) waive compliance with
any of the obligations or covenants of Parent or Merger Sub under this
Agreement.  Except as provided in the two immediately preceding sentences, no
action taken pursuant to this Agreement will be deemed to constitute a waiver of
compliance with any representations, warranties, conditions or covenants
contained in this Agreement and will not operate or be construed as a waiver of
any subsequent breach, whether of a similar or dissimilar nature.
 
Section 11.5 Entire Agreement.  This Agreement, which includes the Disclosure
Schedules and Exhibits hereto, supersedes any other agreement, whether written
or oral, that may have been made or entered into by any party relating to the
matters contemplated by this Agreement and together with the Confidentiality
Agreement constitutes the entire agreement by and among the parties hereto.  The
fact that any item or information has been included on any of the Disclosure
Schedules to this Agreement shall not be construed to establish, in whole or in
part, any standard of the extent disclosure is required (including any standard
of materiality), for purposes of the Disclosure Schedules or this Agreement.
 
Section 11.6 Amendments, Supplements, Etc.  This Agreement may be amended or
supplemented only by written agreement signed by the party against whom the
enforcement of such amendment is sought.
 
Section 11.7 Applicable Law; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed under the laws of the
State of New York (without regard to the conflict of law principles thereof).
 
(b) Each of the parties hereby irrevocably submits to the jurisdiction of any
state or federal court located in Manhattan, New York City solely in respect of
the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said court or that
the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such court, and the parties hereto
irrevocably agree that all claims with
 
 
 
78

--------------------------------------------------------------------------------


 
 
respect to such action or proceeding shall be heard and determined in such
court.  The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 11.1 hereof or in such other manner as may be permitted by applicable
law shall be valid and sufficient service thereof.
 
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.7(c).
 
Section 11.8 Execution in Counterparts.  This Agreement may be executed in two
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.
 
Section 11.9 Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations under this Agreement of the Selling Parties (or the
Company before the Closing) on the one hand and Parent or Merger Sub (or the
Surviving Company after the Closing) on the other hand will not be materially
and adversely affected thereby, (a) such provision will be fully severable,
(b) this Agreement will be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Agreement and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
 
Section 11.10 Publicity.  Except as otherwise required by applicable Law or the
rules and regulations of any national securities exchange, no party shall issue
any press release or otherwise make any public statement with respect to the
transactions contemplated by this Agreement without prior consultation with and
consent (not to be unreasonably withheld or delayed) of (i) Parent and
(ii) prior to the Closing, the Company and, after the Closing, the Selling
Parties’ Representative.
 
 
 
79

--------------------------------------------------------------------------------


 
 
 
Section 11.11 Specific Performance; Equitable Remedies.
 
(a) The parties hereto agree that, in addition to any other remedies available
at law or under this Agreement, if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached, irreparable damage could occur, no adequate remedy at law would exist
and damages could be difficult to determine, and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
rights or remedies at law or under this agreement.  The parties further agree
that no party hereto shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 11.11, and the parties irrevocably waive any right
any party may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.  The parties hereto agree that, in the event of any
breach or threatened breach by the other party of any covenant or obligation
contained in this Agreement, the non-breaching party shall be entitled (in
addition to any other remedy that may be available to it under this Agreement,
including monetary damages) to seek and obtain (a) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (b) an injunction restraining such breach or threatened breach.
 
Section 11.12 SELLING PARTY RELEASE.  EFFECTIVE AS OF THE CLOSING, EACH SELLING
PARTY DOES FOR ITSELF, HIMSELF OR HERSELF, AND ITS, HIS OR HER RESPECTIVE
AFFILIATES, PARTNERS, HEIRS, BENEFICIARIES, SUCCESSORS AND ASSIGNS, IF ANY,
RELEASE AND ABSOLUTELY FOREVER DISCHARGE THE SURVIVING COMPANY AND ITS OFFICERS,
DIRECTORS, STOCKHOLDERS, AFFILIATES, EMPLOYEES AND AGENTS (EACH, A “RELEASED
PARTY”) FROM AND AGAINST ALL RELEASED MATTERS.  “RELEASED MATTERS” MEANS ANY AND
ALL CLAIMS, DEMANDS, DAMAGES, DEBTS, LIABILITIES, OBLIGATIONS, COSTS, EXPENSES
(INCLUDING ATTORNEYS’ AND ACCOUNTANTS’ FEES AND EXPENSES), ACTIONS AND CAUSES OF
ACTION OF ANY NATURE WHATSOEVER, ARISING ON OR PRIOR TO THE CLOSING DATE,
WHETHER NOW KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT SUCH SELLING PARTY
NOW HAS, OR AT ANY TIME PREVIOUSLY HAD, OR SHALL OR MAY HAVE IN THE FUTURE, AS A
STOCKHOLDER, OFFICER, DIRECTOR, CONTRACTOR, CONSULTANT OR EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES, ARISING BY VIRTUE OF OR IN ANY MATTER RELATED TO
ANY ACTIONS OR INACTIONS WITH RESPECT TO THE COMPANY OR ITS AFFAIRS WITH RESPECT
TO THE COMPANY ON OR BEFORE THE CLOSING DATE; PROVIDED THAT RELEASED MATTERS
SHALL NOT INCLUDE ANY RIGHT PURSUANT TO THIS AGREEMENT, THE TRANSACTIONS OR THE
DOCUMENTS AND INSTRUMENTS DELIVERED HEREUNDER, ANY RIGHTS UNDER ANY DIRECTOR AND
OFFICER FIDUCIARY AND LIABILITY INSURANCE POLICIES OR ANY RIGHTS
UNDER EARNED  BUT UNPAID COMPENSATION AND BENEFITS PROVIDED UNDER THE BENEFIT
PLANS IN ACCORDANCE WITH THEIR TERMS.  IT IS THE INTENTION OF THE SELLING
PARTIES IN EXECUTING THIS RELEASE, AND IN GIVING AND RECEIVING THE CONSIDERATION
CALLED FOR HEREIN, THAT THE RELEASE CONTAINED IN THIS SECTION 11.12 SHALL BE
EFFECTIVE AS A FULL AND FINAL ACCORD AND SATISFACTION AND GENERAL RELEASE OF AND
FROM ALL RELEASED MATTERS AND THE FINAL RESOLUTION BY SUCH SELLING PARTY AND THE
RELEASED PARTIES OF ALL RELEASED MATTERS.
 
 
 
80

--------------------------------------------------------------------------------


 
 
 
NOTWITHSTANDING ANYTHING HEREIN OR OTHERWISE TO THE CONTRARY, THE RELEASE
CONTAINED IN THIS SECTION 11.12 WILL NOT BE EFFECTIVE SO AS TO BENEFIT A
PARTICULAR RELEASED PARTY IN CONNECTION WITH ANY MATTER OR EVENT THAT WOULD
OTHERWISE CONSTITUTE A RELEASED MATTER, BUT INVOLVED FRAUD OR THE BREACH OF ANY
APPLICABLE LAW ON THE PART OF SUCH RELEASED PARTY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PART OF THIS SECTION 11.12 SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS SECTION 11.12, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
81

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  BROADPOINT SECURITIES GROUP, INC.                      
 
By:
/s/ Lee Fensterstock      Name: Lee Fensterstock      Title:  Chairman and Chief
Executive Officer          

 
 
 
 
 
Signature Page to Agreement and Plan of Merger

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  MAGNOLIA ADVISORY LLC           By: BROADPOINT SECURITIES GROUP, INC.,     
Its Managing Member                       
 
By:
/s/ Lee Fensterstock      Name: Lee Fensterstock      Title:  Chairman and Chief
Executive Officer          

 
 
 
 
Signature Page to Agreement and Plan of Merger

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  GLEACHER PARTNERS INC.                      
 
By:
/s/ Jeffrey Tepper     Name: Jeffrey Tepper      Title:  Director          

 
 
 
 
[Signature page of Gleacher Partners Inc. to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Kenneth Ryan                      
 
By:
/s/ Kenneth Ryan      Name: Kenneth Ryan      Title:  Holder          

 
 
 
 
[Signature page of Kenneth Ryan
(as Holder of interests in Gleacher Holdings LLC) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Harry Bond                      
 
By:
/s/ Harry Bond     Name: Harry Bond      Title:  Holder          

 
 
 
 
[Signature page of Harry Bond
(as Holder of interests in Gleacher Holdings LLC) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Eric Gleacher                      
 
By:
/s/ Eric Gleacher      Name: Eric Gleacher     Title:  Stockholder          

 
 
 
 
[Signature page of Eric Gleacher
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Jeffrey Tepper                      
 
By:
/s/ Jeffrey Tepper      Name: Jeffrey Tepper     Title:  Stockholder          

 
 
 
 
[Signature page of Jeffrey Tepper
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Kenneth Ryan                      
 
By:
/s/ Kenneth Ryan     Name: Kenneth Ryan      Title:  Stockholder          

 
 
 
[Signature page of Kenneth Ryan
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Mark McGrath                      
 
By:
/s/ Mark McGrath      Name: Mark McGrath     Title:  Stockholder          

 
 
 
 
[Signature page of Martk McGrath
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Joseph Donohue                      
 
By:
/s/ Joseph Donohue     Name: Joseph Donohue      Title:  Stockholder          

 
 
 
[Signature page of Joseph Donohue
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Robert Kost                      
 
By:
/s/ Robert Kost     Name: Robert Kost     Title:  Stockholder          

 
 
 
 
 
[Signature page of Robert Kost
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Per-Arne Weiner                      
 
By:
/s/ Per-Arne Weiner     Name: Per-Arne Weiner     Title:  Stockholder          

 
 
 
 
 
[Signature page of Per-Arne Weiner
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Jeremy Parker                      
 
By:
/s/ Jeremy Parker     Name: Jeremy Parker     Title:  Stockholder          

 
 
 
 
 
[Signature page of Jeremy Parker
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Marie Gentile                      
 
By:
/s/ Marie Gentile     Name: Marie Gentile     Title:  Stockholder          

 
 
 
 
 
[Signature page of Marie Gentile
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  William Payne                      
 
By:
/s/ William Payne     Name: William Payne     Title:  Stockholder          

 
 
 
 
 
[Signature page of William Payne
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Bernard Ferrari                      
 
By:
/s/ Bernard Ferrari     Name: Bernard Ferrari     Title:  Stockholder          

 
 
 
 
 
[Signature page of Bernard Ferrari
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Donald Kempf                      
 
By:
/s/ Donald Kempf     Name: Donald Kempf     Title:  Stockholder          

 
 
 
 
 
[Signature page of Donald Kempf
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Mr. Ruehl                      
 
By:
/s/ Bruce D. Ruehl     Name: Mr. Ruehl     Title:  Stockholder          

 
 
 
 
 
[Signature page of Mr. Ruehl
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Ashleigh Swayze                      
 
By:
/s/ Ashleigh Swayze     Name: Ashleigh Swayze     Title:  Stockholder          

 
 
 
 
 
[Signature page of Ashleigh Swayze
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Scot Guido                      
 
By:
/s/ Scot Guido     Name: Scot Guido     Title:  Stockholder          

 
 
 
 
 
[Signature page of Scot Guido
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  Richard Trabulsi                      
 
By:
/s/ Richard Trabulsi     Name: Richard Trabulsi     Title:  Stockholder        
 

 
 
 
 
[Signature page of Richard Trabulsi
(as Stockholder of Gleacher Partners Inc.) to the Merger Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 
 
 